Exhibit 10.1

 

EXECUTION VERSION

 

This RESTATEMENT AGREEMENT, dated as of  October 27, 2016 (this “Restatement
Agreement”), by and among VIRTU FINANCIAL LLC, a Delaware limited liability
company (“Holdings”), VFH PARENT LLC, a Delaware limited liability company (the
“Borrower”), each of the subsidiaries of the Borrower party to the Guarantee
Agreement (the “Subsidiary Loan Parties” and together with Holdings and the
Borrower, the  “Loan Parties”), JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “New Administrative Agent”), and the lenders under
the Existing Credit Agreement (as defined below) signatory hereto (collectively,
the “Lenders”), is made in reference to the Second Amended and Restated Credit
Agreement, dated as of November 8, 2013 (as amended or supplemented prior to the
date hereof, the “Existing Credit Agreement”), by and among Holdings, the
Borrower, the lenders party thereto, Credit Suisse AG, Cayman Islands Branch, as
administrative agent (in such capacity and including in its capacity as an
administrative agent in respect of the Incremental Revolving Facility, the
“Former Administrative Agent”), and the other parties thereto.

 

WHEREAS, the Borrower has requested, and the Lenders have agreed, upon the terms
and subject to the conditions set forth herein, that the Existing Credit
Agreement be amended and restated as provided herein;

 

WHEREAS, the Former Administrative Agent, the New Administrative Agent and each
of the Loan Parties have entered into the Agency Transfer Agreement (as defined
in the Restated Credit Agreement (as defined below)), which shall become
effective concurrently with the effectiveness of this Restatement Agreement; and

 

WHEREAS, to the extent set forth on such Lender’s counterpart to this
Restatement Agreement, each Term Lender party hereto that holds an Original Term
Loan (as defined in the Restated Credit Agreement) has agreed to convert 100%
(or such lesser amount as may be notified by the New Administrative Agent to
such Term Lender prior to the Restatement Effective Date (as defined below)) of
the outstanding principal amount of such Term Lender’s Original Term Loan into a
like principal amount of Initial Term Loans under the Restated Credit Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Loan Parties, the Lenders party hereto and the New Administrative
Agent hereby agree as follows:

 

SECTION 1.       Defined Terms.  Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Restated Credit Agreement
(as defined below), except that the defined terms “Lender”, “Term Lender” and
“Required Lenders” shall have the meaning given such terms by the Existing
Credit Agreement.

 

SECTION 2.       Amendment and Restatement of the Existing Credit
Agreement.  Effective as of the Restatement Effective Date (as defined below),
the Existing Credit Agreement is hereby amended and restated to read in its
entirety as set forth in Exhibit A hereto (the “Restated Credit Agreement”) and
the Required Lenders hereby consent to the Agency Transfer Agreement and the
Transactions.  Each of the Lenders signatory hereto and the Loan Parties consent
to the amendment of the Existing Credit Agreement pursuant to this Restatement
Agreement, the terms of the Restated Credit Agreement and the Transactions (as
defined in the Restated Credit Agreement).

 

 





--------------------------------------------------------------------------------

 



 

SECTION 3.       Effectiveness.  This Restatement Agreement shall become
effective on the date (the “Restatement Effective Date”) when (x) counterparts
hereof which, when taken together, bear the signatures of each of the Loan
Parties, the New Administrative Agent, each Lender with a Term Commitment under
the Restated Credit Agreement and the Required Lenders shall have been received
by the New Administrative Agent, (y) all conditions to the Restatement Effective
Date set forth in Section 4.01 of the Restated Credit Agreement shall have been
satisfied and (z) the New Administrative Agent shall have received from the
Borrower a non-refundable fee, for the account of (i) each Converting Term
Lender equal to 0.25% of the principal amount of Converting Term Loans held by
such consenting Term Lender on the Restatement Effective Date and (ii) each Term
Lender with a Term Commitment under the Restated Credit Agreement equal to 0.25%
of the principal amount of the Term Commitment of such Term Lender under the
Restated Credit Agreement on the Restatement Effective Date.

 

SECTION 4.       Counterparts; Amendments. This Restatement Agreement may
neither be amended nor may any provision hereof be waived except pursuant to a
writing signed by each of the Loan Parties, the New Administrative Agent and the
Lenders constituting the Required Lenders.  This Restatement Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Restatement Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Restatement
Agreement.

 

SECTION 5.       No Novation.  The execution and delivery of this Restatement
Agreement and the effectiveness hereof shall not act as a novation of the
Existing Credit Agreement and, except as specifically contemplated by this
Restatement Agreement, shall not serve to discharge or release any Obligation or
Lien under the Loan Documents.  This Restatement Agreement shall be a Loan
Document for all purposes of the Restated Credit Agreement.

 

SECTION 6.       Applicable Law; Waiver of Jury Trial.

 

THIS RESTATEMENT AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

EACH PARTY HERETO HEREBY AGREES TO THE TERMS SET FORTH IN SECTIONS 9.09 AND 9.10
OF THE RESTATED CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL
HEREIN.

 

SECTION 7.       Headings.  The Section headings used herein are for convenience
of reference only, are not part of this Restatement Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Restatement Agreement.

 

 



-2-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.

 

 

 

VFH PARENT LLC, as Borrower

 

 

 

 

By:

     /s/ Joseph Molluso

 

 

       Name: Joseph Molluso

 

 

       Title:  Chief Financial Officer

 

 

 

 

VIRTU FINANCIAL LLC, as Holdings

 

 

 

 

By:

     /s/ Joseph Molluso

 

 

       Name: Joseph Molluso

 

 

       Title:  Chief Financial Officer

 

 

 

 

VIRTU FINANCIAL OPERATING LLC

 

VIRTU TECHNOLOGIES LLC

 

BLUELINE COMM LLC

 

VIRTU FINANCIAL F/X LLC

 

VIRTU FINANCIAL ENERGY AND COMMODIRTIES, LLC

 

VIRTU FINANCIAL SERVICES LLC

 

VIRTU FINANCIAL GLOBAL SERVCIES LLC

 

VIRTU JAPAN HOLDINGS LLC

 

VIRTU GW COMM LLC

 

GREENLINE COMM LLC

 

, as a Subsidiary Loan Party

 

 

 

 

By:

     /s/ Joseph Molluso

 

 

       Name: Joseph Molluso

 

 

       Title:  Chief Financial Officer

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and as a Lender under the

 

Restated Credit Agreement

 

 

 

 

By:

     /s/ Leo Lai

 

 

       Name: Leo Lai

 

 

       Title:  Executive Director, JP Morgan Chase

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

EXECUTION VERSION

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of October 27, 2016,

 

among

 

VIRTU FINANCIAL LLC,
as Holdings,

 

VFH PARENT LLC,
as Borrower,

 

The Lenders Party Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

JPMORGAN CHASE BANK, N.A.,
Sole Lead Arranger and Bookrunner

 

BMO CAPITAL MARKETS CORP.,
as Syndication Agent

 

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

PAGE

ARTICLE 1 DEFINITIONS


1 

 

 

 

Section 1.01.

Defined Terms


1 

Section 1.02.

Classification of Loans and Borrowings


55 

Section 1.03.

Terms Generally


55 

Section 1.04.

Accounting Terms; GAAP


56 

Section 1.05.

Effectuation of Transactions


56 

Section 1.06.

Currency Translation


56 

Section 1.07.

Effect of this Agreement on the Existing Credit Agreement and the Other Existing
Loan


57 

Documents

 

 

 

ARTICLE 2 THE CREDITS


58 

 

 

 

Section 2.01.

Commitments


58 

Section 2.02.

Loans and Borrowings


58 

Section 2.03.

Requests for Borrowings


59 

Section 2.04.

Funding of Borrowings


60 

Section 2.05.

Interest Elections


61 

Section 2.06.

Termination and Reduction of Commitments


62 

Section 2.07.

Repayment of Loans; Evidence of Debt


63 

Section 2.08.

Amortization of Term Loans


64 

Section 2.09.

Prepayment of Loans


65 

Section 2.10.

Fees


77 

Section 2.11.

Interest


79 

Section 2.12.

Alternate Rate of Interest


80 

Section 2.13.

Increased Costs


80 

Section 2.14.

Break Funding Payments


81 

Section 2.15.

Taxes


82 

Section 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs


86 

Section 2.17.

Mitigation Obligations; Replacement of Lenders


88 

Section 2.18.

Incremental Credit Extensions


89 

Section 2.19.

Refinancing Amendments; Maturity Extension


94 

Section 2.20.

Illegality


96 

Section 2.21

Defaulting Lenders


97 

Section 2.22

Letters of Credit.


99 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES


105 

 

 

 

Section 3.01.

Organization; Powers


105 

Section 3.02.

Authorization; Enforceability


105 

Section 3.03.

Governmental Approvals; No Conflicts


105 

Section 3.04.

Financial Condition; No Material Adverse Effect


106 

Section 3.05.

Properties


106 

Section 3.06.

Litigation and Environmental Matters


107 

Section 3.07.

Compliance with Laws and Agreements


107 

 

 

 

 





i

--------------------------------------------------------------------------------

 



 

 

 

Section 3.08.

Investment Company Status


107 

Section 3.09.

Taxes


107 

Section 3.10.

ERISA


108 

Section 3.11.

Disclosure


108 

Section 3.12.

Subsidiaries


108 

Section 3.13.

Intellectual Property; Licenses, Etc


108 

Section 3.14.

Solvency


109 

Section 3.15.

Senior Indebtedness


109 

Section 3.16.

Federal Reserve Regulations


109 

Section 3.17.

Use of Proceeds


109 

Section 3.18.

Regulatory Status and Memberships Held


110 

Section 3.19.

PATRIOT Act, OFAC and FCPA


110 

Section 3.20.

EEA Financial Institutions


111 

 

 

ARTICLE 4 CONDITIONS


111 

 

 

 

Section 4.01.

Restatement Effective Date


111 

Section 4.02.

Each Credit Event


114 

 

 

ARTICLE 5 AFFIRMATIVE COVENANTS


114 

 

 

 

Section 5.01.

Financial Statements and Other Information


114 

Section 5.02.

Notices of Material Events


119 

Section 5.03.

Information Regarding Collateral


120 

Section 5.04.

Existence; Conduct of Business


120 

Section 5.05.

Payment of Taxes, Etc


120 

Section 5.06.

Maintenance of Properties


120 

Section 5.07.

Insurance


121 

Section 5.08.

Books and Records; Inspection and Audit Rights; Quarterly Teleconferences


121 

Section 5.09.

Compliance with Laws


122 

Section 5.10.

Use of Proceeds


122 

Section 5.11.

Additional Subsidiaries


122 

Section 5.12.

Further Assurances


123 

Section 5.13.

Designation of Subsidiaries


123 

Section 5.14.

[Reserved.]


124 

Section 5.15.

Maintenance of Ratings


124 

Section 5.16.

Post-Closing


124 

Section 5.17.

Regulatory Matters


124 

 

 

ARTICLE 6 NEGATIVE COVENANTS


124 

 

 

 

Section 6.01.

Indebtedness; Certain Equity Securities


124 

Section 6.02.

Liens


131 

Section 6.03.

Fundamental Changes


134 

Section 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions


138 

Section 6.05.

Asset Sales


141 

Section 6.06.

Sale and Leaseback Transactions


143 

Section 6.07.

Swap Agreements


144 

Section 6.08.

Restricted Payments; Certain Payments of Indebtedness


144 

 

 

 

 





ii

--------------------------------------------------------------------------------

 



 

 

 

Section 6.09.

Transactions with Affiliates


148 

Section 6.10.

Restrictive Agreements


149 

Section 6.11.

Amendment of Junior Financing


150 

Section 6.12.

Interest Coverage Ratio


150 

Section 6.13.

Total Net Leverage Ratio


150 

Section 6.14.

Equity Interests


150 

Section 6.15.

Changes in Fiscal Periods


151 

 

 

ARTICLE 7 EVENTS OF DEFAULT


152 

 

 

 

Section 7.01.

Events of Default


152 

Section 7.02.

Right to Cure


155 

 

 

ARTICLE 8 ADMINISTRATIVE AGENT AND COLLATERAL AGENT


156 

 

 

ARTICLE 9 MISCELLANEOUS


161 

 

 

 

Section 9.01.

Notices


161 

Section 9.02.

Waivers; Amendments


163 

Section 9.03.

Expenses; Indemnity; Damage Waiver


166 

Section 9.04.

Successors and Assigns


169 

Section 9.05.

Survival


174 

Section 9.06.

Counterparts; Integration; Effectiveness


175 

Section 9.07.

Severability


175 

Section 9.08.

Right of Setoff


176 

Section 9.09.

Governing Law; Jurisdiction; Consent to Service of Process


176 

Section 9.10.

Waiver of Jury Trial


177 

Section 9.11.

Headings


177 

Section 9.12.

Confidentiality


178 

Section 9.13.

USA Patriot Act


179 

Section 9.14.

Release of Liens and Guarantees


179 

Section 9.15.

No Advisory or Fiduciary Responsibility


180 

Section 9.16.

Interest Rate Limitation


181 

Section 9.17.

Lender Action


181 

Section 9.18.

Marshalling; Payments Set Aside


182 

Section 9.19.

Margin Stock; Collateral


182 

Section 9.20.

Acknowledgement and Consent to Bail-in of EEA Financial Institutions


182 

 

 

 

 





iii

--------------------------------------------------------------------------------

 



SCHEDULES:

 

 

 

Schedule 1.01

—

Disqualified Lenders

 

Schedule 2.01

—

Commitments

 

Schedule 3.12

—

Subsidiaries

 

Schedule 3.18

—

Regulatory Status and Memberships Held

 

Schedule 5.16

—

Post-Closing Actions

 

Schedule 6.01

—

Existing Indebtedness

 

Schedule 6.02

—

Existing Liens

 

Schedule 6.04(e)

—

Existing Investments

 

Schedule 6.05

—

Dispositions

 

Schedule 6.09

—

Existing Affiliate Transactions

 

Schedule 6.10

—

Existing Restrictions

 

Schedule 9.01

—

Notices

 

 

 

 

 

 

    (i)EXHIBITS:

 

 

 

 

 

Exhibit A-1

—

Form of Assignment and Assumption

 

Exhibit A-2

—

Form of Borrower Assignment and Assumption

 

Exhibit B

—

Form of Reaffirmation Agreement

 

Exhibit C

—

Form of Perfection Certificate

 

Exhibit D

—

[Reserved]

 

Exhibit E

—

[Reserved]

 

Exhibit F-1

—

Form of First Lien Intercreditor Agreement

 

Exhibit F-2

—

Form of Junior Lien Intercreditor Agreement

 

Exhibit G

—

Form of Restatement Effective Date Certificate

 

Exhibit H

—

Form of Intercompany Note

 

Exhibit I

—

Form of Specified Discount Prepayment Notice

 

Exhibit J

—

Form of Specified Discount Prepayment Response

 

Exhibit K

—

Form of Discount Range Prepayment Notice

 

Exhibit L

—

Form of Discount Range Prepayment Offer

 

Exhibit M

—

Form of Solicited Discounted Prepayment Notice

 

Exhibit N

—

Form of Solicited Discounted Prepayment Offer

 

Exhibit O

—

Form of Acceptance and Prepayment Notice

 

Exhibit P-1

—

Form of Tax Status Certificate 1

 

Exhibit P-2

—

Form of Tax Status Certificate 2

 

Exhibit P-3

—

Form of Tax Status Certificate 3

 

Exhibit P-4

—

Form of Tax Status Certificate 4

 

Exhibit Q

—

Form of Solvency Certificate

 

Exhibit R

—

Form of Compliance Certificate

 

 

 



iv

--------------------------------------------------------------------------------

 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 27, 2016 (this
“Agreement”), among VIRTU FINANCIAL LLC, a Delaware limited liability company
(“Holdings”), VFH PARENT LLC, a Delaware limited liability company (the
“Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent and collateral agent (in such capacity, including any
successor thereto, the “Administrative Agent”).  This Agreement amends and
restates the Existing Credit Agreement (as defined below) in its entirety.

 

WHEREAS, Holdings, the Borrower, the Lenders, Credit Suisse AG, Cayman Islands
Branch, as administrative agent and collateral agent (the “Former Agent”), and
other parties are party to a credit agreement dated as of November 8, 2013 (as
amended, restated, supplemented or otherwise modified prior to the Restatement
Effective Date, the “Existing Credit Agreement”), and the parties to the
Restatement Agreement (as defined below) have agreed to amend and restate in its
entirety the Existing Credit Agreement and replace it in its entirety with this
Agreement.

 

WHEREAS, Lenders have agreed to extend Initial Term Loans (or convert Converting
Term Loans) to the Borrower, in an aggregate principal amount not to exceed
$540,000,000, the proceeds of which will be used to consummate the Transactions.

 

WHEREAS, the Former Agent, as administrative agent and collateral agent under
the Existing Credit Agreement, has assigned all of its rights and obligations
under the Existing Credit Agreement to the Administrative Agent and all of its
rights and obligations under the Security Documents to the Administrative Agent
pursuant to the Agency Transfer Agreement (as defined below).

 

NOW,  THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE 1
Definitions

 

Section 1.01.        Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Discount” has the meaning assigned to such term in
Section 2.09(a)(ii)(D).

 

“Acceptable Prepayment Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(D).

 

“Acceptance and Prepayment Notice” means an irrevocable written notice from the
Borrower accepting a Solicited Discounted Prepayment Offer to make a Discounted
Term Loan Prepayment at the Acceptable Discount specified therein pursuant to
Section 2.09(a)(ii)(D) substantially in the form of Exhibit O.

 

 



 

--------------------------------------------------------------------------------

 



“Acceptance Date” has the meaning specified in Section 2.09(a)(ii)(D).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of Consolidated EBITDA of such Pro Forma
Entity (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Pro Forma Entity and its subsidiaries which will become Restricted
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity.

 

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

 

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

 

“Additional Notes” has the meaning assigned to such term in
Section 6.01(a)(xxii).

 

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Incremental Revolving
Facility pursuant to an Incremental Revolving Facility Amendment in accordance
with Section 2.18; provided that each Additional Revolving Lender (other than
any Person that is a Revolving Lender, an Affiliate of a Revolving Lender or an
Approved Fund of a Revolving Lender at such time) shall be subject to the
approval of the Administrative Agent and, if such Additional Revolving Lender
will provide loans under an Incremental Revolving Facility, a Revolving
Commitment Increase or any Other Revolving Commitment, each Issuing Bank (such
approval, in each case, not to be unreasonably withheld or delayed) and the
Borrower.

 

“Additional Term Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Term
Facility pursuant to an Incremental Term Facility Amendment in accordance with
Section 2.18 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.19; provided that each
Additional Term Lender (other than any Person that is a Lender, an Affiliate of
a Lender or an Approved Fund of a Lender at such time) shall be subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed) and the Borrower.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 





2

--------------------------------------------------------------------------------

 



“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agency Transfer Agreement” means the Successor Agent Agreement, dated as of the
Restatement Effective Date, by and among the Loan Parties, the Former Agent, the
Administrative Agent and the Collateral Agent.

 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning given to such term in the preliminary statements
hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB in effect on such day
plus 1/2 of 1% and (c) the sum of (a) the Adjusted LIBO Rate (after giving
effect to any Adjusted LIBO Rate “floor”) that would be payable on such day for
a Eurodollar Borrowing with a one-month Interest Period plus (b) 1.00% per
annum; provided,  however, that notwithstanding the foregoing, (x) solely with
respect to the Initial Term Loans, the Alternate Base Rate will be deemed to be
1.75% per annum if the Alternate Base Rate calculated pursuant to the foregoing
provisions would otherwise be less than 1.75% per annum and (y) for all other
purposes, the Alternate Base Rate will be deemed to be 1.00% annum if the
Alternate Base Rate calculated pursuant to the foregoing provisions would
otherwise be less than 1.00%.  Any change in the Alternate Base Rate due to a
change in the Prime Rate or the NYFRB Rate shall be effective on the effective
day of such change in the Prime Rate or the NYFRB Rate, respectively.

 

“Application” means an application, in such form as the Issuing Bank may specify
from time to time, requesting the Issuing Bank to open a Letter of Credit.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Discount” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank at any time, the sum of (a) the aggregate amount of all Letters of
Credit issued by such Person in its capacity as an Issuing Bank (if applicable)
that remains available for drawing at such time and (b) the aggregate amount of
all LC Disbursements made by such Person in its capacity as an Issuing Bank (if
applicable) that have not yet been reimbursed by or on behalf of the Borrower at
such time.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Total Revolving Commitments represented by such Lender’s
Revolving Commitment at such time and, solely for purposes of any reallocations
made pursuant to Section 2.21(d), after giving effect to any Revolving Lender’s
status as a Defaulting Lender at the time of determination.  If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the

 





3

--------------------------------------------------------------------------------

 



Revolving Commitments most recently in effect, giving effect to any assignments
pursuant to this Agreement and to any Revolving Lender’s status as a Defaulting
Lender at the time of determination.

 

“Applicable Rate” means, for any day, (A) with respect to any Initial Term Loan,
(i) 2.50% per annum, in the case of an ABR Loan or (ii) 3.50% per annum, in the
case of a Eurodollar Loan and (B) with respect to any Revolving Loan, (i) 2.00%
per annum in the case of an ABR Loan or (ii) 3.00% per annum in the case of a
Eurodollar Loan.

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A-1 or any other
form reasonably approved by the Administrative Agent.

 

“Assumed Tax Rate” means the greater of (i) 45% and (ii) the maximum marginal
combined federal, state and local income tax rate applicable at such time to a
natural person residing in New York City, New York.

 

“Available Revolving Commitment” means as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Exposure then outstanding.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.09(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower for the fiscal year ended December 31, 2015 and the related
consolidated statements of income, changes in equity and cash flows of the
Borrower, including the notes thereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the

 





4

--------------------------------------------------------------------------------

 



Council of the European Union, the implementing law for such EEA Member Country
from time to time which is described in the EU Bail-in Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Bankruptcy Event” means with respect to any Person, such Person becomes
insolvent or is otherwise the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof;
provided further that such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers of such Person, (c) in the case of any
partnership, the board of directors or board of managers of the general partner
of such Person and (d) in any other case, the functional equivalent of the
foregoing.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the preamble.

 

“Borrower Assignment and Assumption” means an assignment and assumption
agreement substantially in the form of Exhibit A-2, or any other form reasonably
approved by the Administrative Agent.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a specified discount to
par pursuant to Section 2.09(a)(ii)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.09(a)(ii)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term

 





5

--------------------------------------------------------------------------------

 



 

Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.09(a)(ii)(D).

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Broker-Dealer Subsidiary” means any Restricted Subsidiary that is registered as
(a) a broker or a dealer pursuant to Section 15 of the Exchange Act or (b) a
broker or a dealer or an underwriter under any foreign securities law.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that when used in connection with a Eurodollar Loan or an ABR Loan based on the
LIBO Rate, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.  For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

 

“Cash Management Obligations” means obligations of Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary in respect of any overdraft
and related liabilities arising from treasury, depository and cash management
services or any automated clearing house transfers of funds.

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, any
Intermediate Parent, the Borrower or any Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including

 





6

--------------------------------------------------------------------------------

 



 

any improvements thereon) to replace or repair such equipment, fixed assets or
real property.

 

“Change in Control”  means (a) the failure of Holdings, directly or indirectly
through wholly owned subsidiaries, to own all of the Equity Interests of the
Borrower, (b) (x) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the Restatement
Effective Date), other than the Permitted Holders, of Equity Interests
representing 40% or more of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the IPO Entity and the percentage
of the aggregate ordinary voting power so held is greater than the percentage of
the aggregate ordinary voting power represented by the Equity Interests in the
IPO Entity held by the Permitted Holders or (y) if the IPO Entity is neither
Holdings nor an Intermediate Parent, the failure of the IPO Entity to hold,
directly or indirectly through wholly-owned subsidiaries, all of the voting
power over Holdings, (c) the occupation of a majority of the seats (other than
vacant seats) on the Board of Directors of Holdings by Persons who were neither
(i) nominated, designated or approved by the Board of Directors of Holdings or
the Permitted Holders nor (ii) appointed by directors so nominated, designated
or approved or (d) the occurrence of a “Change of Control” (or similar event,
however denominated), as defined in the documentation governing any Material
Indebtedness that is Permitted First Priority Refinancing Debt, Permitted Junior
Lien Refinancing Debt, Permitted Unsecured Refinancing Debt, Additional Notes or
Junior Financing.

 

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the Restatement Effective Date, (b) any change in any rule,
regulation, treaty or other law or in the administration, interpretation or
application thereof by any Governmental Authority or Regulatory Supervising
Organization after the Restatement Effective Date or (c) the making or issuance
of  any request, guideline or directive (whether or not having the force of law)
of any Governmental Authority or Regulatory Supervising Organization made or
issued after the Restatement Effective Date.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Other
Revolving Loans, Initial Term Loans, Other Term Loans, Incremental Term Loans or
loans under an Incremental Revolving Facility, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment, Other Revolving Commitment,
Term Commitment, Other Term Commitment, Incremental Term Commitment or
commitment in respect of an Incremental Revolving Facility and (c) any Lender,
refers to whether such Lender has a Loan or Commitment with respect to a
particular Class of Loans or Commitments.  Other Term Commitments, Incremental
Term Commitments, commitment in respect of an Incremental Revolving Facility,
Other Term Loans, Incremental Term Loans, Other Revolving Commitments (and the
Other Revolving Loans made pursuant thereto), loans under an Incremental
Revolving Facility and Incremental Term Facilities that have different terms and
conditions shall be construed to be in different Classes.

 

“Closing Date” means May 22, 2013.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 





7

--------------------------------------------------------------------------------

 



 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

 

“Collateral Agreement” means the Collateral Agreement dated as of July 8, 2011
among the Borrower, each other Loan Party and the Administrative Agent (as
assignee of the Former Agent), as supplemented, amended or otherwise modified
from time to time.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)          the Administrative Agent shall have received from (i) Holdings, any
Intermediate Parent, the Borrower and each of its Restricted Subsidiaries (other
than any Foreign Subsidiary, any Regulated Subsidiary, any Excluded Subsidiary
or any Excluded Domestic Subsidiary) either (x) a counterpart of the Guarantee
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes a Loan Party after the Restatement Effective
Date (including by ceasing to be an Excluded Subsidiary, an Immaterial
Subsidiary, a Foreign Subsidiary, a Regulated Subsidiary or an Excluded Domestic
Subsidiary), a supplement to the Guarantee Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person and (ii) Holdings,
any Intermediate Parent, the Borrower and each Subsidiary Loan Party either
(x) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Person or (y) in the case of any Person that becomes a Loan Party
after the Restatement Effective Date (including by ceasing to be an Excluded
Subsidiary, an Immaterial Subsidiary, a Foreign Subsidiary, a Regulated
Subsidiary or an Excluded Domestic Subsidiary), a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Person, in each case under this clause (a) together with, in the case of
any such Loan Documents executed and delivered after the Restatement Effective
Date, documents and opinions of the type referred to in Sections 4.01(b) and
4.01(c));

 

(b)          all outstanding Equity Interests of any Intermediate Parent, the
Borrower and each Restricted Subsidiary (other than any Equity Interests
constituting Excluded Assets) owned by or on behalf of any Loan Party, shall
have been pledged pursuant to the Collateral Agreement, and the Administrative
Agent shall have received certificates or other instruments representing all
such Equity Interests (if any), together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank; provided, that
with respect to the Equity Interests of any Regulated Subsidiary, such
instruments shall be subject to customary enforcement limitations, including
regulatory approvals at the time of enforcement;

 

(c)          if any Indebtedness for borrowed money (including in respect of
cash management arrangements) of Holdings, any Intermediate Parent, the Borrower
or any Subsidiary in a principal amount of $5,000,000 or more is owing by such
obligor to any Loan Party, such Indebtedness shall be evidenced by a promissory
note that shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

 





8

--------------------------------------------------------------------------------

 



(d)          all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements, required by the Security
Documents, Requirements of Law and reasonably requested by the Administrative
Agent to be filed, delivered, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement,”
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and

 

(e)          the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a first priority Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, (iii) if any Mortgaged Property
is located in an area determined by the Federal Emergency Management Agency to
have special flood hazards, evidence of such flood insurance as may be required
under applicable law, including Regulation H of the Board of Governors and
(iv) such legal opinions as the Administrative Agent may reasonably request with
respect to any such Mortgage or Mortgaged Property.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as the Administrative Agent and the Borrower reasonably agree in writing that
the cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
adverse tax consequences to Holdings and its Affiliates (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (b) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents as in effect on the Restatement Effective Date, (c) in no
event shall control agreements or other control or similar arrangements be
required with respect to deposit accounts, securities accounts, commodities
accounts, letter of credit rights or other assets requiring perfection by
control (but not, for the avoidance of doubt, possession), (d) in no event shall
any Loan Party be required to complete any filings or other action with respect
to the perfection or creation of security interests in any jurisdiction outside
of the United States (or otherwise enter into any security agreements, mortgages
or pledge agreements governed by the laws of any jurisdiction outside of the
United States), (e) in no event shall the Collateral include any Excluded Assets
and (f) in no event shall landlord lien waivers, estoppels and collateral access
letters be required.  The Administrative Agent may grant extensions of time for
the creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee by any Subsidiary (including extensions
beyond the Restatement Effective Date or in connection with assets acquired, or
Subsidiaries formed or acquired, after the Restatement Effective Date) where it
determines that such action

 





9

--------------------------------------------------------------------------------

 



 

cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Security Documents.

 

“Commitment” means, with respect to any Lender, its Revolving Commitment, Other
Revolving Commitment, Term Commitment, Other Term Commitment or commitment in
respect of any Incremental Term Facility or Incremental Revolving Facility, in
each case of any Class, or any combination thereof (as the context requires).

 

“Company Income Amount” means, for a Tax Estimation Period, an amount, if
positive, equal to the estimated net taxable income of Holdings for such Tax
Estimation Period.  For purposes of calculating the Company Income Amount, items
of income, gain, loss and deduction resulting from adjustments to the tax basis
of Holdings’ assets pursuant to Code Section 743(b) and adjustments pursuant to
Code Section 704(c) shall not be taken into account.

 

“Competitor” means any Person (a) engaged in trading financial assets through
the use of an electronically automated trading system that generates order sets
(which, for purposes of clarity, can consist of a single order) with the
intention of (i) creating profit by providing two-sided liquidity to the market,
(ii) making a profit margin consistent with the business of making the bid-offer
spread or less per unit of the financial asset(s) being traded (including by
providing either one-sided or two sided liquidity to the market) or
(iii) creating simultaneous (within 500 milliseconds) order sets that are
generated with the intention of locking in an arbitrage profit and
(b) identified as a “Potential Competitor” on Part B of Schedule 1.01; provided,
that any such Person shall be deemed not to be a Competitor if the Loans or
commitments in respect thereof will be held by or booked to any division or
other identifiable unit or desk of such Person that, in the ordinary course of
its business, holds commitments or extends credit of the type contemplated by
this Agreement. Notwithstanding anything in this Agreement to the contrary, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
will not have any responsibility or obligation to determine whether any Lender
or potential Lender is a Competitor.

 

“Compliance Certificate” means a certificate in the form of Exhibit R required
to be delivered pursuant to Section 5.01(d).

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

 

(a)          without duplication and to the extent already deducted (and not
added back or excluded) in arriving at such Consolidated Net Income, the sum of
the following amounts for such period:

 

(i)           total interest expense and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk (other
than in the ordinary course of the trading business of the Borrower and its
Restricted Subsidiaries), net of interest income and gains on such hedging
obligations or such derivative instruments, and bank and letter of credit fees
and costs of surety bonds in connection with financing activities;

 





10

--------------------------------------------------------------------------------

 



 

(ii)          without duplication among periods, provision for taxes based on
income, profits or capital, including federal, foreign, state, franchise, excise
and similar taxes paid or accrued during such period (including in respect of
repatriated funds);

 

(iii)         depreciation and amortization (including amortization of
Capitalized Software Expenditures and amortization of deferred financing fees or
costs);

 

(iv)         Non-Cash Charges;

 

(v)          extraordinary losses in accordance with GAAP;

 

(vi)         non-recurring charges (including any unusual or non-recurring
operating expenses directly attributable to the implementation of cost savings
initiatives), severance, relocation costs, integration and facilities’ opening
costs, signing costs, retention or completion bonuses (other than bonuses paid
in the ordinary course of business of the Borrower and its Restricted
Subsidiaries), transition costs, costs related to closure/consolidation of
facilities and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities);

 

(vii)        restructuring charges, accruals or reserves (including
restructuring costs related to acquisitions after the Closing Date and
adjustments to existing reserves); provided that the aggregate amount included
in Consolidated EBITDA pursuant to this clause (vii) for any Test Period shall
not exceed 10% of Consolidated EBITDA for such Test Period (calculated prior to
giving effect to any adjustment pursuant to this clause (vii));

 

(viii)       the amount of any minority interest expense consisting of
subsidiary income attributable to minority equity interests of third parties in
any Non-Wholly Owned Subsidiary deducted (and not added back in such period to
Consolidated Net Income);

 

(ix)         the amount of expenses relating to payments made to option holders
of Holdings or any of its direct or indirect parent companies in connection
with, or as a result of, any distribution being made to shareholders of such
Person or its direct or indirect parent companies, which payments are being made
to compensate such option holders as though they were shareholders at the time
of, and entitled to share in, such distribution, in each case to the extent
permitted by the Loan Documents;

 

(x)          losses on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

 

(xi)         the amount of any net losses from discontinued operations in
accordance with GAAP;

 

(xii)        any non-cash loss attributable to the mark to market movement in
the valuation of hedging obligations or other derivative instruments (to the
extent

 





11

--------------------------------------------------------------------------------

 



 

the cash impact resulting from such loss has not been realized) (other than
those entered into in the ordinary course of the trading business of the
Borrower and its Restricted Subsidiaries) pursuant to Financial Accounting
Standards Accounting Standards Codification No. 815—Derivatives and Hedging;

 

(xiii)       any loss relating to amounts paid in cash prior to the stated
settlement date of any hedging obligation (other than any hedging obligation
entered into in the ordinary course of the trading business of the Borrower and
its Restricted Subsidiaries) that has been reflected in Consolidated Net Income
for such period;

 

(xiv)       any gain relating to hedging obligations (other than any hedging
obligations entered into in the ordinary course of the trading business of the
Borrower and its Restricted Subsidiaries) associated with transactions realized
in the current period that has been reflected in Consolidated Net Income in
prior periods and excluded from Consolidated EBITDA pursuant to clauses
(b)(v) and (b)(vi) below; and

 

(xv)        any expenses or charges related to any issuance of Equity
Interests, Investment, acquisition, Disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
in each case, outside the ordinary course of business, including (x) such fees,
expenses or charges related to this Agreement and (y) any amendment or other
modification of the Loans or other obligations under the Loan Documents or other
Indebtedness; provided that the amount added back pursuant to this clause
(xv) in any Test Period shall not exceed $10,000,000;

 

less

 

(b)          without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 

(i)           extraordinary gains and unusual or non-recurring gains;

 

(ii)          non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period);

 

(iii)         gains on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business);

 

(iv)         the amount of any net income from discontinued operations in
accordance with GAAP;

 

(v)          any non-cash gain attributable to the mark to market movement in
the valuation of hedging obligations or other derivative instruments (to the
extent the cash impact resulting from such gain has not been realized) (other
than any hedging obligations or other derivative instruments entered into in the
ordinary course of the trading business of the Borrower and its Restricted
Subsidiaries)

 





12

--------------------------------------------------------------------------------

 



pursuant to Financial Accounting Standards Accounting Standards Codification
No. 815-Derivatives and Hedging;

 

(vi)         any gain relating to amounts received in cash prior to the stated
settlement date of any hedging obligation (other than any hedging obligation
entered into in the ordinary course of the trading business of the Borrower and
its Restricted Subsidiaries) that has been reflected in Consolidated Net Income
for such period;

 

(vii)        any loss relating to hedging obligations (other than any hedging
obligations entered into in the ordinary course of the trading business of the
Borrower and its subsidiaries) associated with transactions realized in the
current period that has been reflected in Consolidated Net Income in prior
periods and excluded from Consolidated EBITDA pursuant to clauses (a)(xiii) and
(a)(xiv) above; and

 

(viii)       the amount of any minority interest income consisting of subsidiary
loss attributable to minority equity interests of third parties in any
Non-Wholly Owned Subsidiary added (and not deducted in such period in
calculating Consolidated Net Income);

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that,

 

(I)           to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain resulting from hedging agreements for currency exchange risk and
revaluations of intercompany balances), other than any gains or losses related
to foreign currency trading and hedging in the ordinary course of the trading
business of the Borrower and its Restricted Subsidiaries,

 

(II)         to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of Financial Accounting Standards Accounting
Standards Codification No. 815-Derivatives and Hedging (other than with respect
to any hedging obligations entered into in the ordinary course of the trading
business of the Borrower and its Restricted Subsidiaries),

 

(III)        to the extent not included in Consolidated Net Income, there shall
be included in determining Consolidated EBITDA for any period, without
duplication, (A) the Acquired EBITDA of any Person, property, business or asset
acquired by the Borrower or any Restricted Subsidiary during such period (other
than any Unrestricted Subsidiary) to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Restatement Effective Date, and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during

 





13

--------------------------------------------------------------------------------

 



 

such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Pro Forma Entity for such period (including the
portion thereof occurring prior to such acquisition or conversion) determined on
a historical Pro Forma Basis and (B) an adjustment in respect of each Pro Forma
Entity equal to the amount of the Pro Forma Adjustment with respect to such Pro
Forma Entity for such period (including the portion thereof occurring prior to
such acquisition or conversion) as specified in a certificate from a Financial
Officer delivered to the Administrative Agent (for further delivery to the
Lenders); and

 

(IV)        there shall be (A) to the extent included in Consolidated Net
Income, excluded in determining Consolidated EBITDA for any period the Disposed
EBITDA of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold, transferred or
otherwise disposed of, closed or classified, a “Sold Entity or Business”), and
the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), in each case based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical pro forma basis and
(B) to the extent not included in Consolidated Net Income, included in
determining Consolidated EBITDA for any period in which a Sold Entity or
Business is disposed or Converted Unrestricted Subsidiary is converted, an
adjustment equal to the Pro Forma Disposal Adjustment with respect to such Sold
Entity or Business or Converted Unrestricted Subsidiary (including the portion
thereof occurring prior to such disposal or conversion) as specified in a
certificate from a Financial Officer delivered to the Administrative Agent (for
further delivery to the Lenders).

 

“Consolidated Interest Expense” means, for any period, the cash interest expense
(including that attributable to Capitalized Leases), net of cash interest income
(excluding cash interest income relating to any asset or property that secures
any Trading Debt), of the Borrower and the Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP, with respect to all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries (excluding Trading
Debt), including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under hedging agreements, but excluding, for the avoidance of doubt,
(i) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses, pay-in-kind interest expense and any other amounts of
non-cash interest (including as a result of the effects of acquisition method
accounting), (ii) the accretion or accrual of discounted liabilities during such
period, (iii) any interest in respect of items excluded from Indebtedness in the
proviso to the definition thereof, (iv) non-cash interest expense attributable
to the movement of the mark-to-market valuation of obligations under hedging
agreements or other derivative instruments pursuant to Financial Accounting
Standards Accounting Standards Codification No. 815-Derivatives and Hedging,
(v) any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates, and (vi) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations, all as calculated on a

 





14

--------------------------------------------------------------------------------

 



 

consolidated basis in accordance with GAAP.  For any Test Period ending prior to
the first anniversary of the Restatement Effective date, Consolidated Interest
Expense shall be deemed to be Consolidated Interest Expense for the period from
the Restatement Effective Date to and including the date of determination
multiplied by a fraction equal to (x) 365 divided by (y) the number of days
actually elapsed from the Restatement Effective Date to such date of
determination.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) in the case of any period that includes a period
ending prior to the date that is one year after the Closing Date, Transaction
Costs, (d) any fees and expenses (including any transaction or retention bonus)
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, Investment, asset disposition, issuance or
repayment of debt, issuance of equity securities, refinancing transaction or
amendment or other modification of any debt instrument (in each case, including
any such transaction consummated prior to the Restatement Effective Date and any
such transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction,
(e) any income (loss) for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments (other than
any income (loss) attributable to Trading Debt or hedging agreements or other
derivative instruments entered into in the ordinary course of the trading
business of the Borrower and its Restricted Subsidiaries), (f) accruals and
reserves that are established or adjusted as a result of the Transactions in
accordance with GAAP (including any adjustment of estimated payouts on existing
earn-outs) or changes as a result of the adoption or modification of accounting
policies during such period, (g) non-cash stock-based award compensation
expenses, (h) any income (loss) attributable to deferred compensation plans or
trusts and (i) any income (loss) from Investments recorded using the equity
method.  There shall be excluded from Consolidated Net Income for any period the
effects from applying acquisition method accounting, including applying
acquisition method accounting to inventory, property and equipment, leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Borrower and the Restricted Subsidiaries), as a result of any
acquisition consummated prior to the Restatement Effective Date and any
Permitted Acquisition or the amortization or write-off of any amounts thereof.

 

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder.

 

“Consolidated Total Assets” means, as at any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries on a consolidated basis
in accordance with GAAP.

 





15

--------------------------------------------------------------------------------

 



 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Indebtedness of the Borrower and the Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of acquisition method accounting in connection with any
Permitted Acquisition or other Investment permitted hereunder) consisting only
of Indebtedness for borrowed money, unreimbursed obligations under letters of
credit, obligations in respect of Capitalized Leases and debt obligations
evidenced by promissory notes or similar instruments (and excluding, in any
event, all Trading Debt).

 

“Consolidated Total Net Debt” means, as of any date of determination (a) the
amount of Consolidated Total Debt as of such date, less (b) all cash and
Permitted Investments on the balance sheet of the Borrower and the Restricted
Subsidiaries to the extent not subject to any Liens (other than Liens permitted
under Section 6.02 but excluding any Liens permitted by Section 6.02(iii),
Section 6.02(xv) and Section 6.02(xx)) and the use thereof for application to
the payment of Indebtedness is not prohibited by law or contract binding on the
Borrower or the Restricted Subsidiaries (and excluding, in any event, the amount
of regulatory capital required by applicable law to be held at any Regulated
Subsidiary).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise.  “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Converting Term Lender” means each Original Term Lender that has elected to
convert its Original Term Loans to Initial Term Loans pursuant to the
Restatement Agreement.

 

“Converting Term Loan” means each Original Term Loan held by a Term Lender that
is a Converting Term Lender (or, if less, the portion of the principal amount of
such Original Term Loan notified to such Converting Lender by the Administrative
Agent prior to the Restatement Effective Date).

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans, outstanding Revolving Loans or
(in the case of Other Revolving Commitments obtained pursuant to a Refinancing
Amendment) Revolving Commitments, outstanding loans under any Incremental
Revolving Facility or undrawn commitments under any Incremental Revolving
Facility (“Refinanced Debt”); provided that (i) such

 





16

--------------------------------------------------------------------------------

 



 

extending, renewing, replacing or refinancing Indebtedness (including, if such
Indebtedness includes any Other Revolving Commitments, the unused portion of
such Other Revolving Commitments) is in an original aggregate principal amount
not greater than the sum of the aggregate principal amount of the Refinanced
Debt (and, in the case of Refinanced Debt consisting, in whole or in part, of
unused commitments under any Incremental Revolving Facility or Other Revolving
Commitments, the amount thereof) plus all accrued and unpaid interest and fees
thereon and expenses incurred in connection with such extension, renewal,
replacement or refinancing, (ii) such Indebtedness has a maturity that is equal
to or later than and, except in the case of Other Revolving Commitments, a
Weighted Average Life to Maturity equal to or greater than the Refinanced Debt,
and (iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained; provided that to the extent that
such Refinanced Debt consists, in whole or in part, of commitments under any
Incremental Revolving Facility or Other Revolving Commitments (or loans incurred
pursuant to any Incremental Revolving Facility or Other Revolving Loans), such
commitments shall be terminated, and all accrued fees in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.

 

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

 

“Cumulative Excess Cash Flow” means the sum of (i) Excess Cash Flow (but not
less than zero in any period) for the period commencing on October 1, 2016 and
ending on December 31, 2016 and Excess Cash Flow for each succeeding completed
fiscal quarter plus (ii) the unused (i.e., not applied to any mandatory
prepayment of loans or relied on as the basis for the taking of any action)
amount of Cumulative Excess Cash Flow under the Existing Credit Agreement as of
the date immediately preceding the Restatement Effective Date; provided that
Excess Cash Flow for any period shall not constitute Cumulative Excess Cash Flow
until the date that (a) the corresponding Excess Cash Flow prepayment for such
period is made pursuant to Section 2.09(c) or (b) if no Excess Cash Flow
prepayment is required for such period pursuant to Section 2.09(c), the date
that is five days after the date on which financial statements are delivered
pursuant to Section 5.01(b) with respect to such period or, in the case of the
fourth fiscal quarter in any fiscal year, pursuant to Section 5.01(a) for such
fiscal year.

 

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 





17

--------------------------------------------------------------------------------

 



 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within one
Business Day of the date required to be funded or paid, to (i) fund any portion
of its Revolving Loans, (ii) fund any portion of its participations in Letters
of Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding a
loan under this Agreement (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent or the Borrower, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Revolving Loans and participations
in then outstanding Letters of Credit under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or the Borrower’s receipt, as applicable, of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a Lender Parent that has, (i) become the subject of a
Bankruptcy Event or (ii) become subject to a Bail-In Action. Any determination
by the Administrative Agent made in writing to the Borrower and each Lender that
a Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above shall be conclusive and binding absent manifest error.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings, any Intermediate Parent, the Borrower or a
Subsidiary in connection with a Disposition pursuant to Section 6.05(k) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of Holdings, setting forth the basis of such valuation
(which amount will be reduced by the fair market value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).

 

“Designation Date” has the meaning assigned to such term in Section 5.13.

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.09(a)(ii)(B).

 

“Discount Range” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.09(a)(ii)(C) substantially in the form of Exhibit K.

 





18

--------------------------------------------------------------------------------

 



 

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit L, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.09(a)(ii)(C).

 

“Discount Range Proration” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.09(a)(ii)(D).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the receipt by each relevant Term Lender of notice
from the Auction Agent in accordance with Section 2.09(a)(ii)(B),
Section 2.09(a)(ii)(C) or Section 2.09(a)(ii)(D), as applicable unless a shorter
period is agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.09(a)(ii)(A).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its subsidiaries or to such Converted Unrestricted
Subsidiary and its subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary.

 

“Disposition” has the meaning assigned to such term in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)          matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person or in the IPO Entity that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)          is convertible or exchangeable, either mandatorily or at the option
of the holder thereof, for Indebtedness or Equity Interests (other than solely
for Equity Interests in such Person or in the IPO Entity that do not constitute

 





19

--------------------------------------------------------------------------------

 



 

Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests);

 

(c)          provides for the scheduled payments of dividends in cash; or

 

(d)          is redeemable (other than solely for Equity Interests in such
Person or in the IPO Entity that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests) or is required
to be repurchased by such Person or the IPO Entity or any of its Affiliates, in
whole or in part, at the option of the holder thereof;

 

in each case, on or prior to the date 91 days after the Latest Maturity Date;
provided, however, that (i) an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control” shall
not constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other Loan
Document Obligations that are accrued and payable, the cancellation or
expiration of all Letters of Credit and the termination of the Commitments and
(ii) if an Equity Interest in any Person is issued pursuant to any plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof) or
any of its subsidiaries or by any such plan to such employees, such Equity
Interest shall not constitute a Disqualified Equity Interest solely because it
may be required to be repurchased by Holdings (or any direct or indirect parent
company thereof) or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations of such Person.

 

“Disqualified Lender” means each Person identified as a “Disqualified Lender” on
Part A of Schedule 1.01, which Schedule may be provided to any Lender or
prospective Lender upon request. Notwithstanding anything in this Agreement to
the contrary, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agent will not have any responsibility or obligation to determine
whether any Lender or potential Lender is a Disqualified Lender and the
Administrative Agent will not have any liability with respect to any assignment
made to a Disqualified Lender.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country

 





20

--------------------------------------------------------------------------------

 



 

(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“ECF Percentage” means, with respect to any prepayment required by
Section 2.09(c) with respect to any fiscal quarter (or other applicable period)
of the Borrower, if the Total Leverage Ratio (prior to giving effect to the
applicable prepayment pursuant to Section 2.09(c)) as of the end of such fiscal
quarter (or other applicable period) is (a) greater than 2.00 to 1.00, 50% of
Excess Cash Flow for such period and (b) equal to or less than 2:00 to 1.00, 0%
of Excess Cash Flow for such period.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than Holdings, any Intermediate
Parent, the Borrower or any of their subsidiaries, any VV Holder, any Affiliate
of Vincent Viola (including any trust established for the benefit of his spouse
or children) or any Disqualified Lender), other than, in each case, a natural
person.

 

“Employee Holding Vehicles” means, collectively, Virtu Employee Holdco LLC, a
Delaware limited liability company, Virtu East MIP LLC, a Delaware limited
liability company, and any other similar entity, the equityholders of which are
current and former officers, directors and employees of Holdings (or any direct
or indirect parent thereof), the Borrower and the Restricted Subsidiaries, or
their permitted transferees (or their respective estates, executors, trustees,
administrators, heirs, legatees or distributees), which entity is formed to hold
Equity Interests of Holdings (or any of Holdings’ direct or indirect parent
companies) on behalf of such officers, directors and employees.

 

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, decrees, Governmental Approvals and other
applicable Requirements of Law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance relating to the protection of the environment, to
preservation or reclamation of natural resources, to Release or threatened
Release of any Hazardous Material or to the extent relating to exposure to
Hazardous Materials, to health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative oversight costs, consultants’ fees, fines, penalties and
indemnities), of Holdings, any Intermediate Parent, the Borrower or any
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law or permit, license or approval issued
thereunder, (b) Environmental Laws and the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 





21

--------------------------------------------------------------------------------

 



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower or any Subsidiary, is treated as a single employer
under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by the Borrower or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA.

 

“EU Bail-in Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)          the sum, without duplication, of:

 

(i)           Consolidated Net Income for such period,

 

(ii)          an amount equal to the amount of all Non-Cash Charges (including
in respect of depreciation and amortization) to the extent deducted in arriving
at such Consolidated Net Income,

 





22

--------------------------------------------------------------------------------

 



 

(iii)         an amount equal to the aggregate net non-cash loss on dispositions
by the Borrower and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income;

 

(iv)         the amount of tax expenses deducted in determining Consolidated Net
Income for such period to the extent they exceed the amount of cash taxes paid
in such period; and

 

(v)          extraordinary cash gains during such period;

 

over

 

(b)          the sum, without duplication, of:

 

(i)           an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any amounts included in
Consolidated Net Income pursuant to the last sentence of the definition of
Consolidated Net Income to the extent such amounts are due but not received
during such period) and cash charges included in clauses (a) through (i) of the
definition of Consolidated Net Income to the extent financed with internally
generated funds of the Borrower and the Restricted Subsidiaries,

 

(ii)          without duplication of amounts deducted pursuant to clause
(x) below in prior fiscal periods, the amount of capital expenditures made in
cash during such period to the extent financed with internally generated funds
of the Borrower and the Restricted Subsidiaries (other than asset sale proceeds,
casualty proceeds, condemnation proceeds or other funds that would not be
included in Consolidated Net Income),

 

(iii)         the aggregate amount of all principal payments of Indebtedness
(other than the payment prior to its stated maturity of (x) any Indebtedness
that is subordinated in right of payment to the Loan Document Obligations,
(y) any Indebtedness that is secured by a junior Lien on the Collateral and
(z) unsecured Indebtedness of the Borrower and its Restricted Subsidiaries) of
the Borrower and the Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Leases and (B) the amount of any
mandatory prepayment of Term Loans pursuant to Section 2.09(b) with the Net
Proceeds from an event of the type specified in clause (a) of the definition of
“Prepayment Event” to the extent required due to a disposition that resulted in
an increase to Consolidated Net Income and not in excess of the amount of such
increase but excluding (X) all other prepayments of Term Loans, (Y) all
prepayments of revolving loans (including any Revolving Loans) and any Trading
Debt unless accompanied by a permanent reduction of commitments or termination
of a credit line in respect of such revolving loans or such Trading Debt and
(Z) the Refinancing) made during such period, to the extent financed with
internally generated funds of the Borrower and the Restricted Subsidiaries
(other than to the extent such payments were made using any portion of the
Cumulative Excess Cash Flow) (it being agreed that any amount not permitted to
be deducted pursuant to this clause (b)(iii) may not be deducted pursuant to any
other provision of this clause (b)),

 





23

--------------------------------------------------------------------------------

 



 

(iv)         an amount equal to the aggregate net non-cash gain on dispositions
by the Borrower and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

(v)          cash payments by the Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness and that were made with
internally generated funds of the Borrower and the Restricted Subsidiaries, to
the extent that such payments were not expensed in arriving at such Consolidated
Net Income,

 

(vi)         without duplication of amounts deducted pursuant to clause
(x) below in prior fiscal periods, the amount of Investments and acquisitions
made in cash during such period pursuant to Section 6.04 (other than
(1) Section 6.04(a), (2) to the extent made with Cumulative Excess Cash Flow and
(3) any Investment by the Borrower or any Restricted Subsidiary in the Borrower
or any Restricted Subsidiary) to the extent that such Investments and
acquisitions were financed with internally generated funds of the Borrower and
the Restricted Subsidiaries and were not expensed in arriving at such
Consolidated Net Income,

 

(vii)        the amount of dividends, distributions and other restricted
payments paid in cash during such period by the Borrower pursuant to
Section 6.08 (including any permitted quarterly tax distribution but excluding
any such payments pursuant to clause (z) of Section 6.08(a)(viii) and clause
(z) of Section 6.08(b)(iv)) to the extent such payments were financed with
internally generated funds of the Borrower and the Restricted Subsidiaries,

 

(viii)       the aggregate amount of expenditures actually made by the Borrower
and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and were financed with
internally generated funds of the Borrower and the Restricted Subsidiaries
(other than to the extent such expenditures were made using any portion of the
Cumulative Excess Cash Flow),

 

(ix)         the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness to the extent that such payments are not expensed during such
period or any previous period and were financed with internally generated funds
of the Borrower and the Restricted Subsidiaries (other than to the extent such
payments were made using any portion of the Cumulative Excess Cash Flow),

 

(x)          without duplication of amounts deducted from Excess Cash Flow in
prior periods, the aggregate consideration required to be paid in cash by the
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(which may include, among other things, letters of intent or purchase orders)
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, other Investments or capital expenditures
(including Capitalized Software Expenses or other purchases of intellectual
property but excluding any contracts where the counterparty is Holdings, any
Intermediate

 





24

--------------------------------------------------------------------------------

 



 

Parent, the Borrower or any of their subsidiaries) to be consummated or made
during the period of four consecutive fiscal quarters of the Borrower following
the end of such period, provided that to the extent the aggregate amount of
internally generated funds actually utilized to finance such Permitted
Acquisitions, Investments or capital expenditures during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
earliest to occur of the (A) abandonment of such planned expenditure, (B) making
of such planned expenditure and (C)  end of such period of four consecutive
fiscal quarters,

 

(xi)         the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period, and

 

(xii)        extraordinary cash losses for such period.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $5,000,000 and all leasehold interests in real property, (b) motor
vehicles and other assets subject to certificates of title or ownership (but
only to the extent that a security interest in any such asset cannot be
perfected by filing of a financing statement), (c) any commercial tort claims or
letter of credit rights having a value of less than $5,000,000 (but only to the
extent that a security interest in any such asset cannot be perfected by filing
of a financing statement), (d) Equity Interests in any Person (other than the
Borrower or any Wholly Owned Restricted Subsidiaries) to the extent not
permitted by the terms of such Person’s organizational or joint venture
documents, (e) voting Equity Interests constituting an amount greater than 65%
of the voting Equity Interests of any Foreign Subsidiary, (f) any lease, license
or other agreement with any Person if, to the extent and for so long as the
grant of a Lien thereon to secure the Secured Obligations constitutes a breach
of or a default under, or creates an enforceable right of termination in favor
of any party (other than Holdings, any Intermediate Parent, the Borrower or any
subsidiary of any of the foregoing) to, such lease, license or other agreement
(but only to the extent any of the foregoing is not rendered ineffective by, or
is otherwise unenforceable under, the Uniform Commercial Code or any
Requirements of Law), (g) any asset subject to a Lien of the type permitted by
Section 6.02(iv) (whether or not incurred pursuant to such Section) or a Lien
permitted by Section 6.02(xi) or Section 6.02(xx), in each case if, to the
extent and for so long as the grant of a Lien thereon to secure the Secured
Obligations constitutes a breach of or a default under, or creates a right of
termination in favor of any party (other than Holdings, any Intermediate Parent,
the Borrower or any subsidiary of any of the foregoing) to, any agreement
pursuant to which such Lien has been created (but only to the extent any of the
foregoing is not rendered ineffective by, or is otherwise unenforceable under,
the Uniform Commercial Code or any Requirements of Law), (h) any intent-to-use
trademark applications filed in the United States Patent and Trademark Office,
(i) any asset with respect to which Holdings with the written consent of the
Administrative Agent (not to be unreasonably withheld or delayed) shall have
provided to the Administrative Agent a certificate of a Financial Officer to the
effect that, based on the advice of outside counsel or tax advisors of national
recognition, the grant of a Lien thereon to secure the Secured Obligations would
result in adverse tax consequences (including as a result of the operation

 





25

--------------------------------------------------------------------------------

 



 

of Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) to Holdings, any Intermediate Parent, the Borrower and its
Restricted Subsidiaries (other than on account of any Taxes payable in
connection with filings, recordings, registrations, stampings and any similar
acts in connection with the creation or perfection of Liens) that shall have
been reasonably determined by Holdings to be material to Holdings, any
Intermediate Parent, the Borrower and its Restricted Subsidiaries and (j) any
asset if, to the extent and for so long as the grant of a Lien thereon to secure
the Secured Obligations is prohibited by any Requirements of Law (other than to
the extent that any such prohibition would be rendered ineffective pursuant to
the Uniform Commercial Code or any other applicable Requirements of Law).

 

“Excluded Domestic Subsidiary” means any direct or indirect Domestic Subsidiary
of a direct or indirect Foreign Subsidiary of the Borrower that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly Owned
Subsidiary of Holdings on the Restatement Effective Date (or, if later, the date
it first becomes a Subsidiary), (b) any Subsidiary that is prohibited by any
contractual obligation existing on the Restatement Effective Date (or, if later,
the date it first becomes a Subsidiary, so long as such prohibition was not
incurred in connection with or in contemplation of the acquisition of such
Subsidiary), from guaranteeing the Secured Obligations, (c) any Subsidiary that
is prohibited by any Requirement of Law from guaranteeing the Secured
Obligations or that would require the consent, approval, license or
authorization of any Governmental Authority or any Regulatory Supervising
Organization to guarantee the Secured Obligations (unless such consent,
approval, license or authorization has been received), (d) any Subsidiary to the
extent such Subsidiary guaranteeing the Secured Obligations would result in a
material adverse tax consequence to the Borrower and its Subsidiaries (including
as a result of the operation of Section 956 of the Code or any similar law or
regulation in any applicable jurisdiction) as reasonably determined by the
Borrower with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) and (e) any other Subsidiary excused from
becoming a Loan Party pursuant to the last paragraph of the definition of the
term “Collateral and Guarantee Requirement.”

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on (or measured by) its net income (however
denominated) and franchise Taxes imposed on it (in lieu of net income Taxes) by
(i) the United States of America, or the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, or
(ii) any other jurisdiction as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than a
connection arising solely from such recipient having executed, delivered, or
become a party to, performed its obligations or received payments under,
received or perfected a security interest under, sold or assigned an interest
in, engaged in any other transaction pursuant to, or enforced, any Loan
Documents), (b) any branch profits Tax imposed by the United States of America
or any similar Tax imposed by any other jurisdiction described in clause
(a) above, (c) any withholding Tax that is attributable to a Lender’s failure to
comply with Section 2.15(e) and (d) except in the case of an assignee pursuant
to a request by the Borrower under

 





26

--------------------------------------------------------------------------------

 



 

Section 2.17 hereto, any U.S. federal withholding Taxes (including any deduction
or withholding pursuant to FATCA) imposed due to a Requirement of Law in effect
at the time a Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding Tax under
Section 2.15(a).

 

“Existing Credit Agreement” has the meaning set forth in the preamble hereto.

 

“Existing Yen Bonds” means the VFH Parent LLC Japanese Yen Bonds issued on
July 25, 2016 in the aggregate principal amount of JPY3,500,000,000 in favor of
SBI Life Insurance Co., Ltd. and SBI Insurance Col., Ltd., and guaranteed by
Virtu Financial LLC.

 

“Extension Notice” has the meaning assigned to such term in Section 2.19(b).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, as published on the next succeeding Business Day by the NYFRB
as the federal funds effective rate; provided,  however, that notwithstanding
the foregoing, the Federal Funds Effective Rate will be deemed to be 0.00% per
annum if the Federal Funds Effective Rate determined pursuant to this definition
would otherwise be less than 0.00% per annum.

 

“Financial Officer” means the chief financial officer, chief operating officer,
principal accounting officer, treasurer or controller of Holdings.

 

“Financial Performance Covenants” means the covenants set forth in Sections 6.12
and 6.13.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents entered into on the Restatement Effective Date
to which it is to be a party, the funding of (and conversion to) of Initial Term
Loans hereunder and the use of the proceeds thereof.

 

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit F-1 among the Administrative
Agent and one or more Senior Representatives for holders of Permitted First
Priority Refinancing Debt, any secured Indebtedness incurred pursuant to
Section 6.01(a)(viii) or any secured Additional Notes issued pursuant to
Section 6.01(a)(xxii), with such modifications thereto as the Administrative
Agent may reasonably agree.

 





27

--------------------------------------------------------------------------------

 



 

“Flow-Through Entity” has the meaning assigned to such term in
Section 6.08(a)(vi).

 

“Foreign Subsidiary” means (a) any Subsidiary that is organized under the laws
of a jurisdiction other than the United States of America, any State thereof or
the District of Columbia and (b) any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia that is
disregarded for U.S. federal income tax purposes if substantially all of its
assets consist of the equity interests of one or more direct or indirect Foreign
Subsidiaries.

 

“Former Agent” has the meaning set forth in the preamble hereto.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time but subject to Section 1.04.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities or Regulatory Supervising Organizations.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Restatement Effective Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined in good faith by a Financial Officer.  The term “Guarantee” as a verb
has a corresponding meaning.

 





28

--------------------------------------------------------------------------------

 



 

“Guarantee Agreement” means the Master Guarantee Agreement dated as of July 8,
2011 among the Loan Parties and the Administrative Agent (as assignee of the
Former Agent).

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous or toxic, or any other
term of similar import, pursuant to any Environmental Law.

 

“Holdings” has the meaning given to such term in the preliminary statements
hereto.

 

“Holdings LLC Agreement” means the Limited Liability Company Agreement of
Holdings pursuant to which the members of Holdings hold limited liability
interests of Holdings, together with all exhibits and schedules thereto in a
form presented to the Administrative Agent prior to the Restatement Effective
Date.

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.09(a)(ii)(D).

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Incremental Cap” has the meaning assigned to such term in Section 2.18(a)(iii).

 

“Incremental Revolving Commitment” means the commitment of the Additional
Revolving Lenders to make loans pursuant to an Incremental Revolving Facility in
accordance with Section 2.18.

 

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.18(a)(i).

 

“Incremental Revolving Facility Amendment” has the meaning assigned to such term
in Section 2.18(b).

 

“Incremental Revolving Facility Closing Date” has the meaning assigned to such
term in Section 2.18(b).

 

“Incremental Term Commitment” means the commitment of the Additional Term
Lenders to make Incremental Term Loans pursuant to Section 2.18.

 

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.18(ii).

 





29

--------------------------------------------------------------------------------

 



 

“Incremental Term Facility Amendment” has the meaning assigned to such term in
Section 2.18(b).

 

“Incremental Term Facility Closing Date” has the meaning assigned to such term
in Section 2.18(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable in the ordinary
course of business and any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided that the term “Indebtedness” shall not include (x) deferred or prepaid
revenue and (y) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  The amount of Indebtedness of any Person for purposes of clause
(e) above shall (unless such Indebtedness has been assumed by such Person) be
deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the fair market value of the property encumbered thereby as
determined by such Person in good faith.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in 0(a).

 

“Information Materials” means the presentation to the Lenders dated
October 2016.

 

“Initial Term Loan” means a Loan made by a Lender pursuant to Section 2.01(a) or
(b), including, for the avoidance of doubt, a Converting Term Loan converted to
an Initial Term Loan.

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 





30

--------------------------------------------------------------------------------

 



 

“Interest Coverage Ratio” means, the ratio of (a) Consolidated EBITDA for any
Test Period to (b) Consolidated Interest Expense for such Test Period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a borrowing under an Incremental Revolving Facility, a Revolving
Borrowing or a Term Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurodollar Borrowing and ending on the date that is one, two, three or six
months thereafter as selected by the Borrower in its Borrowing Request (or, if
agreed to by each Lender participating therein, twelve months or such other
period less than one month thereafter as the Borrower may elect); provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period, and (c) no
Interest Period shall extend beyond (i) in the case of Initial Term Loans, the
Term Maturity Date, and (ii) in the case of Revolving Loans, the Revolving
Maturity Date (or other applicable maturity date).  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Intermediate Parent” means any Subsidiary of Holdings and of which the Borrower
is a subsidiary.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period for which the LIBO Screen Rate is available that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
for which the LIBO Screen Rate is available that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other

 





31

--------------------------------------------------------------------------------

 



 

acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person.  The amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment), but without any adjustment for write-downs or write-offs
(including as a result of forgiveness of any portion thereof) with respect to
such loan or advance after the date thereof, (b) any Investment in the form of a
Guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by a Financial
Officer, (c) any Investment in the form of a transfer of Equity Interests or
other non-cash property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair market value
(as determined in good faith by a Financial Officer) of such Equity Interests or
other property as of the time of the transfer, minus any payments actually
received by such investor representing a return of capital of, or dividends or
other distributions in respect of, such Investment (to the extent such payments
do not exceed, in the aggregate, the original amount of such Investment), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) by the specified Person in the form
of a purchase or other acquisition for value of any Equity Interests, evidences
of Indebtedness or other securities of any other Person shall be the original
cost of such Investment (including any Indebtedness assumed in connection
therewith), plus (i) the cost of all additions thereto and minus (ii) the amount
of any portion of such Investment that has been repaid to the investor in cash
as a repayment of principal or a return of capital, and of any cash payments
actually received by such investor representing interest, dividends or other
distributions in respect of such Investment (to the extent the amounts referred
to in clause (ii) do not, in the aggregate, exceed the original cost of such
Investment plus the costs of additions thereto), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such
Investment.  For purposes of Section 6.04, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer.

 

“IPO Entity” means Virtu Financial, Inc., a Delaware corporation.

 

“Issuing Bank” means each of (a) JPMorgan Chase Bank, N.A. and (b) each
Revolving Lender that shall have become an Issuing Bank hereunder as provided in
Section 2.22(i) (other than any Person that shall have ceased to be an Issuing
Bank as provided in Section 2.22(j)), in each case in its capacity as an issuer
of Letters of Credit hereunder.  Each reference herein to the “Issuing Bank”
shall be deemed to be a reference to the relevant Issuing Bank.  Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term

 





32

--------------------------------------------------------------------------------

 



 

“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Junior Financing” means any Subordinated Indebtedness and any Permitted
Refinancing in respect thereof owing by the Borrower or a Restricted Subsidiary
(other than intercompany Indebtedness owing to the Borrower or a Restricted
Subsidiary).

 

“Junior Lien Intercreditor Agreement” means the Junior Lien Intercreditor
Agreement substantially in the form of Exhibit F-2 among the Administrative
Agent and one or more Senior Representatives for holders of Permitted Junior
Lien Refinancing Debt, any junior Lien secured Indebtedness incurred pursuant to
Section 6.01(a)(viii) or any junior Lien secured Additional Notes issued
pursuant to Section 6.01(a)(xxii), with such modifications thereto as the
Administrative Agent may reasonably agree.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

 

“LC Cash Collateral Account” has the meaning assigned to such term in
Section 2.22.

 

“LC Commitment” means $5,000,000.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the total LC Obligations.  The LC Exposure of
any Revolving Lender at any time shall be its Applicable Percentage of the
aggregate LC Exposure at such time.

 

“LC Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.22.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the International Standby Practices (ISP98), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

“LC Participants” means the collective reference to all the Revolving Lenders
other than the Issuing Bank.

 





33

--------------------------------------------------------------------------------

 



 

“Lead Arranger” means JPMorgan Chase Bank, N.A.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01, each Converting Term Lender
and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, an Incremental Revolving Facility Amendment, an
Incremental Term Facility Amendment or a Refinancing Amendment, in each case,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Letters of Credit” has the meaning assigned to such term in Section 2.22(a).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum obtained by dividing (i) the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for Dollars for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided,  further, that if the
LIBO Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”), then the LIBO Rate shall be the Interpolated
Rate comparable to such period as of approximately 11:00 a.m., London time, on
such date.

 

Notwithstanding the foregoing, (i) solely with respect to the Initial Term
Loans, the LIBO Rate with respect to any applicable Interest Period will be
deemed to be 0.75% per annum if the LIBO Rate for such Interest Period
determined pursuant to this definition would otherwise be less than 0.75% per
annum and (ii) solely with respect to Revolving Loans, the LIBO Rate with
respect to any applicable Interest Period will be deemed to be zero if the LIBO
Rate for such Interest Period determined pursuant to this definition would
otherwise be less than zero.

 

“LIBOR Screen Rate” shall have the meaning set forth in the definition of “LIBO
Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

 





34

--------------------------------------------------------------------------------

 



 

“Loan Documents” means the Restatement Agreement, the Agency Transfer Agreement,
this Agreement, any Refinancing Amendment, the Guarantee Agreement, the
Collateral Agreement, the other Security Documents, the Reaffirmation Agreement,
the First Lien Intercreditor Agreement, the Junior Lien Intercreditor Agreement
and, except for purposes of Section 9.02, any promissory notes delivered
pursuant to Section 2.07(e).

 

“Loan Parties” means Holdings, any Intermediate Parent, the Borrower and the
Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the aggregate unused Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time, provided that (a) the
Loans, Revolving Exposures and unused Commitments of the Borrower or any
Affiliate thereof and (b) whenever there are one or more Defaulting Lenders, the
total outstanding Revolving Exposures of, and the unused Revolving Commitments
of, each Defaulting Lender shall in each case be excluded for purposes of making
a determination of the Majority in Interest.

 

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on
(a) the business, financial condition or results of operations of Holdings, any
Intermediate Parent, the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower and the other Loan Parties, taken as a whole, to
perform their payment obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loan Document
Obligations), or obligations in respect of one or more Swap Agreements, of any
one or more of Holdings, any Intermediate Parent, the Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding
$40,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Holdings, any Intermediate Parent, the Borrower or such Restricted Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the fiscal quarter of the Borrower most recently ended, had
revenues or total assets for such quarter in excess of 2.5% of the consolidated
revenues or total assets, as applicable, of the Borrower for such quarter and
(ii) any group comprising Wholly Owned Restricted Subsidiaries that each would
not have been a Material Subsidiary under clause (i) but that, taken together,
as of the last day of the fiscal quarter of the Borrower most recently ended,
had revenues or total assets for such quarter in excess of 5% of the
consolidated revenues or total assets, as applicable, of the Borrower for such
quarter;

 





35

--------------------------------------------------------------------------------

 



 

provided that solely for purposes of Sections 7.01(h) and (i) each such
Subsidiary forming part of such group is subject to an Event of Default under
one or more of such Sections.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

 

“Moody’s”  means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations.  Each Mortgage shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.

 

“Mortgaged Property” means each parcel of real property and the improvements
thereto owned by a Loan Party with respect to which a Mortgage is granted
pursuant to Section 5.11 or Section 5.12.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, minus (b) the sum of
(i) all fees and out-of-pocket expenses paid by Holdings, any Intermediate
Parent, the Borrower and its Restricted Subsidiaries in connection with such
event (including attorney’s fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (x) the amount of all payments that are
permitted hereunder and are made by Holdings, any Intermediate Parent, the
Borrower and its Restricted Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans, any Permitted First Priority Refinancing
Debt, any Permitted Junior Lien Refinancing Debt, any secured Indebtedness
incurred pursuant to Section 6.01(a)(viii) or any secured Additional Notes
issued pursuant to Section 6.01(a)(xxii)) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event, (y) the pro rata
portion of net cash proceeds thereof (calculated without regard to this clause
(y)) attributable to minority interests and not available for distribution to or
for the account of Holdings, any Intermediate Parent, the Borrower its
Restricted Subsidiaries as a result thereof and (z) the amount of any
liabilities directly associated with such asset and retained by the Borrower or
any Restricted Subsidiary and (iii) the amount of all taxes paid (or reasonably
estimated to be payable), and the amount of any reserves established by
Holdings, any Intermediate Parent, the Borrower and its Restricted Subsidiaries
to fund contingent liabilities reasonably estimated to be payable, that are
directly attributable to such event, provided that (x) if the amount of any such
estimated taxes exceeds the amount

 





36

--------------------------------------------------------------------------------

 



 

of taxes actually required to be paid in cash in respect of such event, the
aggregate amount of such excess shall constitute Net Proceeds at the time such
taxes are actually paid and (y) any reduction at any time in the amount of any
such reserves (other than as a result of payments made in respect thereof) shall
be deemed to constitute the receipt by the Borrower at such time of Net Proceeds
in the amount of such reduction.

 

“Non-Cash Charges” means (a) any non-cash impairment charge or asset write-off
or write-down related to intangible assets (including goodwill), long-lived
assets, and Investments in debt and equity securities pursuant to GAAP, (b) all
non-cash losses from Investments recorded using the equity method, (c) all
Non-Cash Compensation Expenses, (d) the non-cash impact of acquisition method
accounting, and (e) other non-cash charges (provided, in each case, that if any
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period).

 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Non-Converting Term Loan” means each Original Term Loan other than a Converting
Term Loan.

 

“Non-Loan Party Investment Amount” means, at any time, the sum of (a) the
greater of $100,000,000 and 40% of Consolidated EBITDA for the most recently
ended Test Period, (b) the aggregate amount of the Net Proceeds of the issuance
of, or contribution in respect of existing, Qualified Equity Interests, in each
case to the extent contributed to the Borrower as cash common equity after the
Closing Date (other than any such issuance or contribution made pursuant to
Section 7.02 or any issuance to or contribution from a Restricted Subsidiary)
that are Not Otherwise Applied and (c) Cumulative Excess Cash Flow that is Not
Otherwise Applied; provided that amounts under clause (b) or (c) may only be
utilized to make an Investment or acquisition if (i) no Default has occurred and
is continuing at the time of the applicable Investment or acquisition or would
result therefrom and (ii) at the time of the applicable Investment or
acquisition and immediately after giving effect thereto, the Borrower would be
in compliance with the covenants set forth in Sections 6.12 and 6.13 on a Pro
Forma Basis as of the end of the most recent Test Period for which financial
statements are available.

 

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary

 

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event or of Excess Cash Flow, that such amount (a) was not or
was not required to be applied to prepay the Loans pursuant to
Section 2.09(c) or to prepay the Original Term Loans pursuant to
Section 2.09(c) of the Existing Credit Agreement (provided that if such Excess
Cash Flow was not required to be applied to prepay the Loans pursuant to
Section 2.09(f), such Excess Cash Flow shall only be deemed “Not Otherwise

 





37

--------------------------------------------------------------------------------

 



 

Applied” to the extent the Borrower has made a payment of Term Loans pursuant to
clause (B) of Section 2.09(f) and such amounts represent the amount of
additional taxes that would have been payable or reserved against if such Excess
Cash Flow had been repatriated), and (b) was not previously applied pursuant to
any of Sections 6.04(c)(iii)(A), 6.04(h), 6.04(m), 6.08(a)(viii), 6.08(a)(ix) or
6.08(b)(iv) (or any such Section of the Existing Credit Agreement).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such date (or for any day that is not a Business Day, for the immediately
preceding Business); provided that if none of such rates for published for any
day that is a Business Day, the term “NYFRB Rate” means the rate for a federal
funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided,  further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“OFAC” has the meaning assigned to such term in Section 3.19(c).

 

“OID” has the meaning assigned to such term in Section 2.18(a)(ii).

 

“Offered Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(D).

 

“Offered Discount” has the meaning assigned to such term in
Section 2.09(a)(ii)(D).

 

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

 

“Original Term Lender” means a Lender that holds Original Term Loans immediately
prior to the Restatement Effective Date.

 

“Original Term Loan” means each “Term Loan” as defined in the Existing Credit
Agreement that is outstanding immediately prior to the Restatement Effective
Date.

 

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment.

 

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 





38

--------------------------------------------------------------------------------

 



 

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

 

“Participating Lender” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of Equity Interests in,
or all or substantially all the assets of (or all or substantially all the
assets constituting a business unit, division, product line or line of business
of), any Person; provided that (a) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person, upon the consummation
of such acquisition, will be a Restricted Subsidiary (including as a result of a
merger or consolidation between any Restricted Subsidiary and such Person),
(b) all transactions related thereto are consummated in accordance with all
Requirements of Law, (c) the business of such Person, or such assets, as the
case may be, constitute a business permitted by Section 6.03(b), (d) with
respect to each such purchase or other acquisition, all actions required to be
taken with respect to such newly created or acquired Restricted Subsidiary
(including each subsidiary thereof) or assets in order to satisfy the
requirements set forth in clauses (a), (b), (c) and (d) of the definition of the
term “Collateral and Guarantee Requirement” to the extent applicable shall have
been taken (or arrangements for the taking of such actions reasonably
satisfactory to the Administrative Agent shall have been made), (e) after giving
effect to any such purchase or other acquisition and any incurrence or
assumption of Indebtedness in connection therewith, (A) no Event of Default
shall have occurred and be continuing and (B) the Borrower shall be in
compliance with the covenants set forth in Sections 6.12 and 6.13 on a Pro Forma
Basis as of the end of the most recent Test Period for which financial
statements are available and (f) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer certifying that all
the requirements set forth in this definition have been satisfied with respect
to such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in clause
(e) above.

 





39

--------------------------------------------------------------------------------

 



 

“Permitted Encumbrances” means:

 

(a)          Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(b)          Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or construction contractors’ Liens and
other similar Liens, in each case arising in the ordinary course of business
that secure amounts not overdue for a period of more than 30 days or, if more
than 30 days overdue, are unfiled and no other action has been taken to enforce
such Lien or that are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP, in
each case so long as such Liens do not individually or in the aggregate have a
Material Adverse Effect;

 

(c)          Liens incurred or deposits made in the ordinary course of business
(i) in connection with workers’ compensation, unemployment insurance and other
social security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary;

 

(d)          Liens incurred or deposits made to secure the performance of bids,
trade contracts, governmental contracts and leases, statutory obligations,
surety, stay, customs and appeal bonds, performance bonds and other obligations
of a like nature (including those to secure health, safety and environmental
obligations), in each case incurred in the ordinary course of business;

 

(e)          easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
that, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of Holdings, any Intermediate Parent, the
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(f)           Liens securing, or otherwise arising from, judgments not
constituting an Event of Default under Section 7.01(j);

 

(g)          Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of the Borrower or any of
its Restricted Subsidiaries; provided that such Lien secures only the
obligations of the Borrower or such Restricted Subsidiaries in respect of such
letter of credit to the extent such obligations are permitted by Section 6.01;
and

 

(h)          Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries;

 





40

--------------------------------------------------------------------------------

 



 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness other than Liens referred to in clause (c) above securing
obligations under letters of credit or bank guarantees and in clause (g) above.

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the Loan
Document Obligations and is not secured by any property or assets of Holdings,
any Intermediate Parent, the Borrower or any Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions), in each case prior to the date that
is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iv) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not at any time guaranteed by any Subsidiaries other than the Subsidiary Loan
Parties and (vi) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the First Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted First Priority
Refinancing Debt incurred by the Borrower, then the Borrower, the Subsidiary
Loan Parties, the Administrative Agent and the Senior Representative for such
Indebtedness shall have executed and delivered the First Lien Intercreditor
Agreement.  Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Holders” means the VV Holders.

 

“Permitted Holdings Debt” has the meaning specified in Section 6.01(a)(xix).

 

“Permitted Investments” means any of the following, to the extent owned by
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary:

 

(a)          dollars, euro or such other currencies held by it from time to time
in the ordinary course of business;

 

(b)          readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of
(i) the United States or (ii) any member nation of the European Union, having
average maturities of not more than 12 months from the date of acquisition
thereof; provided that the full faith and credit of the United States or a
member nation of the European Union is pledged in support thereof;

 

(c)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) has combined
capital and surplus of at least $250,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

 

(d)          commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or

 





41

--------------------------------------------------------------------------------

 



 

guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better by
S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

 

(e)          repurchase agreements entered into by any Person with an Approved
Bank, a bank or trust company (including any of the Lenders) or recognized
securities dealer, in each case, having capital and surplus in excess of
$250,000,000 for direct obligations issued by or fully guaranteed or insured by
the government or any agency or instrumentality of (i) the United States or
(ii) any member nation of the European Union (other than Greece), in which such
Person shall have a perfected first priority security interest (subject to no
other Liens) and having, on the date of purchase thereof, a fair market value of
at least 100% of the amount of the repurchase obligations;

 

(f)           marketable short-term money market and similar highly liquid funds
either (i) having assets in excess of $250,000,000 or (ii) having a rating of at
least A-2 or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized rating service);

 

(g)          securities with average maturities of 12 months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States or by any political subdivision or taxing
authority of any such state, commonwealth or territory, in each case having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

 

(h)          investments with average maturities of 12 months or less from the
date of acquisition in mutual funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

 

(i)           instruments equivalent to those referred to in clauses (a) through
(h) above denominated in euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction; and

 

(j)           investments, classified in accordance with GAAP as current assets
of Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary,
in money market investment programs that are registered under the Investment
Company Act of 1940 or that are administered by financial institutions having
capital of at least $250,000,000, and, in either case, the portfolios of which
are limited such that substantially all of such investments are of the
character, quality and maturity described in clauses (a) through (i) of this
definition.

 

“Permitted Junior Lien Refinancing Debt” means secured Indebtedness incurred by
the Borrower in the form of one or more series of junior lien secured notes or
junior lien secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a “silent” junior lien, subordinated basis to the Secured
Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement

 





42

--------------------------------------------------------------------------------

 



 

Refinancing Indebtedness, (iii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions), in each case prior to the date that
is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iv) the security agreements relating to such Indebtedness reflect the
“silent” junior lien nature of the security interests and are otherwise
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not at any time guaranteed by any Subsidiaries other than the Subsidiary Loan
Parties and (vi) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Junior Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted Junior Lien
Refinancing Debt incurred by the Borrower, then the Borrower, the Subsidiary
Loan Parties, the Administrative Agent and the Senior Representatives for such
Indebtedness shall have executed and delivered the Junior Lien Intercreditor
Agreement.  Permitted Junior Lien Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing, (d) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment or lien
priority to the Loan Document Obligations, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment or lien priority, as applicable, to the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended and (e) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(ii), (a)(xx) or (a)(xxi) or is otherwise a Junior Financing,
(i) the terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, interest rate (including whether such interest is
payable in cash or in kind) and redemption premium) of Indebtedness resulting
from such modification, refinancing, refunding, renewal or extension are not,
taken as a whole, materially less favorable to the Loan Parties or the Lenders
than the terms and conditions of the Indebtedness being modified, refinanced,
refunded, renewed or extended; provided that a certificate of a Responsible
Officer shall be delivered to the Administrative Agent at least five Business
Days prior to such modification, refinancing, refunding, renewal or extension,
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in

 





43

--------------------------------------------------------------------------------

 



 

good faith that such terms and conditions satisfy the foregoing requirements and
(ii) the primary obligor in respect of, and the Persons (if any) that
Guarantee, Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension are the primary obligor in respect of, and
Persons (if any) that Guaranteed, respectively, the Indebtedness being modified,
refinanced, refunded, renewed or extended.  For the avoidance of doubt, it is
understood that a Permitted Refinancing may constitute a portion of an issuance
of Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under
Section 6.01.

 

“Permitted Tax Distributions” means, collectively distributions to the members
of Holdings in cash in an amount up to (i) in the case of payments in respect of
a Tax Estimation Period, the excess of (A)(I) the Company Income Amount for the
Tax Estimation Period in question and for all preceding Tax Estimation Periods,
if any, within the Taxable Year containing such Tax Estimation Period multiplied
by (II) the Assumed Tax Rate over (B) the aggregate amount of any distributions
made with respect to any previous Tax Estimation Period falling in the Taxable
Year containing the applicable Tax Estimation Period referred to in (A)(I), and
(ii) after the end of a Taxable Year, the excess, if any, of (A)(I) the Taxable
Year Income Amount for the Taxable Year in question multiplied by (II) the
Assumed Tax Rate over (B) the aggregate amount of any Permitted Tax
Distributions under clause (i) made with respect to the Tax Estimation Periods
in such Taxable Year; provided that if the amount payable in connection with a
Tax Estimation Period under clause (i) is less than the aggregate required
annualized installment for all members of Holdings for the estimated payment
date for such Tax Estimation Period under Section 6655(e) of the Code
(calculated assuming (x) all such members are corporations (other than with
respect to the Assumed Tax Rate) and Section 6655(e)(2)(C)(ii) is in effect,
(y) such members’ only income is from Holdings (determined without regard to any
adjustments under Code Sections 743(b) or 704(c)) and (z) the Assumed Tax Rate
applies), Holdings shall be permitted to pay an additional amount with respect
to such estimated payment date equal to the excess of such aggregate required
annualized installment over the amount permitted under clause (i).

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any Subsidiary Loan Party in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness, (ii) such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale or change of control provisions), in
each case prior to the date that is 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, (iii) such Indebtedness is not at any
time guaranteed by any Subsidiaries other than Loan Parties and (iv) such
Indebtedness (including any Guarantee thereof) is not secured by any Lien on any
property or assets of Holdings, Intermediate Parent, the Borrower or any
Restricted Subsidiary.  Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section

 





44

--------------------------------------------------------------------------------

 



 

302 of ERISA, and in respect of which the Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

 

“Prepayment Event” means:

 

(a)          any sale, transfer or other disposition (including (x) pursuant to
a sale and leaseback transaction, (y) by way of merger or consolidation and
(z) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding) of any property or
asset of Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries permitted by Section 6.05(f), (j), (k), (m) or (n) other
than dispositions resulting in aggregate Net Proceeds not exceeding
(A) $5,000,000 in the case of any single transaction or series of related
transactions and (B) $10,000,000 for all such transactions during any fiscal
year of the Borrower; or

 

(b)          the incurrence by the Borrower or any of its Restricted
Subsidiaries of any Indebtedness, other than Indebtedness permitted under
Section 6.01 (other than Permitted Unsecured Refinancing Debt, Permitted First
Priority Refinancing Debt, Permitted Junior Lien Refinancing Debt and Other Term
Loans which shall constitute a Prepayment Event to the extent required by the
definition of “Credit Agreement Refinancing Indebtedness”) or permitted by the
Required Lenders pursuant to Section 9.02.

 

“Prime Rate” means the rate of interest per annum determined by the
Administrative Agent as its prime rate in effect at its principal office in New
York City and notified to the Borrower, as in effect from time to time.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer.  The Administrative Agent or any
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Transaction Period with respect to the
Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated EBITDA of
the Borrower, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of (a) actions taken, prior to or during such Post-Transaction
Period, for the purposes of realizing reasonably identifiable and quantifiable
cost savings, or (b) any additional costs incurred prior to or during such
Post-Transaction Period in connection with the combination of the operations of
such Pro Forma Entity with the operations of the Borrower and the Restricted
Subsidiaries; provided that (A) so long as such actions are taken prior to or
during such Post-Transaction Period or such costs are incurred prior to or
during such Post-Transaction Period, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such cost savings will be
realizable during the entirety of such Test Period, or such additional

 





45

--------------------------------------------------------------------------------

 



 

costs will be incurred during the entirety of such Test Period, (B) not more
than 15% of Consolidated EBITDA shall be attributable to the Pro Forma
Adjustment for any Test Period and (C) any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder required by the terms
of this Agreement to be made on a Pro Forma Basis, that (a) to the extent
applicable, the Pro Forma Adjustment shall have been made and (b) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a Disposition of all or substantially
all Equity Interests in any subsidiary of Holdings or any division, product
line, or facility used for operations of Holdings, the Borrower or any of its
Subsidiaries, shall be excluded and (B) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction,” shall be
included, (ii) any retirement of Indebtedness, and (iii) any Indebtedness
incurred or assumed by Holdings, the Borrower or any of its Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to clause (a) above, the foregoing pro forma adjustments may be applied
to any such test or covenant solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to
operating expense reductions that are (i) (x) directly attributable to such
transaction, (y) expected to have a continuing impact on Holdings, the Borrower
or any of its Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment, provided further that
all pro forma adjustments made pursuant to this definition (including the Pro
Forma Adjustment) with respect to the Transactions shall be consistent in
character and amount with the adjustments reflected in the Pro Forma Financial
Statements.

 

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Entity or Business or Converted Unrestricted Subsidiary, the
pro forma increase or decrease in Consolidated EBITDA projected by the Borrower
in good faith as a result of contractual arrangements between the Borrower or
any Restricted Subsidiary entered into with such Sold Entity or Business or
Converted Unrestricted Subsidiary at the time of its disposal or conversion
within the Post-Transaction Period and which represent an increase or decrease
in Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for the most recent four
quarter period prior to its disposal or conversion.

 

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 





46

--------------------------------------------------------------------------------

 



 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Qualified Equity Interests” means Equity Interests of a Person other than
Disqualified Equity Interests of such Person.

 

“Qualifying Lender” has the meaning assigned to such term in
Section 2.09(a)(ii)(D)

 

“Reaffirmation Agreement” means a Reaffirmation Agreement executed by each Loan
Party on the Restatement Effective Date in favor of the Administrative Agent and
the Lenders, substantially in the form of Exhibit B.

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.19.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Regulated Subsidiary” means any Broker-Dealer Subsidiary or other Subsidiary
subject to regulation of capital adequacy.

 

“Regulatory Supervising Organization” means any of (a) the SEC, (b) the
Financial Industry Regulatory Authority, (c) the Chicago Stock Exchange, (d) the
Commodity Futures Trading Commission, (e) state securities commissions, (f) the
Irish Financial Regulator and (g) any other U.S. or foreign governmental or
self-regulatory organization, exchange, clearing house or financial regulatory
authority of which any Subsidiary is a member or to whose rules it is subject.

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank pursuant to Section 2.22(d) for amounts drawn under Letters of
Credit.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, trustees, agents,
controlling persons, advisors and other representatives of such Person and of
each of such Person’s Affiliates and permitted successors and assigns.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface

 





47

--------------------------------------------------------------------------------

 



 

strata) and including the environment within any building, or any occupied
structure, facility or fixture.

 

“Released Subsidiary” has the meaning assigned to such term in Section 6.14(b).

 

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Initial Term Loans with the incurrence by any Loan Party of any long term
bank debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Initial Term Loans and having an effective
interest cost or weighted average yield (as determined by the Administrative
Agent consistent with generally accepted financial practice and, in any event,
excluding any arrangement or commitment fees in connection therewith) that is
less than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Initial Term Loans, including
without limitation, as may be effected through any amendment to this Agreement
relating to the interest rate for, or weighted average yield of, the Initial
Term Loans.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that to the extent set forth in Section 9.02, (a) the Revolving
Exposures, Term Loans and unused Commitments of the Borrower or any Affiliate
thereof and (b) whenever there are one or more Defaulting Lenders, the total
outstanding Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender shall in each case be excluded for purposes of making a
determination of Required Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws
(common, statutory or otherwise), treaties, rules, regulations (including any
official interpretations thereof), orders, decrees, writs, injunctions or
determinations of any arbitrator or court or other Governmental Authority or
Regulatory Supervising Organization, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer” means the chief executive officer, chief operating
officer, president, vice president, chief financial officer, treasurer or
assistant treasurer, or other similar officer, manager or a director of a Loan
Party and with respect to certain limited liability companies or partnerships
that do not have officers, any manager, sole member, managing member or general
partner thereof, and as to any document delivered on the Restatement Effective
Date or thereafter pursuant to paragraph (a)(i) of the definition of the term
“Collateral and Guarantee Requirement,” any secretary or assistant secretary of
a Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restatement Agreement” means the Restatement Agreement to the Existing Credit
Agreement dated as of October 27, 2016, by and among each of the Loan Parties
party thereto, the Administrative Agent and the Lenders party thereto.

 





48

--------------------------------------------------------------------------------

 



 

“Restatement Effective Date” has the meaning given to such term in the
Restatement Agreement.

 

“Restatement Effective Date Certificate” means a Restatement Effective Date
Certificate substantially in the form of Exhibit G.

 

“Restatement Effective Date Refinancing” means (i) the repayment of the
Non-Converting Term Loans and (ii) if consented to by the holder of the Existing
Yen Bonds, the repayment of the Existing Yen Bonds.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary or any Intermediate Parent, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
any Intermediate Parent, the Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

 

“Revolving Availability Date” means April 21, 2015.

 

“Revolving Availability Period” means the period from and including the
Revolving Availability Date to but excluding the earlier of (a) the Revolving
Maturity Date and (b) the date of the termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 and
(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Lender pursuant to an Assignment and Assumption or (ii) a Refinancing
Amendment.  The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01, in the Assignment and Assumption or in the Refinancing
Amendment pursuant to which such Lender shall have assumed its Revolving
Commitment, as the case may be.  The initial aggregate amount of the Lenders’
Revolving Commitments is $100,000,000.

 

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.18(c).

 

“Revolving Commitment Letter” means, with respect to the Revolving Lenders party
to Amendment No. 1 to the Existing Credit Agreement, the Commitment Letter dated
on or about February 19, 2015 among Holdings and the Revolving Lenders.

 

“Revolving Commitment Termination Date” means the Revolving Maturity Date.

 





49

--------------------------------------------------------------------------------

 



 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means April 15, 2018 (or, with respect to any
Revolving Lender that has extended its Revolving Commitment pursuant to
Section 2.19(b), the extended maturity date set forth in the Extension Notice
delivered by the Borrower and such Revolving Lender to the  Administrative Agent
pursuant to Section 2.19(b)).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.

 

“SDN List” has the meaning assigned to such term in Section 3.19(d).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Obligations” has the meaning assigned to such term in the Collateral
Agreement.

 

“Secured Parties” has the meaning assigned to such term in the Collateral
Agreement.

 

“Security Documents” means the Collateral Agreement, the Mortgages and each
other security agreement or pledge agreement executed and delivered pursuant to
the Collateral and Guarantee Requirement, Section 5.11 or 5.12 to secure any of
the Secured Obligations.

 

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Junior Lien Refinancing Debt, secured
Indebtedness incurred pursuant to Section 6.01(a)(viii) or secured Additional
Notes issued pursuant to Section 6.01(a)(xxii), the trustee, administrative
agent, collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 





50

--------------------------------------------------------------------------------

 



 

“Solicited Discount Proration” has the meaning assigned to such term in
Section 2.09(a)(ii)(D).

 

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.09(a)(ii)(D).

 

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.09(a)(ii)(D) substantially in the form of Exhibit M.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit N, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.09(a)(ii)(D).

 

“Specified Discount” has the meaning assigned to such term in
Section 2.09(a)(ii)(B).

 

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(B).

 

“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.09(a)(ii)(B) substantially in the form of Exhibit I.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit J, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.09(a)(ii)(B).

 

“Specified Discount Proration” has the meaning assigned to such term in
Section 2.09(a)(ii)(B).

 

“Specified Transaction”  means, with respect to any period, any Investment,
sale, transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation or other event that by
the terms of the Loan Documents requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis”.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).

 





51

--------------------------------------------------------------------------------

 



 

Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserve Rates shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Submitted Amount” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Submitted Discount” has the meaning assigned to such term in
Section 2.09(a)(ii)(C).

 

“Subordinated Indebtedness” means any Indebtedness that is subordinated in right
of payment to the Loan Document Obligations.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Loan Party” means each Subsidiary of the Borrower that is a party to
the Guarantee Agreement (other than VFGM).

 

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

 

“Successor Holdings” has the meaning assigned to such term in
Section 6.03(a)(v).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement or contract involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, any Intermediate Parent, the Borrower or the other Subsidiaries shall
be a Swap Agreement.

 

“Syndication Agent” means BMO Capital Markets Corp. (and its successors and
assigns).

 





52

--------------------------------------------------------------------------------

 



 

“Tax Estimation Period” means each period (determined without regard to any
prior periods) for which an estimate of corporate federal income tax liability
is required to be made under the Code.

 

“Taxable Year” means Holdings’ taxable year ending on the last day of each
calendar year (or part thereof, in the case of Holdings’ last taxable year), or
such other year as is (i) required by Section 706 of the Code or (ii) determined
by the Board of Managers of Holdings.

 

“Taxable Year Income Amount” means, for a Taxable Year, an amount equal to the
net taxable income of Holdings for such Taxable Year.  For purposes of
calculating the Taxable Year Income Amount, items of income, gain, loss and
deduction resulting from adjustments to the tax basis of Holdings’ assets
pursuant to Code Section 743(b) and adjustments pursuant to Code
Section 704(c) shall not be taken into account.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make an Initial Term Loan hereunder on the Restatement Effective
Date, expressed as an amount representing the maximum principal amount of the
Initial Term Loan to be made by such Lender hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.06 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to an Assignment and Assumption.  The amount of each Lender’s Term
Commitment as of the Restatement Effective Date is set forth on Schedule
2.01(b) or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Term Commitment, as the case may be.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loans” means Initial Term Loans, Other Term Loans and loans made pursuant
to an Incremental Term Facility, as the context requires.

 

“Term Maturity Date” means October 27, 2022 (or, with respect to any Term Lender
that has extended the maturity date of its Term Loans pursuant to
Section 2.19(b), the extended maturity date set forth in the Extension Notice
delivered by the Borrower and such Term Lender to the Administrative Agent
pursuant to Section 2.19(b)).

 

“Test Period” means, as of any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended.

 

“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated EBITDA for the Test Period
most recently ended.

 

“Total Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended.

 





53

--------------------------------------------------------------------------------

 



 

“Total Revolving Commitments” means, at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Trading Debt” means any margin facility or other margin-related Indebtedness or
any other Indebtedness incurred exclusively to finance the securities,
derivatives, commodities or futures trading positions and related assets and
liabilities of the Borrower and its Restricted Subsidiaries, including, without
limitation, any collateralized loan, any obligations under any securities
lending and/or borrowing facility and any day loans and overnight loans with
settlement banks and prime brokers to finance securities, derivatives,
commodities or futures trading positions and margin loans.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any other Subsidiary in connection with the
Transactions.

 

“Transactions” means (i) the Financing Transactions, (iii) the Restatement
Effective Date Refinancing and (iii) the payment of the Transaction Costs in
connection therewith.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.`

 

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.13 subsequent to the Restatement
Effective Date.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“Viola Members” means (i) Vincent Viola, (ii) TJMT Holdings LLC (f/k/a Virtu
Holdings LLC), (iii) any immediate family member of Vincent Viola, a trust,
family-partnership or estate-planning vehicle solely for the benefit of Vincent
Viola and/or any of his immediate family members and (iv) any other Affiliate of
Vincent Viola or any other VV Holder; provided, in the case of the entities
described in clauses (ii) through (vi) of this definition, at least 90% of the
economic and voting interest in the Equity Interests of such entity at all
relevant times are directly or indirectly beneficially owned and controlled by
(x) Vincent Viola and/or immediate family members of Vincent Viola (which for
this purpose will include any sibling of Teresa Viola) and/or (y) any trust,
family partnership or other estate planning vehicle established solely for the
benefit of Vincent Viola’s immediate family members (provided that (1) Vincent
Viola and/or his immediate family members are the sole beneficiaries thereof and
(2) for as long as Vincent Viola has not died or become permanently disabled
(x) voting control over such entity (or over a sufficient number of the members,
partners and/or shareholders of such entity who have the right, collectively, to
remove the Persons controlling such entity) must be directly or indirectly held
by Vincent Viola and/or (y) Vincent Viola directly or indirectly has the right
to remove and replace the trustee, managing member or other Person controlling
such entity or controlling a sufficient number of the members, partners and/or
shareholders of such entity who have the right, collectively, to remove the
Persons controlling such entity).

 





54

--------------------------------------------------------------------------------

 



 

“VFGM” means Virtu Financial Global Markets LLC, a Delaware limited liability
company.

 

“VV Holders” means Vincent Viola and the other Viola Members.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals to the extent required
by applicable Requirements of Law) are, as of such date, owned, controlled or
held by such Person or one or more Wholly Owned Subsidiaries of such Person or
by such Person and one or more Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.        Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by
Class (e.g., a “Term Loan” or “Revolving Loan”) or by Type (e.g., a “Eurodollar
Loan”) or by Class and Type (e.g., a “Eurodollar Term Loan” or “ABR Revolving
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Term Borrowing” or “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Term Borrowing” or “ABR
Revolving Borrowing”).

 

Section 1.03.        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement (including this Agreement and the other Loan

 





55

--------------------------------------------------------------------------------

 



 

Documents), instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority or Regulatory
Supervising Organization, any other Governmental Authority or Regulatory
Supervising Organization that shall have succeeded to any or all functions
thereof, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 1.04.        Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision (including any definitions)
hereof to eliminate the effect of any change occurring after the Restatement
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Accounting Standards Codification No. 825, “Financial
Instruments”, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of Holdings, the Borrower or
any Subsidiary at “fair value”, as defined therein.

 

Section 1.05.        Effectuation of Transactions.  All references herein to
Holdings, the Borrower and the other Subsidiaries shall be deemed to be
references to such Persons, and all the representations and warranties of
Holdings, the Borrower and the other Loan Parties contained in this Agreement
and the other Loan Documents shall be deemed made, in each case, after giving
effect to the Transactions to occur on the Restatement Effective Date, unless
the context otherwise requires.

 

Section 1.06.        Currency Translation.  Notwithstanding the foregoing, for
purposes of any determination under Article 5, Article 6 (other than
Sections 6.12 and 6.13)

 





56

--------------------------------------------------------------------------------

 



 

or Article 7 or any determination under any other provision of this Agreement
expressly requiring the use of a current exchange rate, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
dollars shall be translated into dollars at currency exchange rates in effect on
the date of such determination; provided, however, that for purposes of
determining compliance with Article 6 with respect to the amount of any
Indebtedness, Investment, Disposition or Restricted Payment in a currency other
than dollars, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred or Disposition or Restricted Payment
made; provided that, for the avoidance of doubt, the foregoing provisions of
this Section 1.06 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred or
Disposition or Restricted Payment made at any time under such Sections.  For
purposes of Sections 6.12 and 6.13, amounts in currencies other than dollars
shall be translated into dollars at the currency exchange rates used in
preparing the most recently delivered financial statements pursuant to
Section 5.01(a) or (b).

 

Section 1.07.        Effect of this Agreement on the Existing Credit Agreement
and the Other Existing Loan Documents.  Upon satisfaction of the conditions
precedent to the effectiveness of this Agreement set forth in the Restatement
Agreement, this Agreement shall be binding on Borrower, the other Loan Parties,
the Administrative Agent, the Lenders and the other parties party hereto, and
the Existing Credit Agreement and the provisions thereof shall be replaced in
their entirety by this Agreement and the provisions hereof; provided that for
the avoidance of doubt (a) the Obligations (as defined in the Existing Credit
Agreement) of Borrower and the other Loan Parties under the Existing Credit
Agreement that remain unpaid and outstanding as of the date of this Agreement
shall continue to exist under and be evidenced by this Agreement and the other
Loan Documents and (b) the Loan Documents shall continue to secure, guarantee,
support and otherwise benefit the Obligations on the same terms as prior to the
effectiveness hereof.  Upon the effectiveness of this Agreement, each Loan
Document (other than the Existing Credit Agreement) that was in effect
immediately prior to the date of this Agreement shall continue to be effective
in accordance with its terms unless otherwise expressly stated herein or
therein. Each Loan Party hereby reaffirms and confirms that as of the date
hereof (i) the covenants, guarantees, pledges, grants of Liens and agreements or
other commitments contained in each Loan Document to which it is a party,
including, in each case, such covenants, guarantees, pledges, grants of Liens
and agreements or other commitments as in effect immediately after giving effect
to this Agreement and the transactions contemplated hereby, (ii) its guarantee
of the Loan Document Obligations pursuant to the Guarantee Agreement, as
applicable, and (iii) its grant of Liens on the Collateral to secure the Secured
Obligations pursuant to the Security Documents and the effectiveness of this
Agreement does not impair the validity, effectiveness or priority of Liens
granted pursuant to any Security Document, and such Liens continue unimpaired
with the same priority to secure repayment of all Secured Obligations, whether
heretofore or hereafter incurred.





57

--------------------------------------------------------------------------------

 



 

ARTICLE 2

The Credits

 

Section 2.01.       Commitments.  Subject to the terms and conditions set forth
herein:

 

(a)          Each Converting Term Loan of each Converting Term Lender shall
automatically be hereby converted to a like principal amount of Initial Term
Loans on the Restatement Effective Date.  All accrued and unpaid interest on the
Converting Term Loans to, but not including, the Restatement Effective Date
shall be payable on the Restatement Effective Date, but no amounts under
Section 2.14 of the Existing Credit Agreement shall be payable in connection
with such conversion.

 

(b)          Each Term Lender severally agrees to make Initial Term Loans to the
Borrower on the Restatement Effective Date in an aggregate principal amount
equal to the amount of such Term Lender’s Term Commitment.  The Borrower shall
prepay the aggregate principal amount of the Non-Converting Term Loans
substantially concurrently with the receipt of the proceeds of the Initial Term
Loans.  All accrued and unpaid interest on the Non-Converting Term Loans to, but
not including, the Restatement Effective Date shall be payable on the
Restatement Effective Date, and the Borrower will make any payments required
under 2.14 of the Existing Credit Agreement with respect to Non-Converting Term
Loan in accordance therewith.  On and as of the Restatement Effective Date, upon
the repayment of the Non-Converting Term Loans of such Original Term Lender,
accrued and unpaid interest thereon and any other amounts due and owing thereto
pursuant to the Existing Credit Agreement, such Original Lender shall cease to
be a Lender hereunder for all purposes.

 

(c)          Each Revolving Lender agrees to make Revolving Loans to the
Borrower from time to time during the Revolving Availability Period in an
aggregate principal amount which will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment.

 

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.  Amounts
repaid or prepaid in respect of Initial Term Loans may not be reborrowed.

 

Section 2.02.       Loans and Borrowings.  (a)  Each Loan shall be made as part
of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereby.

 





58

--------------------------------------------------------------------------------

 



(b)          Subject to Section 2.12, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

 

(c)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a Eurodollar
Borrowing that results from a continuation of an outstanding Eurodollar
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing.  At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of six Eurodollar Borrowings outstanding.  Notwithstanding anything to the
contrary herein, an ABR Revolving Borrowing may be in an aggregate amount which
is equal to the entire unused balance of the Total Revolving Commitments or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.22.

 

Section 2.03.       Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 2:00 p.m., New York
City time, three Business Days before the date of the proposed Borrowing (or, in
the case of any Eurodollar Borrowing to be made on the Restatement Effective
Date, such shorter period of time as may be agreed to by the Administrative
Agent) or (b) (i) in the case of an ABR Term Borrowing, not later than 2:00
p.m., New York City time, one Business Day before the date of the proposed
Borrowing and (ii) in the case of an ABR Revolving Borrowing, not later than
2:00 p.m., New York City time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information:

 

(i)          the Class of such Borrowing;

 

(ii)         the aggregate amount of such Borrowing;

 

(iii)        the date of such Borrowing, which shall be a Business Day;

 

(iv)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 





59

--------------------------------------------------------------------------------

 



(v)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

(vi)         the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.04,
or, in the case of any ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.22, the identity of
the Issuing Bank that made such LC Disbursement; and

 

(vii)        that as of the date of such Borrowing, all applicable conditions
set forth in Section 4.02(a), Section 4.02(b) and, if applicable,
Section 4.02(c) are satisfied.

 

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

Section 2.04.       Funding of Borrowings.  (a)  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in dollars by 12:00 p.m., New York City time or,
solely in the case of an ABR Revolving Borrowing with respect to which the
Borrowing Request is made on the date of the proposed Borrowing, 4:00 p.m., New
York City time, to the Applicable Account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.22 shall be remitted by the Administrative Agent to the applicable
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.22 to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance on such assumption and in its sole discretion, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent.  If such Lender does not pay such

 





60

--------------------------------------------------------------------------------

 



corresponding amount forthwith upon demand of the Administrative Agent therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
agrees to pay such corresponding amount to the Administrative Agent forthwith on
demand.  The Administrative Agent shall also be entitled to recover from such
Lender or Borrower interest on such corresponding amount, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to such Borrowing in accordance with Section 2.11.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

(c)          The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to
Section 9.03(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 9.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.03(c).

 

(d)          Notwithstanding any other provision contained herein, the
obligations of the Term Lenders to make Initial Term Loans to the Borrower on
the Restatement Effective Date and the obligations of the Administrative Agent
to make such Initial Term Loans available to the Borrower shall be subject to
the terms and conditions set forth in the Restatement Agreement.

 

Section 2.05.       Interest Elections.  (a)  Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by
Section 2.03.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other

 





61

--------------------------------------------------------------------------------

 



electronic transmission to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.03:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.06.       Termination and Reduction of Commitments.  (a)  Unless
previously terminated, (i) the Term Commitments shall terminate at 5:00 p.m.,
New York City time, on the Restatement Effective Date and (ii) the Revolving
Commitments shall automatically terminate on the Revolving Commitment
Termination Date.

 





62

--------------------------------------------------------------------------------

 



 

(b)          The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class, provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans in accordance with Section 2.11, the aggregate
Revolving Exposures would exceed the Total Revolving Commitments.

 

(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Day prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or the receipt
of the proceeds from the issuance of other Indebtedness or the occurrence of
some other identifiable event or condition, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date of termination) if such condition is not
satisfied.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.

 

Section 2.07.       Repayment of Loans; Evidence of Debt.  (a)  The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
of such Lender on the Revolving Maturity Date and (ii) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.08.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)          The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts

 





63

--------------------------------------------------------------------------------

 



of the obligations recorded therein, provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to pay any amounts due
hereunder in accordance with the terms of this Agreement. In the event of any
inconsistency between the entries made pursuant to paragraphs (b) and (c) of
this Section, the accounts maintained by the Administrative Agent pursuant to
paragraph (c) of this Section shall control.

 

(e)          Any Lender may request through the Administrative Agent that Loans
of any Class made by it be evidenced by a promissory note.  In such event, the
Borrower shall execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form provided by the Administrative Agent and
approved by the Borrower.

 

Section 2.08.       Amortization of Term Loans.   (a)  Subject to adjustment
pursuant to paragraph (c) of this Section, the Borrower shall repay the Initial
Term Loans on the last day of each September, December, March and
June (commencing on December 31, 2016) in an aggregate principal amount equal to
(i) the aggregate outstanding principal amount of Initial Term Loans immediately
after closing on the Restatement Effective Date multiplied by (ii) 0.25%;
provided that if any such date is not a Business Day, such payment shall be due
on the next preceding Business Day.

 

(b)          To the extent not previously paid, all Initial Term Loans shall be
due and payable on the Term Maturity Date.

 

(c)          Any prepayment of a Term Borrowing of any Class (i) pursuant to
Section 2.09(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowing of such Class to be made pursuant
to this Section as directed by the Borrower (and absent such direction in direct
order of maturity), (ii) pursuant to Section 2.09(a)(ii) shall be applied as set
forth in Section 2.09(a)(ii)(F) and (iii) pursuant to Section 2.09(b) or
2.09(c) shall be applied to reduce the subsequent scheduled and outstanding
repayments of the Term Borrowings of such Class to be made pursuant to this
Section, or, except as otherwise provided in any Refinancing Amendment, pursuant
to the corresponding section of such Refinancing Amendment, in direct order of
maturity.

 

(d)          Prior to any repayment of any Term Borrowings of any
Class hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by hand delivery or facsimile) of such election not later
than 2:00 p.m., New York City time, three Business Day before the scheduled date
of such repayment.  In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall make such designation
in its reasonable discretion with a view, but no obligation, to minimize
breakage costs owing under Section 2.14.  Each repayment of a Borrowing shall be
applied ratably

 





64

--------------------------------------------------------------------------------

 



 

to the Loans included in the repaid Borrowing.  Repayments of Term Borrowings
shall be accompanied by accrued interest on the amount repaid.

 

Section 2.09.       Prepayment of Loans.  (a)  (i)  The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to the requirements of this Section; provided that in the event
that, on or prior to the first anniversary of the Restatement Effective Date,
the Borrower (x) makes any prepayment of Initial Term Loans in connection with
any Repricing Transaction, or (y) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (I) in the case of clause (x), a prepayment premium of 1% of the amount
of the Initial Term Loans being prepaid and (II) in the case of clause (y), a
payment equal to 1% of the aggregate principal amount of the applicable Initial
Term Loans outstanding immediately prior to such amendment.

 

(ii)          Notwithstanding anything in any Loan Document to the contrary, so
long as no Default or Event of Default has occurred and is continuing, the
Borrower may prepay the outstanding Term Loans on the following basis:

 

(A)           The Borrower shall have the right to make a voluntary prepayment
of Term Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.09(a)(ii); provided that (x) the Borrower shall not make any
Borrowing of Revolving Loans or borrowing of loans under any Incremental
Revolving Facility to fund any Discounted Term Loan Prepayment and (y) the
Borrower shall not initiate any action under this Section 2.09(a)(ii) in order
to make a Discounted Term Loan Prepayment unless (I) at least ten (10) Business
Days shall have passed since the consummation of the most recent Discounted Term
Loan Prepayment as a result of a prepayment made by the Borrower on the
applicable Discounted Prepayment Effective Date; or (II) at least three
(3) Business Days shall have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan and/or
Other Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers.

 

(B)           (1)  Subject to the proviso to subsection (A) above, the Borrower
may from time to time offer to make a Discounted

 





65

--------------------------------------------------------------------------------

 



Term Loan Prepayment by providing the Auction Agent with four (4) Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that
(I) any such offer shall be made available, at the sole discretion of the
Borrower, to each Term Lender and/or each Lender with respect to any Class of
Term Loans on an individual tranche basis, (II) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Term Loans subject to such offer and the specific percentage
discount to par (the “Specified Discount”) of such Term Loans to be prepaid (it
being understood that different Specified Discounts and/or Specified Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $1,000,000 and whole
increments of $500,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date.  The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to the relevant
Term Lenders (the “Specified Discount Prepayment Response Date”).

 

(2)          Each relevant Term Lender receiving such offer shall notify the
Auction Agent (or its delegate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount.  Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable.  Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 





66

--------------------------------------------------------------------------------

 



(3)          If there is at least one Discount Prepayment Accepting Lender, the
Borrower will make prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(2); provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount
Proration”).  The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify (I) the Borrower of the respective Term Lenders’ responses to such offer,
the Discounted Prepayment Effective Date and the aggregate principal amount of
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Term Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
tranche and Type of Loans of such Lender to be prepaid at the Specified Discount
on such date.  Each determination by the Auction Agent of the amounts stated in
the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(C)          (1)  Subject to the proviso to subsection (A) above, the Borrower
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Discount
Range Prepayment

 





67

--------------------------------------------------------------------------------

 



Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of the Borrower, to each Term Lender and/or each Lender with respect
to any Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Term Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Term Loans with respect
to each relevant tranche of Term Loans willing to be prepaid by the Borrower (it
being understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such an event, each such offer will be treated as a separate offer pursuant to
the terms of this Section), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $1,000,000 and whole increments of $500,000
in excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date.  The Auction
Agent will promptly provide each relevant Term Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding relevant Term Lender to the Auction Agent
(or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Term
Lenders (the “Discount Range Prepayment Response Date”).  Each relevant Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Term Lender is willing to allow prepayment of any or all of its then
outstanding Term Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount.  Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

 

(2)          The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable

 





68

--------------------------------------------------------------------------------

 



Discount and Term Loans to be prepaid at such Applicable Discount in accordance
with this subsection (C).  The Borrower agrees to accept on the Discount Range
Prepayment Response Date all Discount Range Prepayment Offers received by the
Auction Agent by the Discount Range Prepayment Response Date, in the order from
the Submitted Discount that is the largest discount to par to the Submitted
Discount that is the smallest discount to par, up to and including the Submitted
Discount that is the smallest discount to par within the Discount Range (such
Submitted Discount that is the smallest discount to par within the Discount
Range being referred to as the “Applicable Discount”) which yields a Discounted
Term Loan Prepayment in an aggregate principal amount equal to the lower of
(I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts.  Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

 

(3)          If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discounted Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”).  The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date,

 





69

--------------------------------------------------------------------------------

 



notify (I) the Borrower of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error.  The payment amount specified in such
notice to the Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(D)          (1)  Subject to the proviso to subsection (A) above, the Borrower
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with three (3) Business Days’ notice in the form of
a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Term Lender and/or each Lender with respect to any Class of Term Loans on an
individual  tranche basis, (II) any such notice shall specify the maximum
aggregate dollar amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discount
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date.  The Auction Agent will promptly provide each relevant
Term Lender with a copy of such Solicited Discounted Prepayment Notice and a
form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Term Lender to the Auction Agent (or its delegate) by no later than

 





70

--------------------------------------------------------------------------------

 



5:00 p.m., New York time on the third Business Day after the date of delivery of
such notice to the relevant Term Lenders (the “Solicited Discounted Prepayment
Response Date”).  Each Term Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Term
Lender is willing to allow prepayment of its then outstanding Term Loan and the
maximum aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount.  Any
Term Lender whose Solicited Discounted Prepayment Offer is not received by the
Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

 

(2)          The Auction Agent shall promptly provide the Borrower with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date.  The Borrower shall review all
such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Borrower (the
“Acceptable Discount”), if any.  If the Borrower elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than the third
Business Day after the date of receipt by the Borrower from the Auction Agent of
a copy of all Solicited Discounted Prepayment Offers pursuant to the first
sentence of this subsection (2) (the “Acceptance Date”), the Borrower shall
submit an Acceptance and Prepayment Notice to the Auction Agent setting forth
the Acceptable Discount.  If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower by the Acceptance Date, the
Borrower shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

 

(3)          Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the

 





71

--------------------------------------------------------------------------------

 



Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) the aggregate principal amount and the tranches of
Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at
the Acceptable Discount in accordance with this Section 2.09(a)(ii)(D).  If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount.  Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”).  The Borrower will prepay outstanding Term
Loans pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro-rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
Borrower of the Discounted Prepayment Effective Date and Acceptable Prepayment
Amount comprising the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans and
the tranches to

 





72

--------------------------------------------------------------------------------

 



be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Lender to be prepaid
at the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Auction Agent of the amounts stated in the foregoing notices to such
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to such Borrower
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with subsection (F) below (subject to subsection (J) below).

 

(E)          In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from the Borrower in connection therewith.

 

(F)          If any Term Loan is to be prepaid in accordance with paragraphs
(B) through (D) above, the Borrower shall prepay such Term Loans on the
Discounted Prepayment Effective Date.  The Borrower shall make such prepayment
to the Auction Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Term Loans on a pro rata basis across such
installments.  The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date.  Each prepayment of outstanding Term
Loans pursuant to this Section 2.09(a)(ii) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable.  The aggregate principal amount of the tranches and installments of
the relevant Term Loans outstanding shall be deemed reduced by the full par
value of the aggregate principal amount of the tranches of Term Loans prepaid on
the Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment.

 

(G)          To the extent not expressly provided for herein, each Discounted
Term Loan Prepayment shall be consummated

 





73

--------------------------------------------------------------------------------

 



pursuant to procedures consistent with the provisions in this
Section 2.09(a)(ii), established by the Auction Agent acting in its reasonable
discretion and as reasonably agreed by the Borrower.

 

(H)          Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.09(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

(I)          Each of the Borrower and the Lenders acknowledges and agrees that
the Auction Agent may perform any and all of its duties under this
Section 2.09(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.09(a)(ii) as well
as activities of the Auction Agent.

 

(J)          The Borrower shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Borrower to make any prepayment to a Term
Lender, as applicable, pursuant to this Section 2.09(a)(ii) shall not constitute
a Default or Event of Default under Section 7.01 or otherwise).

 

(b)          In the event and on each occasion that any Net Proceeds are
received by or on behalf of Holdings, any Intermediate Parent, the Borrower or
any of its Restricted Subsidiaries in respect of any Prepayment Event, the
Borrower shall, within three Business Days after such Net Proceeds are received
(or, in the case of a Prepayment Event described in clause (b) of the definition
of the term “Prepayment Event,” on the date of such Prepayment Event), prepay
Term Borrowings in an aggregate amount equal to 100% of the amount of such Net

 





74

--------------------------------------------------------------------------------

 



 

Proceeds; provided that, in the case of any event described in clause (a) of the
definition of the term “Prepayment Event”, if the Borrower and its Restricted
Subsidiaries invest (or commit with a Person that is not Holdings, an
Intermediate Parent, the Borrower or a Subsidiary to invest) the Net Proceeds
from such event (or a portion thereof) within 12 months after receipt of such
Net Proceeds in the business of the Borrower and its Restricted Subsidiaries
(including in any acquisitions permitted under Section 6.04 and in working
capital or trading activities), then no prepayment shall be required pursuant to
this paragraph in respect of such Net Proceeds in respect of such event (or the
applicable portion of such Net Proceeds, if applicable) except to the extent of
any such Net Proceeds therefrom that have not been so invested (or committed to
be invested) by the end of such 12-month period (or if committed to be so
invested within such 12-month period, have not been so invested within 18 months
after receipt thereof), at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so invested (or committed
to be invested).

 

(c)          Commencing with the period from October 1, 2016 until December 31,
2016 and for each full fiscal quarter of the Borrower thereafter, the Borrower
shall prepay Term Borrowings in an aggregate amount equal to the ECF Percentage
of Excess Cash Flow for such period; provided that such amount shall be reduced
by the aggregate amount of prepayments of Term Loans made pursuant to
Section 2.09(a)(i) during such period (excluding all such prepayments funded
with the proceeds of other Indebtedness, the issuance of Equity Interests or
receipt of capital contributions or the proceeds of any sale or other
disposition of assets outside the ordinary course of business).  Each prepayment
pursuant to this paragraph shall be made on or before the date that is five days
after the date on which financial statements are required to be delivered
pursuant to Section 5.01(b) with respect to the fiscal quarter for which Excess
Cash Flow is being calculated (or, in the case of any prepayment with respect to
the fourth fiscal quarter of any fiscal year, the date that is five days after
the date on which financial statements are required to be delivered pursuant to
Section 5.01(a) with respect to the fiscal year of which such quarter is the
fourth fiscal quarter). For the avoidance of doubt, the first such prepayment
shall be with respect to the period commencing on October 1, 2016 and ending on
December 31, 2016 and such prepayment shall be made on or before the date that
is five days after the date on which financial statements are required to be
delivered pursuant to Section 5.01(b) with respect to the fiscal year ending
December 31, 2016.

 

(d)          Prior to any optional prepayment of Borrowings pursuant to
Section 2.09(a)(i), the Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (e) of this Section.  In the event of any mandatory
prepayment of Term Borrowings made at a time when Term Borrowings of more than
one Class remain outstanding, the Borrower shall select Term Borrowings to be
prepaid so that the aggregate amount of such prepayment is allocated between
Term Borrowings (and, to the extent provided in the Refinancing Amendment for
any Class of Other Term Loans,

 





75

--------------------------------------------------------------------------------

 



the Borrowings of such Class) pro rata based on the aggregate principal amount
of outstanding Borrowings of each such Class; provided that any Term Lender
(and, to the extent provided in the Refinancing Amendment for any Class of Other
Term Loans, any Lender that holds Other Term Loans of such Class) may elect, by
notice to the Administrative Agent by telephone (confirmed by facsimile) at
least one Business Day prior to the prepayment date, to decline all or any
portion of any prepayment of its Term Loans or Other Term Loans of any such
Class pursuant to this Section (other than an optional prepayment pursuant to
paragraph (a)(i) of this Section, which may not be declined), in which case the
aggregate amount of the prepayment that would have been applied to prepay Term
Loans or Other Term Loans of any such Class but was so declined shall be
retained by the Borrower. Optional prepayments of Term Borrowings shall be
allocated among the Classes of Term Borrowings as directed by the Borrower.  In
the absence of a designation by the Borrower as described in the preceding
provisions of this paragraph of the Type of Borrowing of any Class, the
Administrative Agent shall make such designation in its reasonable discretion
with a view, but no obligation, to minimize breakage costs owing under
Section 2.14.

 

(e)          The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment and (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness or the occurrence of some
other identifiable event or condition, in which case such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not
satisfied.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11.

 

(f)          Notwithstanding any other provisions of Section 2.09(b) or (c),
(A) to the extent that any of or all the Net Proceeds of any Prepayment Event by
a Foreign Subsidiary giving rise to a prepayment pursuant to Section 2.09(b) (a
“Foreign Prepayment Event”) or Excess Cash Flow attributable to a Foreign
Subsidiary are prohibited or delayed by applicable local law from being
repatriated to the

 





76

--------------------------------------------------------------------------------

 



Borrower, the portion of such Net Proceeds or Excess Cash Flow so affected will
not be required to be applied to repay Term Loans at the times provided in
Section 2.09(b) or (c), as the case may be, and such amounts may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation to the Borrower (Borrower hereby agreeing
to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Proceeds or Excess Cash
Flow is permitted under the applicable local law, such repatriation will be
promptly effected and such repatriated Net Proceeds or Excess Cash Flow will be
promptly (and in any event not later than three Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to
Section 2.09(b) or (c), as applicable, and (B) to the extent that the Borrower
has determined in good faith that repatriation of any of or all the Net Proceeds
of any Foreign Prepayment Event or Foreign Subsidiary Excess Cash Flow would
have a material adverse tax consequence (taking into account any foreign tax
credit or benefit actually realized in connection with such repatriation) with
respect to such Net Proceeds or Excess Cash Flow, the Net Proceeds or Excess
Cash Flow so affected may be retained by the applicable Foreign Subsidiary;
provided that in the case of this clause (B), on or before the date that is
eighteen months after the date that such Net Proceeds are received (or, in the
case of Excess Cash Flow, a date on or before the date that is eighteen months
after the date such Excess Cash Flow would have so required to be applied to
prepayments pursuant to Section 2.09(c) unless previously repatriated in which
case such repatriated Excess Cash Flow shall have been promptly applied to the
repayment of the Term Loans pursuant to Section 2.09(c)), (x) the Borrower
applies an amount equal to such Net Proceeds or Excess Cash Flow to such
reinvestments or prepayments as if such Net Proceeds or Excess Cash Flow had
been received by the Borrower rather than such Foreign Subsidiary, less the
amount of additional taxes that would have been payable or reserved against if
such Net Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Proceeds or Excess Cash Flow shall be
applied to the repayment of Indebtedness of a Foreign Subsidiary.

 

(g)          In the event and on each occasion that the aggregate Revolving
Exposures exceed the Total Revolving Commitments, the Borrower shall prepay
Revolving Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to Section 2.22)
in an aggregate amount necessary to eliminate such excess.

 

Section 2.10.       Fees.  (a)  The Borrower agrees to pay to each
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and such Administrative
Agent.

 

(b)          [Reserved.]

 





77

--------------------------------------------------------------------------------

 



 

(c)          The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
rate of 0.50% per annum on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Revolving
Availability Date to but excluding the date on which the Revolving Commitments
terminate.  Accrued commitment fees shall be payable in arrears on the third
Business Day following the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Revolving Availability
Date.  All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender.

 

(d)          The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender (other than any Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Revolving Availability
Date to and including the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to each Issuing Bank a fronting fee, which shall accrue at the
rate of 0.25% per annum on the daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Revolving Availability Date to and including the later of the date
of termination of the Revolving Commitments and the date on which there ceases
to be any LC Exposure, as well as such Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Revolving Availability
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand.  Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 





78

--------------------------------------------------------------------------------

 



(e)          Notwithstanding the foregoing, and subject to Section 2.21, the
Borrower shall not be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 2.10.

 

Section 2.11.       Interest.  (a)  The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Term Loans as provided in
paragraph (a) of this Section; provided that no amount shall be payable pursuant
to this Section 2.11(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; provided further that no amounts shall accrue pursuant to
this Section 2.11(c) on any overdue amount, reimbursement obligation in respect
of any LC Disbursement or other amount payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments, provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 





79

--------------------------------------------------------------------------------

 



Section 2.12.       Alternate Rate of Interest.  If at least two Business Days
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, then such
Borrowing shall be made as an ABR Borrowing; provided, however, that, in each
case, the Borrower may revoke any Borrowing Request that is pending when such
notice is received.

 

Section 2.13.       Increased Costs.  (a)  If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (except any such reserve requirement reflected in the Adjusted LIBO
Rate); or

 

(ii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan or to increase the cost of such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or issue any Letter of
Credit) or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise), then,
from time to time upon request of such Lender or Issuing Bank, the Borrower will
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as the case may be,
for such increased costs actually incurred or reduction actually
suffered.  Notwithstanding the foregoing, this paragraph will not apply to any
such increased costs or reductions resulting from Taxes, as to which
Section 2.15 shall govern.

 





80

--------------------------------------------------------------------------------

 



(b)          If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has the effect of reducing the rate of return on
such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit by such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), then, from time to
time upon request of such Lender or Issuing Bank, the Borrower will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction actually suffered.

 

(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company in reasonable detail, as the case may be, as specified in
paragraph (a) or (b) of this Section delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
15 days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.14.       Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(e) and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.17 or Section 9.02(c), then,
in any such event, the Borrower shall, after receipt of a written request by any
Lender affected by any such event (which request shall set forth in reasonable
detail the basis for requesting such

 





81

--------------------------------------------------------------------------------

 



amount), compensate each Lender for the loss, cost and expense attributable to
such event.  In the case of a Eurocurrency Loan, such loss, cost or expense to
any Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the Eurocurrency market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section delivered to the Borrower shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 days after receipt of such
demand.  Notwithstanding the foregoing, this Section 2.14 will not apply to
losses, costs or expenses resulting from Taxes, as to which Section 2.15 shall
govern.

 

Section 2.15.       Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes,
provided that if the applicable withholding agent shall be required by
applicable Requirements of Law (as determined in the good faith discretion of
the applicable withholding agent) to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the amount payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions have been
made (including deductions applicable to additional amounts payable under this
Section) the applicable Lender  (or, in the case of any amount received by the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

 

(b)          Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with Requirements of Law.

 

(c)          The Borrower shall indemnify the Administrative Agent and each
Lender, within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes payable by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party under any Loan Document and any Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom

 





82

--------------------------------------------------------------------------------

 



or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth in reasonable detail the basis and
calculation of the amount of such payment or liability delivered to the Borrower
by a Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)          Each Lender shall, at such times as are reasonably requested by
Borrower or the Administrative Agent, provide Borrower and the Administrative
Agent with any properly completed and executed documentation prescribed by
applicable Requirements of Law, or reasonably requested by Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax with respect to any
payments to be made to such Lender under the Loan Documents (including, in the
case of a Lender seeking exemption from the withholding imposed under FATCA, any
documentation necessary to prevent such withholding).  Each such Lender shall,
whenever a lapse in time or change in circumstances renders such documentation
expired, obsolete or inaccurate in any material respect, deliver promptly to
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify Borrower and the Administrative Agent of
its inability to do so.  Unless the applicable withholding agent has received
forms or other documents satisfactory to it indicating that payments under any
Loan Document to or for a Lender are not subject to withholding tax or are
subject to such Tax at a rate reduced by an applicable tax treaty, Borrower,
Administrative Agent or other applicable withholding agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.

 

Without limiting the generality of the foregoing:

 

(i)          Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

 





83

--------------------------------------------------------------------------------

 



(ii)          Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by any Requirements of
Law or upon the reasonable request of Borrower or the Administrative Agent)
whichever of the following is applicable:

 

(A)          two duly completed copies of Internal Revenue Service Form W-8BEN
or W-8BEN-E (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party,

 

(B)          two duly completed copies of Internal Revenue Service Form W-8ECI
(or any successor forms),

 

(C)          in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit P (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN-E (or any successor forms),

 

(D)          to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Participant holding a participation
granted by a participating Lender), Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY (or
other successor forms) or any other required information from each beneficial
owner, as applicable (provided  that, if the Lender is a partnership (and not a
participating Lender) and one or more beneficial owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate shall
be provided by such Lender on behalf of such beneficial owner(s)), or

 

(E)          any other form prescribed by applicable Requirements of Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together

 





84

--------------------------------------------------------------------------------

 



with such supplementary documentation as may be prescribed by applicable
Requirements of Law to permit Borrower and the Administrative Agent to determine
the withholding or deduction required to be made.

 

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this clause (e).

 

(f)          If the Borrower determines in good faith that a reasonable basis
exists for contesting any taxes for which indemnification has been demanded
hereunder, the Administrative Agent or the relevant Lender, as applicable, shall
cooperate with the Borrower in a reasonable challenge of such taxes if so
requested by the Borrower, provided that (a) the Administrative Agent or such
Lender determines in its reasonable discretion that it would not be prejudiced
by cooperating in such challenge, (b) the Borrower pays all related expenses of
the Administrative Agent or such Lender, as applicable and (c) the Borrower
indemnifies the Administrative Agent or such Lender, as applicable, for any
liabilities or other costs incurred by such party in connection with such
challenge.  The Administrative Agent or a Lender shall claim any refund that it
determines is reasonably available to it, unless it concludes in its reasonable
discretion that it would be adversely affected by making such a claim.  If the
Administrative Agent or a Lender determines, in its reasonable discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees promptly to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges

 





85

--------------------------------------------------------------------------------

 



imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  The Administrative Agent or
such Lender, as the case may be, shall, at the Borrower’s request, provide the
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority
(provided that the Administrative Agent or such Lender may delete any
information therein that the Administrative Agent or such Lender deems
confidential).  Notwithstanding anything to the contrary, this Section shall not
be construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to taxes which it deems
confidential).

 

(g)          The agreements in this Section 2.15 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

(h)          For purposes of this Section 2.15, the term “Lender” shall include
any Issuing Bank.

 

(i)          Solely for purposes of FATCA, (i) from and after the effective date
of Amendment No. 1 to the Existing Credit Agreement, the Borrower and the
Administrative Agent shall treat (and the Revolving Lenders authorize the
Administrative Agent to treat) the Incremental Revolving Facility implemented
pursuant to Amendment No. 1 to the Existing Credit Agreement (and any Revolving
Loans) as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i) and (ii) from and after the
Restatement Effective Date, the Borrower and the Administrative Agent shall
treat (and the Term Lenders hereby authorize the Administrative Agent to treat)
the Initial Term Loans as not qualifying  as “grandfathered obligations” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Section 2.16.       Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a) The Borrower shall make each payment required to be made by it
under any Loan Document (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without condition or deduction for any counterclaim, recoupment
or setoff.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to such account as may be specified by the
Administrative Agent, except payments to be made directly to any Issuing Bank
shall be made as expressly provided herein and except that payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall

 





86

--------------------------------------------------------------------------------

 



distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
(other than payments on the Eurodollar Loans) under any Loan Document shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day.  If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.  In
the case of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate for the period of
such extension.  All payments under each Loan Document shall be made in dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
first, towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any Class of its Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans of such Class and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans of such Class and participations in LC Disbursements;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest and (ii) the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant or (C) any disproportionate payment obtained by a Lender
of any Class as a result of the extension by Lenders of the maturity date or
expiration date of some but not all Loans or Revolving Commitments of that
Class or any increase in the Applicable Rate in respect of Loans of Lenders that
have consented to any such extension.  The

 





87

--------------------------------------------------------------------------------

 



Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or Issuing Banks, as the case may be, the amount due.  In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 2.17.       Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.13, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15 or any event gives rise to the
operation of Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or its participation in any Letter of Credit affected by such event, or to
assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15 or mitigate the applicability of
Section 2.20, as the case may be, and (ii) would not subject such Lender to any
unreimbursed cost or expense reasonably deemed by such Lender to be material and
would not be inconsistent with the internal policies of, or otherwise be
disadvantageous in any material economic, legal or regulatory respect to, such
Lender.

 

(b)          If (i) any Lender requests compensation under Section 2.13 or gives
notice under Section 2.20, (ii) the Borrower is required to pay any additional
amount to any Lender or to any Governmental Authority for the account of any
Lender pursuant to Section 2.15 or (iii) any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and

 





88

--------------------------------------------------------------------------------

 



delegation); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent to the extent such consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable (and if a Revolving Commitment is being assigned and delegated, each
Issuing Bank, which consents, in each case, shall not unreasonably be withheld
or delayed, (B) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and unreimbursed participations in LC
Disbursements, accrued but unpaid interest thereon, accrued but unpaid fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) the Borrower or such assignee shall have
paid (unless waived) to the Administrative Agent the processing and recordation
fee specified in Section 9.04(b)(ii) and (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.13, or payments required
to be made pursuant to Section 2.15 or a notice given under Section 2.20, such
assignment will result in a material reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise (including as a result of any action taken by such Lender under
paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.  Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment need not be a
party thereto.

 

Section 2.18.       Incremental Credit Extensions.  (a)  (i)  At any time and
from time to time after the Restatement Effective Date, subject to the terms and
conditions set forth herein, the Borrower may, by notice to the Administrative
Agent (whereupon the Administrative Agent shall promptly make available such
notice to each of the Lenders), request to effect one or more additional
revolving credit facility tranches hereunder (or an increase of the Revolving
Commitments hereunder) (“Incremental Revolving Facilities”) from Additional
Revolving Lenders; provided that at the time of each such request and upon the
effectiveness of each Incremental Revolving Facility Amendment, (A) no Default
shall have occurred and be continuing or shall result therefrom, (B) the
Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.12 and 6.13 recomputed as of the last day of the
most-recently ended Test Period for which financial statements are available
(calculated assuming that such Incremental Revolving Facility is fully drawn),
(C) the Borrower shall have delivered a certificate of a Financial Officer to
the effect set forth in clauses (A) and (B) above, together with reasonably
detailed calculations demonstrating compliance with clause (B) above (which
calculations shall, if made as of the last day of any fiscal quarter of the
Borrower for which the Borrower has not delivered to the Administrative Agent
the financial statements and Compliance Certificate required to be delivered by
Section 5.01(a) or (b) and Section 5.01(d), respectively, be accompanied by a
reasonably detailed calculation of Consolidated EBITDA and Consolidated Interest
Expense for the relevant period), (D) such Incremental

 





89

--------------------------------------------------------------------------------

 



Revolving Facility may be secured on a pari passu basis with the Loans, (E) the
interest rate margins, rate floors, fees, premiums and maturity applicable to
any Incremental Revolving Facility shall be determined by the Borrower and the
lenders thereunder, provided that no Incremental Revolving Facility shall mature
prior to the Revolving Maturity Date or require any scheduled amortization or
mandatory commitment reductions prior to the Revolving Maturity Date, (F) any
Incremental Revolving Facility Amendment shall be on the terms and pursuant to
documentation to be determined by the Borrower and the Additional Revolving
Lenders providing the applicable Incremental Revolving Facilities, (G) any
Incremental Revolving Facility may be provided in any currency as mutually
agreed among the Administrative Agent, the Borrower and the Additional Revolving
Lenders and (H) in the case of an increase in the Revolving Commitments
hereunder, the maturity date of such increase in the Revolving Commitment shall
be the Revolving Maturity Date, such increase in the Revolving Commitment shall
require no scheduled amortization or mandatory commitment reduction prior to the
Revolving Maturity Date and shall be on the same terms governing the Revolving
Commitments pursuant to this Agreement; provided that to the extent such terms
and documentation are not consistent with this Agreement (except to the extent
permitted by clause (E) or (G)  above), they shall be reasonably satisfactory to
the Administrative Agent; provided,  further, that no Issuing Bank shall be
required to act as “issuing bank” under any such Incremental Revolving Facility
without its written consent.  Each Incremental Revolving Facility shall be in a
minimum principal amount of $10,000,000 and integral multiples of $1,000,000 in
excess thereof; provided that such amount may be less than $10,000,000 if such
amount represents all the remaining availability under the Incremental Cap.

 

(ii)          At any time and from time to time after the Restatement Effective
Date, subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly make available such notice to each of the Lenders), request to effect
one or more additional tranches of term loans hereunder (“Incremental Term
Facilities”) from one or more Additional Term Lenders; provided that at the time
of each such request and upon the effectiveness of each Incremental Term
Facility Amendment, (A) no Default shall have occurred and be continuing or
shall result therefrom, (B) the Borrower shall be in compliance on a Pro Forma
Basis with the covenants contained in Sections 6.12 and 6.13 recomputed as of
the last day of the most-recently ended Test Period for which financial
statements are available, (C) the Borrower shall have delivered a certificate of
a Financial Officer to the effect set forth in clauses (A) and (B) above,
together with reasonably detailed calculations demonstrating compliance with
clause (B) above (which calculations shall, if made as of the last day of any
fiscal quarter of the Borrower for which the Borrower has not delivered to the
Administrative Agent the financial statements and Compliance Certificate
required to be delivered by Section 5.01(a) or (b) and Section 5.01(d),
respectively, be accompanied by a reasonably detailed calculation of
Consolidated EBITDA and Consolidated Interest Expense for the relevant

 





90

--------------------------------------------------------------------------------

 



period), (D) the maturity date of any term loans incurred pursuant to any
Incremental Term Facility shall not be earlier than the Term Maturity Date and
such Incremental Term Facility shall not have a Weighted Average Life to
Maturity shorter than the Weighted Average Life to Maturity of the Term Loans,
(E) the interest rate margins, rate floors, fees, premiums, funding discounts
and, subject to clause (D), the maturity and amortization schedule for any term
loans incurred pursuant to any Incremental Term Facility shall be determined by
the Borrower and the Additional Term Lenders; provided that in the event that
the interest rate margins for any term loans incurred pursuant to any
Incremental Term Facility are higher than the interest rate margins for the
Initial Term Loans by more than 50 basis points, then the interest rate margins
for the Initial Term Loans shall be increased to the extent necessary so that
such interest rate margins are equal to the interest rate margins for such term
loans incurred pursuant to such Incremental Term Facility minus 50 basis points;
provided, further that, in determining the interest rate margins applicable to
the term loans incurred pursuant to such Incremental Term Facility and the
Initial Term Loans (x) original issue discount (“OID”) or upfront fees (which
shall be deemed to constitute like amounts of OID) payable by Borrower to the
Term Lenders or any Additional Term Lenders in the initial primary syndication
thereof shall be included (with OID being equated to interest based on assumed
four-year life to maturity), (y) customary arrangement or commitment fees
payable to the Lead Arranger (or its affiliates) in connection with this
Agreement or to one or more arrangers (or their affiliates) of any Incremental
Term Facility shall be excluded and (z) if the Incremental Term Facility
includes an interest rate floor greater than the interest rate floor applicable
to the Term Loans, such increased amount shall be equated to interest margin for
purposes of determining whether an increase to the applicable interest margin
for the Term Loans shall be required, to the extent an increase in the interest
rate floor in the Term Loans would cause an increase in the interest rate then
in effect, and in such case the interest rate floor (but not the interest rate
margin) applicable to the Term Loans shall be increased by such increased
amount, (F) the term loans incurred pursuant to any Incremental Term Facility
may be secured by Liens on the Collateral on a pari passu or junior basis with
respect to the Liens on the Collateral securing the other Loans and Commitments
hereunder (provided that to the extent such term loans are secured by junior
Liens the applicable parties shall have entered into a Junior Lien Intercreditor
Agreement), (G) any Incremental Term Facility Amendment shall be on the terms
and pursuant to documentation to be determined by the Borrower and the
Additional Term Lenders providing the applicable Incremental Term Facilities and
(H) any Incremental Term Facility may be provided in any currency as mutually
agreed among the Administrative Agent, the Borrower and the Additional Term
Lenders; provided that to the extent such terms and documentation are not
consistent with this Agreement (except to the extent permitted by clauses (D),
(E), (F) or (H) above), they shall be reasonably satisfactory to

 





91

--------------------------------------------------------------------------------

 



the Administrative Agent.  Each Incremental Term Facility shall be in a minimum
principal amount of $25,000,000 and integral multiples of $1,000,000 in excess
thereof; provided that such amount may be less than $25,000,000 if such amount
represents all the remaining availability under the Incremental Cap.

 

(iii)          Notwithstanding anything to the contrary herein, the sum of
(i) the aggregate amount of commitments in respect of the Incremental Revolving
Facilities effected after the Restatement Effective Date, (ii) the aggregate
principal amount of all Incremental Term Facilities incurred after the
Restatement Effective Date, (iii) the aggregate principal amount of all secured
Indebtedness incurred after the Restatement Effective Date pursuant to
Section 6.01(a)(viii) and (iv) the aggregate principal amount of all Additional
Notes issued after the Restatement Effective Date pursuant to
Section 6.01(a)(xxii) shall not exceed $200,000,000 (the maximum amount referred
to in this clause (iii), the “Incremental Cap”).  Notwithstanding anything
herein to the contrary, no existing Lender will be required to participate in
any Incremental Revolving Facility or Incremental Term Facility without its
consent.

 

(b)          (i)  Each notice from the Borrower pursuant to this Section shall
set forth the requested amount of the relevant Incremental Revolving Facility or
Incremental Term Facility.

 

(ii)          Commitments in respect of any Incremental Revolving Facility shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Revolving Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the applicable
Additional Revolving Lenders and the Administrative Agent.  Incremental
Revolving Facilities may be provided, subject to the prior written consent of
the Borrower (not to be unreasonably withheld), by any existing Lender (it being
understood that no existing Lender shall have the right to participate in any
Incremental Revolving Facility or, unless it agrees, be obligated to participate
in any Incremental Revolving Facility) or by any Additional Revolving
Lender.  An Incremental Revolving Facility Amendment may, without the consent of
any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section (including to provide for the issuance
of letters of credit and swingline loans thereunder and to provide for the
treatment of defaulting lenders).  The effectiveness of any Incremental
Revolving Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Revolving Lenders, be subject to the
satisfaction on the date thereof (each, an “Incremental Revolving Facility
Closing Date”) of each of the conditions set forth in Section 4.02 (it being
understood that all references to “the date of such

 





92

--------------------------------------------------------------------------------

 



Borrowing” (or other similar reference) in Section 4.02 shall be deemed to refer
to the Incremental Revolving Facility Closing Date) and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Restatement
Effective Date under Section 4.01 (other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent).

 

(iii)          Commitments in respect of any Incremental Term Facility shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Term Facility Amendment”) to this Agreement and, as appropriate,
the other Loan Documents executed by the Borrower, the applicable Additional
Term Lenders and the Administrative Agent.  Incremental Term Facilities may be
provided, subject to the prior written consent of the Borrower (not to be
unreasonably withheld), by any existing Lender (it being understood that no
existing Lender shall have any right to participate in any Incremental Term
Facility or, unless it agrees, be obligated to provide any Incremental Term
Facilities) or by any Additional Term Lender.  An Incremental Term Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section.  The effectiveness of any Incremental Term Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Additional Term
Lenders, be subject to the satisfaction on the date thereof (each, an
“Incremental Term Facility Closing Date”) of each of the conditions set forth in
Section 4.02 (it being understood that all references to “the date of such
Borrowing” (or other similar reference) in Section 4.02 shall be deemed to refer
to the Incremental Term Facility Closing Date) and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
legal opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements consistent with those delivered on the Restatement Effective Date
under Section 4.01 (other than changes to such legal opinions resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent).

 

(c)          (i)  Upon each increase in the Revolving Commitments pursuant to
this Section, each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Additional Revolving Lender providing a portion of such increase (each a
“Revolving Commitment Increase Lender”), and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in

 





93

--------------------------------------------------------------------------------

 



outstanding Letters of Credit such that, after giving effect to such increase
and each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding participations hereunder in Letters of Credit held
by each Revolving Lender (including each such Revolving Commitment Increase
Lender) will equal such Revolving Lender’s Applicable Percentage.  If, on the
date of such increase, there are any Revolving Loans outstanding, such Revolving
Loans shall, upon the effectiveness of the applicable Incremental Revolving
Facility, be prepaid from the proceeds of Revolving Loans made under such
Incremental Revolving Facility so that Revolving Loans are thereafter held by
the Revolving Lenders according to their Applicable Percentage (after giving
effect to the increase in Revolving Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Revolving Lender in accordance with Section 2.13. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing, pro rata payment requirements and notice requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

 

(d)          Upon each Incremental Term Facility Closing Date pursuant to this
Section, each Additional Term Lender participating in the applicable Incremental
Term Facility shall make an additional term loan to the Borrower in a principal
amount equal to such Additional Term Lender’s commitment in respect of such
Incremental Term Facility.  Any such term loan shall be a “Term Loan” for all
purposes of this Agreement and the other Loan Documents.

 

(e)          This Section 2.18 shall supersede any provisions in Section 2.16 or
Section 9.02 to the contrary.

 

Section 2.19.       Refinancing Amendments; Maturity Extension.  (a)  At any
time after the Restatement Effective Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of (a) all or any portion of the Term Loans (which for purposes of this
sentence will be deemed to include any Other Term Loans) or (b) all or any
portion of the Revolving Loans (or unused Revolving Commitments) then
outstanding under this Agreement (which for purposes of this clause (b) will be
deemed to include any then outstanding Other Revolving Loans and Other Revolving
Commitments), in the form of (x) Other Term Loans or Other Term Commitments or
(y) Other Revolving Loans or Other Revolving Commitments, as the case may be, in
each case pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Indebtedness (i) may be secured by Liens on the Collateral
on a pari passu or junior basis with respect to the Liens on the Collateral
securing the other Loans and Commitments hereunder (provided that to the extent
such term loans are secured by junior Liens the applicable parties shall have
entered into a Junior Lien Intercreditor Agreement), (ii) will have such pricing
and optional prepayment terms as may be agreed by the Borrower and the Lenders
thereof (provided, that such Credit Agreement Refinancing Indebtedness may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments

 





94

--------------------------------------------------------------------------------

 



hereunder, as specified in the applicable Refinancing Amendment), (iii) (x) with
respect to any Other Revolving Loans or Other Revolving Commitments, will have a
maturity date that is not prior to the maturity date of the Revolving Loans (or
unused Revolving Commitments) being refinanced and (y) with respect to any Other
Term Loans or Other Term Commitments, will have a maturity date that is not
prior to the maturity date of, and will have a Weighted Average Life to Maturity
that is not shorter than, the Term Loans being refinanced, (iv) the proceeds of
such Credit Agreement Refinancing Indebtedness shall be applied, substantially
concurrently with the incurrence thereof, to the prepayment of outstanding Term
Loans or reduction of the Revolving Commitments, the Other Revolving Commitments
or the commitments under the Incremental Revolving Facility being so refinanced
and (v) subject to clause (ii) above, will have terms and conditions  that are
substantially identical to, or less favorable (taken as a whole) to the
investors providing such Credit Agreement Refinancing Indebtedness than, the
Refinanced Debt; provided further that the terms and conditions applicable to
such Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are agreed
between the Borrower and the Lenders thereof and applicable only during periods
after the Latest Maturity Date that is in effect on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.  The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Restatement Effective Date under Section 4.01 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative
Agent).  Each Class of Credit Agreement Refinancing Indebtedness incurred under
this Section 2.19 shall be in an aggregate principal amount that is (x) not less
than $25,000,000 in the case of Other Term Loans or $10,000,000 in the case of
Other Revolving Loans and (y) an integral multiple of $1,000,000 in excess
thereof in each case. Any Refinancing Amendment may provide for the issuance of
Letters of Credit for the account of the Borrower pursuant to any Other
Revolving Commitments established thereby, on terms substantially equivalent to
the terms applicable to Letters of Credit under the Revolving Commitments. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment.  Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Revolving Loans, Other Term Loans, Other
Revolving Commitments and/or Other Term Commitments).  Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participations
in Letters of Credit expiring on or after the Revolving Maturity Date shall be
reallocated from

 





95

--------------------------------------------------------------------------------

 



Lenders holding Revolving Commitments to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment;
provided,  however, that such participation interests shall, upon receipt
thereof by the relevant Lenders holding Revolving Commitments, be deemed to be
participation interests in respect of such Revolving Commitments and the terms
of such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly.

 

(b)          At any time after the Restatement Effective Date, the Borrower and
any Lender may agree, by notice to the Administrative Agent (each such notice,
an “Extension Notice”), to extend the maturity date of such Lender’s Revolving
Commitments and/or Term Loans to the extended maturity date specified in such
Extension Notice.

 

(c)          This Section 2.19 shall supersede any provisions in Section 2.16 or
Section 9.02 to the contrary.

 

Section 2.20.       Illegality.  If any Lender determines that any law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the Adjusted LIBO Rate, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, Section 2.21. any
obligation of such Lender to make or continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended, and (a) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Adjusted LIBO Rate component of the
Alternate Base Rate, the interest rate on such ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans of such Lender to ABR Loans (the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Adjusted LIBO Rate component of the Alternate Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans, and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Adjusted LIBO Rate, the Administrative Agent shall during the
period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Adjusted LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Adjusted LIBO Rate.  Each Lender agrees to notify the Administrative Agent and
the

 





96

--------------------------------------------------------------------------------

 



 

Borrower in writing promptly upon becoming aware that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Adjusted
LIBO Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

Section 2.21       Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.10(c) (it being
understood, for the avoidance of doubt, that the Borrower shall have no
obligation to retroactively pay such fees after such Lender ceases to be a
Defaulting Lender);

 

(b)          the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or the
Majority in Interest have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

 

(c)          any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Article 8 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, such payment shall
be applied

 





97

--------------------------------------------------------------------------------

 



solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans are held by the Lenders pro rata in accordance with the Revolving
Commitments.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.21(c) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

 

(d)          if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

 

(i)          all or any part of the LC Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentage but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Exposure plus such Defaulting Lender’s LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments; provided that each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists;

 

(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.22 for so long as such LC Exposure is outstanding;

 

(iii)         if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(d) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)         if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.10(c) and Section 2.10(d) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentage; and

 

(v)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all fees payable under Section 2.10(d) with
respect to such Defaulting Lender’s LC Exposure shall be payable to

 





98

--------------------------------------------------------------------------------

 



 

the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

 

(e)          so long as such Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.21(d), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.21(d)(i) (and such Defaulting
Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the Restatement Effective Date and for so long as such event
shall continue or (ii) the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Revolving Loans in
accordance with its Applicable Percentage.

 

Section 2.22       Letters of Credit.

 

(a)          LC Commitment.  (i) Subject to the terms and conditions hereof, the
Issuing Bank, in reliance on the agreements of the other Revolving Lenders set
forth in Section 2.22(c), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower (or for the account of any Subsidiary
so long as the Borrower and such Subsidiary are co-applicants in respect of such
Letter of Credit) on any Business Day during the Revolving Availability Period
in such form as may be approved from time to time by the Issuing Bank; provided
that the Issuing Bank shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (x) the LC Obligations would exceed the LC
Commitment, (y) the aggregate amount of the Available Revolving Commitments
would be less than zero or (z) subject to Section 9.04(b)(ii)(E), the Applicable
Fronting Exposure of such Issuing Bank would exceed its Revolving
Commitment.  Each Letter of Credit shall, except as provided in
Section 2.22(a)(ii) below, expire no later than the earlier of (A) the first
anniversary of its date of issuance and (B) the date that is five Business Days
prior to the Revolving Maturity Date, provided that any Letter of

 





99

--------------------------------------------------------------------------------

 



 

Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (B) above).

 

(ii)          If requested by the Borrower and if the Issuing Bank agrees, the
Issuing Bank may issue one or more Letters of Credit hereunder, with expiry
dates that would occur after the fifth (5th) Business Day prior to the Revolving
Maturity Date, based upon the Borrower’s agreement to cash collateralize the LC
Obligations in accordance with Section 2.22(h).  If the Borrower fails to cash
collateralize the outstanding LC Obligations in accordance with the requirements
of Section 2.22(h), each outstanding Letter of Credit shall automatically be
deemed to be drawn in full on such date and the reimbursement obligations of the
Borrower set forth in Section 2.22(d) shall be deemed to apply and shall be
construed such that the reimbursement obligation is to provide cash collateral
in accordance with the requirements of Section 2.22(h).

 

(iii)         The Borrower shall grant to the Administrative Agent for the
benefit of the Issuing Bank and the Lenders, pursuant to a collateral agreement,
a security interest in all cash, deposit accounts and all balances therein and
all proceeds of the foregoing as required to be deposited pursuant to
Section 2.22(a)(ii) or Section 2.22(h).  Cash collateral shall be maintained in
blocked, interest bearing deposit accounts at JPMorgan Chase Bank, N.A. (or any
affiliate thereof) (the “LC Cash Collateral Account”).  All interest on such
cash collateral shall be paid to the Borrower upon the Borrower’s request,
provided that such interest shall first be applied to all outstanding
Obligations at such time and the balance shall be distributed to the Borrower.

 

(iv)         The Issuing Bank shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing Bank
or any LC Participant to exceed any limits imposed by, any applicable
Requirement of Law.

 

(b)          Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the Issuing Bank issue a Letter of Credit by
delivering to the Issuing Bank at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Bank, and
such other certificates, documents and other papers and information as the
Issuing Bank may reasonably request.  Upon receipt of any Application, the
Issuing Bank will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Bank be required to
issue any Letter of Credit earlier than three Business Days after its receipt of
the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original

 





100

--------------------------------------------------------------------------------

 



 

of such Letter of Credit to the beneficiary thereof or as otherwise may be
agreed to by the Issuing Bank and the Borrower.  The Issuing Bank shall furnish
a copy of such Letter of Credit to the Borrower promptly following the issuance
thereof.  The Issuing Bank shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

 

(c)          LC Participation.  (i)  The Issuing Bank irrevocably agrees to
grant and hereby grants to each LC Participant, and, to induce the Issuing Bank
to issue Letters of Credit, each LC Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Bank, on the terms
and conditions set forth below, for such LC Participant’s own account and risk
an undivided interest equal to such LC Participant’s Applicable Percentage in
the Issuing Bank’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Bank thereunder.  Each
LC Participant agrees with the Issuing Bank that, if a draft is paid under any
Letter of Credit for which the Issuing Bank is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement (or in the event that
any reimbursement received by the Issuing Bank shall be required to be returned
by it at any time), such LC Participant shall pay to the Issuing Bank upon
demand at the Issuing Bank’s address for notices specified herein an amount
equal to such LC Participant’s Applicable Percentage of the amount that is not
so reimbursed (or is so returned).  Each LC Participant’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such LC Participant may have against the Issuing Bank, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 4.02, (C) any adverse change in the
condition (financial or otherwise) of the Borrower, (D) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other LC Participant or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(ii)          If any amount required to be paid by any LC Participant to the
Issuing Bank pursuant to Section 2.22(c) in respect of any unreimbursed portion
of any payment made by the Issuing Bank under any Letter of Credit is paid to
the Issuing Bank within three Business Days after the date such payment is due,
such LC Participant shall pay to the Issuing Bank on demand an amount equal to
the product of (A) such amount, times (B) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Bank, times (C) a fraction the numerator of which is the number of days
that elapse during such period and the denominator of which is 360.  If any such
amount required to be paid by any LC Participant pursuant to Section 2.22(c) is
not made available to the Issuing Bank by such LC Participant within three
Business Days after

 





101

--------------------------------------------------------------------------------

 



 

the date such payment is due, the Issuing Bank shall be entitled to recover from
such LC Participant, on demand, such amount with interest thereon calculated
from such due date at the Applicable Rate to ABR Revolving Loans.  A certificate
of the Issuing Bank submitted to any LC Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

(iii)         Whenever, at any time after the Issuing Bank has made payment
under any Letter of Credit and has received from any LC Participant its pro rata
share of such payment in accordance with Section 2.22(c), the Issuing Bank
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Bank), or any payment of interest on account thereof, the Issuing Bank
will distribute to such LC Participant its pro rata share thereof; provided,
 however, that in the event that any such payment received by the Issuing Bank
shall be required to be returned by the Issuing Bank, such LC Participant shall
return to the Issuing Bank the portion thereof previously distributed by the
Issuing Bank to it.

 

(d)          Reimbursement Obligations of the Borrower. If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Bank for
the amount of (x) the draft so paid and (y) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Bank in connection with such payment,
not later than 12:00 Noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice from the relevant
Issuing Bank.  Each such payment shall be made to the Issuing Bank at its
address for notices referred to herein in Dollars and in immediately available
funds.  Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice,
Section 2.11(b) and (y) thereafter, Section 2.11(c).

 

(e)          Obligations Absolute.  The Borrower’s obligations under this
Section 2.22(e) shall be absolute, unconditional and irrevocable under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment that the Borrower may have or have had against the Issuing Bank, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with the Issuing Bank that the Issuing Bank shall not be responsible for, and
the Borrower’s Reimbursement Obligations under Section 2.22(e) shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee or payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any other event or circumstance

 





102

--------------------------------------------------------------------------------

 



whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  The
Issuing Bank shall not be liable for any error, omission, interruption or delay
in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except that the foregoing
shall not be construed to excuse the Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by errors or omissions found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Issuing Bank.  The
Borrower agrees that any action taken or omitted by the Issuing Bank under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct, shall be binding on
the Borrower and shall not result in any liability of the Issuing Bank to the
Borrower; provided, however, that in no event shall the Issuing Bank have any
liability to any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

 

(f)          Letters of Credit Payment.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Bank shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing Bank
to the Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

 

(g)          Applications. To the extent that any provision of any Application
or other agreement submitted by the Borrower to, or entered into by the Borrower
with, the applicable Issuing Bank related to any Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall apply.

 

(h)          Action in Respect of Letters of Credit.  (i) Not later than the
date that is ten (10) Business Days prior to the Revolving Maturity Date, or at
any time after the Revolving Maturity Date when the aggregate funds on deposit
in the LC Cash Collateral Account shall be less than the amounts required
herein, the Borrower shall pay to the Administrative Agent in immediately
available funds, at the Administrative Agent’s office referred to in
Section 9.01, for deposit in the LC Cash Collateral Account described in
Section 2.22(a)(ii), the amount required so that, after such payment, the
aggregate funds on deposit in the LC Cash Collateral Account are not less than
105% of the sum of all outstanding LC Obligations with an expiration date beyond
the Revolving Maturity Date.

 





103

--------------------------------------------------------------------------------

 



 

(ii)          The Administrative Agent may, from time to time after funds are
deposited in any LC Cash Collateral Account, apply funds then held in such LC
Cash Collateral Account to the payment of any amounts, in accordance with the
terms herein, as shall have become or shall become due and payable by the
Borrower to the Issuing Bank or Lenders in respect of the LC
Obligations.  The  Administrative Agent shall promptly give written notice of
any such application; provided, however, that the failure to give such written
notice shall not invalidate any such application.

 

(i)          Designation of Additional Issuing Banks.  The Borrower may, at any
time and from time to time, designate as additional Issuing Banks one or more
Revolving Lenders that agree, in their sole discretion, to serve in such
capacity as provided below.  The acceptance by a Revolving Lender of an
appointment as an Issuing Bank hereunder shall be evidenced by an agreement,
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Revolving Lender and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

 

(j)          Termination of an Issuing Bank.  The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent.  Any such termination shall become effective upon the earlier of (i) such
Issuing Bank’s acknowledging receipt of such notice and (ii) the fifth Business
Day following the date of delivery thereof; provided that no such termination
shall become effective unless and until the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero.  At the time any such termination shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.10(d).  Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.

 

(k)          Issuing Bank Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) within five Business Days following the time that such
Issuing

 





104

--------------------------------------------------------------------------------

 



Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the currency and face amount of
the Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date, currency and amount
of such LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the currency and amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

 

ARTICLE 3

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that:

 

Section 3.01.       Organization; Powers.  Each of Holdings, the Borrower and
the Restricted Subsidiaries is duly organized, validly existing and in good
standing (to the extent such concept exists in the relevant jurisdictions) under
the laws of the jurisdiction of its organization, has the corporate or other
organizational power and authority to carry on its business as now conducted and
as proposed to be conducted and to execute, deliver and perform its obligations
under each Loan Document to which it is a party and to effect the Transactions
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

Section 3.02.       Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party have been duly authorized by all necessary
corporate or other action and, if required, action by the holders of such Loan
Party’s Equity Interests.  This Agreement has been duly executed and delivered
by each of Holdings and the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
Holdings, the Borrower or such Loan Party, as the case may be, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 3.03.       Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or Regulatory Supervising
Organization, except such as have been obtained or made and are in full force
and effect and except filings necessary to

 





105

--------------------------------------------------------------------------------

 



perfect Liens created under the Loan Documents, (b) will not violate (i) the
Organizational Documents of, or (ii) any Requirements of Law applicable to,
Holdings, the Borrower or any Restricted Subsidiary, (iii) will not violate or
result in a default under any indenture or other agreement or instrument binding
upon Holdings, the Borrower or any Restricted Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by Holdings, the Borrower or any Restricted Subsidiary, or
give rise to a right of, or result in, termination, cancellation or acceleration
of any obligation thereunder and (iv) will not result in the creation or
imposition of any Lien on any asset of Holdings, the Borrower or any Restricted
Subsidiary, except Liens created under the Loan Documents, except (in the case
of each of clauses (a), (b)(ii) and (c)) to the extent that the failure to
obtain or make such consent, approval, registration, filing or action, or such
violation, as the case may be, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.04.       Financial Condition; No Material Adverse Effect.  (a)  The
Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Borrower and its consolidated Subsidiaries as of the date thereof and their
results of operations for the periods covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein.

 

(b)          The unaudited consolidated balance sheet dated June 30, 2016 of the
Borrower and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein and
(ii) fairly present the financial condition of the Borrower and its consolidated
Subsidiaries as of the date thereof and their results of operations for the
periods covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)          [Reserved.]

 

(d)          Since December 31, 2012, there has been no Material Adverse Effect.

 

Section 3.05.       Properties.  (a)  Each of Holdings, the Borrower and the
Restricted Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property material to its business, if any (including the
Mortgaged Properties), (i) free and clear of all Liens except for Liens
permitted by Section 6.02 and (ii) except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or as
proposed to be conducted or to utilize such properties for their intended
purposes, in each case, except where the failure to do so could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 





106

--------------------------------------------------------------------------------

 



 

(b)          As of the Restatement Effective Date, after giving effect to the
Transactions, none of Holdings, the Borrower or any Restricted Subsidiary owns
any real property.

 

Section 3.06.       Litigation and Environmental Matters.  (a)  Except for
routine examinations conducted by a Regulatory Supervising Organization or
Governmental Authority in the ordinary course of the business of the Borrower
and its Subsidiaries, there is no claim, action, suit, investigation or
proceeding pending against, or, to the knowledge of Holdings or the Borrower,
threatened in writing against or affecting (i) Holdings, the Borrower or any
Restricted Subsidiary or (ii) any officer, director or key employee of Holdings,
the Borrower or any Restricted Subsidiary in their respective capacities in such
positions, before (or, in the case of material threatened claims, actions,
suits, investigations or proceedings, would be before) or by any Governmental
Authority, Regulatory Supervising Organization or arbitrator that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(b)          Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any Restricted Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has, to the knowledge of Holdings or the Borrower, become subject to any
Environmental Liability, (iii)  has received written notice of any claim,
allegation, investigation or order with respect to any Environmental Liability
or (iv) has, to the knowledge of Holdings or the Borrower, any basis to
reasonably expect that Holdings, the Borrower or any Restricted Subsidiary will
become subject to any Environmental Liability.

 

Section 3.07.       Compliance with Laws and Agreements.  (a)  Each of Holdings,
the Borrower and its Restricted Subsidiaries is in compliance with (i) its
Organizational Documents, (ii) all Requirements of Law applicable to it or its
property and (iii) all indentures and other agreements and instruments binding
upon it or its property, except, in the case of clauses (ii) and (iii) of this
Section, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.08.       Investment Company Status.  None of Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended from time to time.

 

Section 3.09.       Taxes.  Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, Holdings,
the Borrower and each Restricted Subsidiary (a) have timely filed or caused to
be filed all Tax returns and reports required to have been filed and (b) have
paid or caused to be paid all Taxes required to have been paid (whether or not
shown on a Tax return) including in their capacity as tax

 





107

--------------------------------------------------------------------------------

 



 

withholding agents, except any Taxes (i) that are not overdue by more than 30
days or (ii) that are being contested in good faith by appropriate proceedings,
provided that Holdings, the Borrower or such Subsidiary, as the case may be, has
set aside on its books adequate reserves therefor in accordance with
GAAP.  There are no audits, assessments, claims or other Tax proceedings against
Holdings, the Borrower or any Restricted Subsidiary that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.10.       ERISA.  (a)  Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Plan is in compliance with the applicable provisions of ERISA, the Code and
other federal or state laws.

 

(b)          Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur, (ii) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (iii) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan and (iv) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

 

Section 3.11.       Disclosure.  Neither (a) the Information Materials as of the
Restatement Effective Date nor (b) any of the other reports, financial
statements, certificates or other written information furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation of any Loan Document or delivered thereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, Holdings and the Borrower represent only that
such information was prepared in good faith based upon assumptions believed by
them to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Restatement Effective Date in connection
with the transactions consummated on the Restatement Effective Date, as of the
Restatement Effective Date, it being understood that any such projected
financial information may vary from actual results and such variations could be
material.

 

Section 3.12.       Subsidiaries.  As of the Restatement Effective Date,
Schedule 3.12 sets forth the name of, and the ownership interest of Holdings,
the Borrower and each Subsidiary in, each Subsidiary.

 

Section 3.13.       Intellectual Property; Licenses, Etc.  Each of Holdings, the
Borrower and the Restricted Subsidiaries owns, licenses or possesses the right
to use all

 





108

--------------------------------------------------------------------------------

 



 

Intellectual Property that is reasonably necessary for the operation of its
business as currently conducted, and, without conflict with the rights of any
Person, except to the extent such conflicts, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  None of
Holdings, the Borrower or any Restricted Subsidiary, in the operation of its
business as currently conducted, infringes upon any Intellectual Property rights
held by any Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any Intellectual Property is pending
or, to the knowledge of Holdings and the Borrower, threatened against Holdings,
the Borrower or any Restricted Subsidiary, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 3.14.       Solvency.  Immediately after the consummation of the
Transactions to occur on the Restatement Effective Date, after taking into
account all applicable rights of indemnity and contribution, (a) the fair value
of the assets of Holdings, the Borrower and its Restricted Subsidiaries, taken
as a whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of Holdings, the Borrower and its Restricted Subsidiaries, taken as
a whole, will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) Holdings, the Borrower and its Restricted Subsidiaries, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured, and
(d) Holdings, the Borrower and its Restricted Subsidiaries, taken as a whole,
will not have unreasonably small capital with which to conduct the business in
which they are engaged as such business is now conducted and is proposed to be
conducted following the Restatement Effective Date.  For purposes of this
Section 3.14, the amount of any contingent liability at any time shall be
computed as the amount that, in the light of all of the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual or matured liability.

 

Section 3.15.       Senior Indebtedness.  The Loan Document Obligations
constitute “Senior Indebtedness” (or any comparable term) under and as defined
in the documentation governing any Junior Financing.

 

Section 3.16.       Federal Reserve Regulations.  No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry any margin
stock or to refinance any Indebtedness originally incurred for such purpose, or
for any other purpose that entails a violation (including on the part of any
Lender) of the provisions of Regulations U or X of the Board of Governors.

 

Section 3.17.       Use of Proceeds. (a)  The Borrower will use the proceeds of
the Initial Term Loans on the Restatement Effective Date (i) to consummate the
Restatement Effective Date Refinancing, (ii) to pay fees and expenses in
connection therewith and (iii)

 





109

--------------------------------------------------------------------------------

 



 

to the extent such proceeds remain after application under clauses (i) and (ii),
for working capital and other general corporate purposes.

 

(b)          The Borrower and its Restricted Subsidiaries will use the proceeds
of borrowings under the Revolving Facility and the Letters of Credit issued
hereunder for working capital and other general corporate purposes, including
the financing of Permitted Acquisitions.

 

Section 3.18.       Regulatory Status and Memberships Held.  (a)  Except as set
forth on Schedule 3.18(a), each Broker-Dealer Subsidiary is duly (i) registered,
licensed or qualified as a broker-dealer and is in compliance in all material
respects with all Requirements of Law of all material jurisdictions in which it
is required to be so registered, licensed or qualified and each such
registration, license or qualification is in full force and effect and
(ii) registered as a broker-dealer with the SEC under the Exchange Act and is in
compliance in all material respects with the applicable provisions of the
Exchange Act and all rules and regulations thereunder and applicable state
securities laws, including the net capital requirements and customer protection
requirements thereof.

 

(b)          Each Subsidiary of the Borrower listed on Schedule 3.18(b) is duly
registered with, or a member of, the Regulatory Supervising
Organization(s) indicated for such Subsidiary and is in compliance in all
material respects with all applicable rules and regulations of such Regulatory
Supervising Organization(s).

 

Section 3.19.       PATRIOT Act, OFAC and FCPA.

 

(a)          Holdings, the Borrower and the Subsidiaries will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Person, for the purpose of funding (i) any activities of or business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions, or (ii) any other transaction that will result in a
violation by any Person (including any Person participating in the transaction,
whether as underwriter, advisor, investor, lender or otherwise) of Sanctions.

 

(b)          Holdings, the Borrower and the Restricted Subsidiaries will not use
the proceeds of the Loans directly, or, to the knowledge of Holdings,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”).

 

(c)          Except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, none of Holdings, the
Borrower or any Subsidiary has, in the past three years, committed a violation
of applicable

 





110

--------------------------------------------------------------------------------

 



 

regulations of the United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), Title III of the USA Patriot Act or the FCPA.

 

(d)          (i) None of the Loan Parties is an individual or entity currently
on OFAC’s list of Specially Designated Nationals and Blocked Persons (the “SDN
List”) or is owned 50% or more, directly or indirectly, by one or more parties
on the SDN List and (ii) except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, none of the
Restricted Subsidiaries that are not Loan Parties or, to the knowledge of
Holdings, any director, officer, employee or agent of any Loan Party or other
Restricted Subsidiary, in each case, is an individual or entity currently on the
SDN List or is owned 50% or more, directly or indirectly, by one or more parties
on the SDN List, nor is Holdings, the Borrower or any Restricted Subsidiary
located, organized or resident in a country or territory that is the subject of
Sanctions.

 

Section 3.20.       EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

 

ARTICLE 4

Conditions

 

Section 4.01.       Restatement Effective Date.  The obligations of the Lenders
to make Loans hereunder on the Restatement Effective Date shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

 

(a)          The Administrative Agent (or its counsel) shall have received from
each other party thereto either (i) a counterpart of the Restatement Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of this Agreement) that such party has
signed a counterpart of the Restatement Agreement.

 

(b)          The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York
counsel for the Loan Parties, and Schulte Roth & Zabel LLP, special counsel for
the Loan Parties, as to such matters as the Administrative Agent may reasonably
request and in form and substance reasonably satisfactory to the Administrative
Agent and the Lead Arranger.  Each of Holdings and the Borrower hereby requests
such counsels to deliver such opinions.

 

(c)          The Administrative Agent shall have received a certificate of each
Loan Party, dated the Restatement Effective Date, substantially in the form of
Exhibit G with appropriate insertions, executed by any Responsible Officer of
such

 





111

--------------------------------------------------------------------------------

 



Loan Party, and including or attaching the documents referred to in paragraph
(d) of this Section.

 

(d)          The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Loan Party certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
the Loan Documents to which it is a party, (iii) resolutions of the board of
directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, certified as of the Restatement Effective Date by its
secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment, and (iv) a good standing
certificate (to the extent such concept exists) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation.

 

(e)          The Administrative Agent shall have received all fees and other
amounts previously agreed in writing by the Lead Arranger and the Borrower to be
due and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced at least three Business Days prior to the Restatement Effective
Date (or such later day as the Borrower may reasonably agree), reimbursement or
payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
under any Loan Document.

 

(f)          The Collateral and Guarantee Requirement shall have been satisfied
and the Administrative Agent shall have received a completed Perfection
Certificate dated the Restatement Effective Date and signed by a Responsible
Officer of the Borrower, together with all attachments contemplated thereby.

 

(g)          The Administrative Agent (or its counsel) shall have received from
each Loan Party either (i) a counterpart of the Reaffirmation Agreement signed
on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed counterpart of the Reaffirmation Agreement) that such
party has signed a counterpart of the Reaffirmation Agreement.

 

(h)          Certificates of insurance shall be delivered to the Administrative
Agent evidencing the existence of insurance to be maintained by Holdings, the
Borrower and its Subsidiaries pursuant to Section 5.07 and, if applicable, the
Administrative Agent shall be designated as an additional insured and loss payee
as its interest may appear thereunder, or solely as the additional insured, as
the case may be, thereunder (provided that if such endorsement as additional
insured cannot be delivered by the Restatement Effective Date, the
Administrative Agent may consent to such endorsement being delivered at such
later date as it deems appropriate in the circumstances).

 





112

--------------------------------------------------------------------------------

 



 

(i)          [Reserved.].

 

(j)          [Reserved.]

 

(k)          [Reserved.]

 

(l)          All principal, premium, if any, interest, fees and other amounts
due or outstanding under the Existing Credit Agreement shall have been (or
substantially simultaneously with the funding of Initial Term Loans on the
Restatement Effective Date shall be) paid in full (after giving effect to the
Restatement Agreement), and the Administrative Agent shall have received
reasonably satisfactory evidence thereof.  Immediately after giving effect to
the Transactions and the other transactions contemplated hereby, Holdings, the
Borrower and the Restricted Subsidiaries shall have outstanding no Indebtedness
for borrowed money other than Indebtedness outstanding under this Agreement and
indebtedness permitted under Section 6.01.

 

(m)          The Administrative Agent shall have received a certificate from the
chief financial officer or chief operating officer of the Borrower (x) in the
form of Exhibit Q certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions and
(y) as to the satisfaction of the conditions set forth in Section 4.02.

 

(n)          The Administrative Agent and the Lead Arranger shall have received,
at least three Business Days prior to the Restatement Effective Date, all
documentation and other information about the Loan Parties as shall have been
reasonably requested in writing at least 5 days prior to the Restatement
Effective Date by the Administrative Agent or the Lead Arranger that they shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA Patriot Act.

 

(o)          The Administrative Agent shall have received a Borrowing Request
requesting the borrowing of such Loans.

 

(p)          The Administrative Agent shall have received a copy of the Agency
Transfer Agreement, executed by the Former Agent, the Administrative Agent and
the Loan Parties.

 

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the Restatement Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions shall have been satisfied (or waived pursuant to Section 9.02) at or
prior to 5:00 p.m., New York City time, on October 27, 2016 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

 





113

--------------------------------------------------------------------------------

 



 

Section 4.02.       Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including any Borrowing on the
Restatement Effective Date), and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a)          The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as the case may be; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the date of such credit extension or on such
earlier date, as the case may be.

 

(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as the case may be, no Default or Event of Default shall have occurred
and be continuing.

 

(c)          Solely with respect to the obligations of each Revolving Lender to
make a Revolving Loan on the occasion of any Borrowing and of each Issuing Bank
to issue, amend, renew or extend any Letter of Credit, the Revolving
Availability Date shall have occurred.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a), (b) and, if
applicable, (c) of this Section.

 

ARTICLE 5

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full and all Letters of Credit shall have expired or been terminated and
all LC Disbursements shall have been reimbursed, each of Holdings and the
Borrower covenants and agrees with the Administrative Agent and each of the
Lenders that:

 

Section 5.01.       Financial Statements and Other Information.  Holdings or the
Borrower will furnish to the Administrative Agent, which will furnish to each
Lender:

 

(a)          on or before the date on which such financial statements are
required or permitted to be filed with the SEC (or, if such financial statements
are not required to be filed with the SEC, on or before the date that is 90 days
after the end

 





114

--------------------------------------------------------------------------------

 



 

of each fiscal year of the Borrower), audited consolidated balance sheet and
audited consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows of the Borrower as of the end of and for
such year (commencing with financial statements as of the end of and for the
fiscal year ending December 31, 2016), and related notes thereto, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by KPMG LLP or any other independent registered public accounting
firm of nationally recognized standing (without a “going concern” or like
qualification or exception (other than with respect to, or resulting from,
(i) any potential inability to satisfy the covenants in Sections 6.12 and 6.13
of this Agreement in a future date or period or (ii) an upcoming maturity date
of any Indebtedness under this Agreement occurring within 12 months from the
time such report is required to be delivered to the Administrative Agent) and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition as of the end of and for such year and
results of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, and which
statements shall include an accompanying customary management discussion and
analysis (which, for the avoidance of doubt, shall not be required to include
strategy level detail with respect to operational performance, trading
algorithms, “ticker-level” information or information that the Borrower
otherwise reasonably considers to be proprietary or highly sensitive);

 

(b)          commencing with the financial statements for the fiscal quarter
ending September 30, 2016, on or before the date on which such financial
statements are required or permitted to be filed with the SEC with respect to
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if such financial statements are not required to be filed with the SEC, on or
before the date that is 30 days after the end of each such fiscal quarter),
unaudited consolidated balance sheet and unaudited consolidated statements of
operations and comprehensive income, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition as of the end
of and for such fiscal quarter and such portion of the fiscal year and results
of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes and which
statements shall include an accompanying customary management discussion and
analysis (which, for the avoidance of doubt, shall not be required to include
strategy level detail with respect to operational performance, trading
algorithms, “ticker-level” information or information that the Borrower
otherwise reasonably considers to be proprietary or highly sensitive);

 





115

--------------------------------------------------------------------------------

 



 

(c)          simultaneously with the delivery of each set of consolidated
financial statements referred to in clauses (a) and (b) above, the related
consolidating financial statements reflecting adjustments necessary to eliminate
the accounts of Unrestricted Subsidiaries (if any) from such consolidated
financial statements;

 

(d)          not later than five days after any delivery of financial statements
under paragraph (a) or (b) above (and, in any event, not later than five days
after the date on which such financial statements were required to have been
delivered), a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations (A) demonstrating compliance
with the covenants contained in Sections 6.12 and 6.13 and (B) beginning with
the financial statements for the fiscal year ended December 31, 2016, of Excess
Cash Flow for the fiscal quarter ended December 31, 2016 and, in the case of
financial statements delivered with respect to any subsequent fiscal quarter, of
Excess Cash Flow for such fiscal quarter (or in the case of financial statements
delivered under paragraph (a) above, for the fourth fiscal quarter of such
fiscal year) and (iii) in the case of financial statements delivered under
paragraph (a) or (b) above, setting forth a reasonably detailed calculation of
the Net Proceeds received during the applicable period by or on behalf of the
Borrower or any of its Restricted Subsidiary in respect of any event described
in clause (a) of the definition of the term “Prepayment Event” and the portion
of such Net Proceeds that has been invested or are intended to be reinvested in
accordance with the proviso in Section 2.09(b);

 

(e)          not later than five days after any delivery of financial statements
under paragraph (a) above, a certificate of the accounting firm that reported on
such financial statements stating whether it obtained knowledge during the
course of its examination of such financial statements of any Default relating
to Sections 6.12 and 6.13 and, if such knowledge has been obtained, describing
such Default (which certificate may be limited to the extent required by
accounting rules or guidelines);

 

(f)          not later than 90 days after the commencement of each fiscal year
of the Borrower, a detailed consolidated budget for the Borrower and its
Subsidiaries for such fiscal year (consisting of projected net revenue by asset
class and geography, projected expenses, projected GAAP EBITDA (i.e., earnings
before interest, taxes, depreciation and amortization) and projected capital
expenditures for such fiscal year and setting forth the material assumptions
used for purposes of preparing such budget);

 

(g)          promptly after the same become publicly available, copies of all
proxy statements and registration statements (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered to the Administrative Agent), exhibits to any
registration statement and, if applicable, any registration statement on
Form S-8) filed by Holdings, any Intermediate Parent, the Borrower or any of its
Restricted

 





116

--------------------------------------------------------------------------------

 



 

Subsidiaries with the SEC or with any national securities exchange, or
distributed by Holdings, any Intermediate Parent, the Borrower or any of its
Restricted Subsidiaries to the holders of its Equity Interests generally, as the
case may be;

 

(h)          promptly upon filing with any applicable Regulatory Supervising
Organization, a copy of each FOCUS report or similar report relating to the
regulatory capital or similar requirements applicable to the Subsidiary filing
such report;

 

(i)          promptly after the request by the Administrative Agent on the
behalf of any Lender, all documentation and other information that such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act;

 

(j)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings,
any Intermediate Parent, the Borrower or any of its Restricted Subsidiaries, or
compliance with the terms of any Loan Document, as the Administrative Agent on
its own behalf or on behalf of any Lender may reasonably request in writing; and

 

(k)          within 15 days after the end of each calendar month, a statement of
the consolidated net trading revenue of the Borrower and its Restricted
Subsidiaries for such calendar month and for the then elapsed portion of the
fiscal year, all certified by one of the Borrower’s Financial Officers as fairly
presenting the net trading revenue of the Borrower and its Restricted
Subsidiaries as described in the Borrower’s internal books and records (which
statement need not be prepared in accordance with GAAP).

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower (or a parent company thereof) filed
with the SEC or any national securities exchange or (B) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings); provided
that (i) to the extent such information relates to a parent of the Borrower,
such information is accompanied by consolidating information, which may be
unaudited, that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to the Borrower and its Subsidiaries on a standalone basis, on the
other hand, and (ii) to the extent such information is in lieu of information
required to be provided under Section 5.01(a), such materials are accompanied by
a report and opinion of KPMG LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
(other than with respect to, or resulting from, any potential inability to
satisfy the covenants in Sections 6.12 and 6.13 of this Agreement in a future
date or period) or any qualification or exception as to the scope of such audit.

 





117

--------------------------------------------------------------------------------

 



 

Documents required to be delivered pursuant to Section 5.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 9.01 (or otherwise notified pursuant to
Section 9.01(e)); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its reasonable request until a written notice to cease delivering paper copies
is given by the Administrative Agent and (ii) the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and, upon its reasonable request, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or maintain paper copies of the documents referred to above, and
each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.12); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Lead Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”; provided, that the following
Borrower Materials may be marked “PUBLIC” unless the Borrower, after receiving
notice from the Administrative Agent within a reasonable period of time prior to
the intended distribution of such Borrower Materials, notifies the
Administrative Agent that such Borrower Materials contain material non-public
information: (1) the Loan Documents and (2) any notification of changes in the
terms of the facilities provided hereunder.

 





118

--------------------------------------------------------------------------------

 



 

The Borrower hereby represents and warrants that each of the Borrower, its
controlling Person and each of its subsidiaries, either (i) has no registered or
publicly traded securities outstanding, or (ii) files its financial statements
with the SEC and/or makes its financial statements available to potential
holders of its 144A securities, and, accordingly, the Borrower hereby
(i) authorizes the Administrative Agent to make the financial statements to be
provided under Section 5.01(a)(i) and (ii) above, along with the Loan Documents,
available to Public Lenders and (ii) agrees that at the time such financial
statements are provided hereunder, they shall already have been made available
to holders of its securities.  The Borrower will not request that any other
material be posted to Public Lenders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Borrower has no outstanding publicly traded
securities, including 144A securities.  In no event shall the Administrative
Agent post compliance certificates or budgets to Public Lenders.

 

Section 5.02.       Notices of Material Events.  Promptly after any Responsible
Officer of Holdings or the Borrower obtains actual knowledge thereof, Holdings
or the Borrower will furnish to the Administrative Agent (for distribution to
each Lender through the Administrative Agent) written notice of the following:

 

(a)          the occurrence of any Default;

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator, Governmental Authority or Regulatory Supervising
Organization against or, to the knowledge of a Financial Officer or another
executive officer of Holdings, any Intermediate Parent, the Borrower or any
Subsidiary, affecting Holdings, any Intermediate Parent, the Borrower or any
Subsidiary or the receipt of a notice of an Environmental Liability that could
reasonably be expected to result in a Material Adverse Effect;

 

(c)          the commencement of any investigation by any Governmental Authority
of or affecting Holdings, the Borrower or any Subsidiary that could reasonably
be expected to result in a Material Adverse Effect;

 

(d)          the occurrence of any ERISA Event that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect; and

 

(e)          the appearance of Holdings, the Borrower or any Subsidiary or
Vincent Viola on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by OFAC and/or the United States Department of
Treasury, or identified in any related executive orders issued by the President
of the United States.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 





119

--------------------------------------------------------------------------------

 



 

Section 5.03.       Information Regarding Collateral.  (a)  Holdings or the
Borrower will furnish to the Administrative Agent prompt (and in any event
within 30 days or such longer period as reasonably agreed to by the
Administrative Agent) written notice of any change (i) in any Loan Party’s legal
name (as set forth in its certificate of organization or like document), (ii) in
the jurisdiction of incorporation or organization of any Loan Party or in the
form of its organization or (iii) in any Loan Party’s organizational
identification number.

 

(b)          Not later than five days after delivery of financial statements
pursuant to Section 5.01(a) or (b) (and, in any event, not later than five days
after the date on which such financial statements were required to have been
delivered), Holdings or the Borrower shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of Holdings or the Borrower
(i) setting forth the information required pursuant to Sections 1(a)(i), 1(b),
2, 5, 6 and 8 (other than 8(f)) of the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Restatement Effective Date or the date of the most
recent certificate delivered pursuant to this Section, (ii) identifying any
Wholly Owned Subsidiary that has become, or ceased to be, a Material Subsidiary
during the most recently ended fiscal quarter and (iii) certifying that all
notices required to be given prior to the date of such certificate by
Section 5.03 have been given.

 

Section 5.04.       Existence; Conduct of Business.  Each of Holdings and the
Borrower will, and will cause each Intermediate Parent and Restricted Subsidiary
to, do or cause to be done all things necessary to obtain, preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises (including exchange memberships), patents,
copyrights, trademarks, trade names and Governmental Approvals material to the
conduct of its business, except to the extent (other than with respect to the
preservation of the existence of Holdings and the Borrower) that the failure to
do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or any Disposition permitted by Section 6.05.

 

Section 5.05.       Payment of Taxes, Etc.  Each of Holdings and the Borrower
will, and will cause each Intermediate Parent and Restricted Subsidiary to, pay
its obligations in respect of Tax liabilities, assessments and governmental
charges, before the same shall become delinquent or in default, except where the
failure to make such payment could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

 

Section 5.06.       Maintenance of Properties.  Each of Holdings and the
Borrower will, and will cause each Restricted Subsidiary to, keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 





120

--------------------------------------------------------------------------------

 



 

Section 5.07.       Insurance.  Each of Holdings and the Borrower will, and will
cause each Restricted Subsidiary to, maintain, with insurance companies that
Holdings believes (in the good faith judgment of the management of Holdings) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which Holdings believes (in the good faith judgment of management
of Holdings) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as
Holdings believes (in the good faith judgment of the management of Holdings) are
reasonable and prudent in light of the size and nature of its business, and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.  Each
such policy of insurance shall (a) name the Administrative Agent, on behalf of
the Lenders, as an additional insured thereunder as its interests may appear and
(b) in the case of each casualty insurance policy, contain a loss payable clause
or endorsement that names the Administrative Agent, on behalf of the Lenders, as
the loss payee thereunder.

 

Section 5.08.       Books and Records; Inspection and Audit Rights; Quarterly
Teleconferences.  (a)  Each of Holdings and the Borrower will, and will cause
each Intermediate Parent and Restricted Subsidiary to, maintain proper books of
record and account in which entries that are full, true and correct in all
material respects and are in conformity with GAAP consistently applied shall be
made of all material financial transactions and matters involving the assets and
business of Holdings, the Borrower, such Intermediate Parent or such Restricted
Subsidiary, as the case may be. Each of Holdings and the Borrower will, and will
cause each Intermediate Parent and Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested; provided that, excluding
any such visits and inspections during the continuation of an Event of Default,
only the Administrative Agent on behalf of the Lenders may exercise visitation
and inspection rights of the Administrative Agent and the Lenders under this
Section 5.08 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year absent the existence of an Event
of Default and only one such time shall be at the Borrower’s expense; provided
further that (i) when an Event of Default exists, the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice and
(ii) the Administrative Agent and the Lenders shall give Holdings and the
Borrower the opportunity to participate in any discussions with Holdings’ or the
Borrower’s independent public accountants.

 

(b)          Within 10 Business Days of the earlier of (x) the delivery of any
financial statements required to be delivered under Section 5.01(a) or (b) and
(y) the date on which such financial statements were required to have been
delivered, the Borrower shall host a teleconference meeting with the Lenders to
discuss the

 





121

--------------------------------------------------------------------------------

 



 

results presented therein or for the applicable period, as applicable, and such
other matters reasonably related thereto.

 

Section 5.09.       Compliance with Laws.  Each of Holdings and the Borrower
will, and will cause each Intermediate Parent and Restricted Subsidiary to,
comply with its Organizational Documents and all Requirements of Law (including
Environmental Laws, ERISA and the USA Patriot Act) with respect to it, its
property and operations, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.10.       Use of Proceeds.  (a)  The Borrower will use the proceeds of
the Initial Term Loans on the Restatement Effective Date (i) to consummate the
Restatement Effective Date Refinancing, (ii) to pay fees and expenses in
connection therewith and (iii) to the extent such proceeds remain after
application under clauses (i) and (ii), for working capital and other general
corporate purposes.

 

(b)          The Borrower and its Restricted Subsidiaries will use the proceeds
of borrowings under the Revolving Facility and any Incremental Revolving
Facility or pursuant to any Incremental Term Facility for working capital and
other general corporate purposes, including the financing of Permitted
Acquisitions.

 

Section 5.11.       Additional Subsidiaries.  (a)  If (i) any additional
Restricted Subsidiary or Intermediate Parent is formed or acquired after the
Restatement Effective Date or (ii) if any Restricted Subsidiary ceases to be an
Excluded Subsidiary, an Immaterial Subsidiary, a Foreign Subsidiary, a Regulated
Subsidiary or an Excluded Domestic Subsidiary, Holdings or the Borrower will,
within 30 days after such formation, acquisition or cessation, notify the
Administrative Agent thereof, and will cause (x) such Restricted Subsidiary
(unless such Restricted Subsidiary is an Excluded Subsidiary, a Foreign
Subsidiary, a Regulated Subsidiary or an Excluded Domestic Subsidiary) or
Intermediate Parent to satisfy the Collateral and Guarantee Requirement with
respect to such Restricted Subsidiary or Intermediate Parent and (y) any Loan
Party that owns any Equity Interests in or Indebtedness of any such Restricted
Subsidiary or Intermediate Parent to satisfy the Collateral and Guarantee
Requirement with respect to such Equity Interests and Indebtedness, in each case
within 30 days after such notice (or such longer period as the Administrative
Agent shall reasonably agree and the Administrative Agent shall have received a
completed Perfection Certificate with respect to such Restricted Subsidiary or
Intermediate Parent signed by a Responsible Officer, together with all
attachments contemplated thereby).

 

(b)          Within 30 days (or such longer period as the Administrative Agent
may reasonably agree) after Holdings or the Borrower identifies any new Material
Subsidiary pursuant to Section 5.03(b), all actions (if any) required to be
taken with respect to such Subsidiary in order to satisfy the Collateral and
Guarantee Requirement shall have been taken with respect to such Subsidiary.

 





122

--------------------------------------------------------------------------------

 



 

Section 5.12.       Further Assurances.  (a)  Each of Holdings and the Borrower
will, and will cause each Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), that may be required
under any applicable law or that the Administrative Agent or the Required
Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.

 

(b)          If, after the Restatement Effective Date, any material assets
(including any owned (but not leased) real property or improvements thereto or
any interest therein with a fair market value in excess of $5,000,000) are
acquired by the Borrower or any other Loan Party or are held by any Subsidiary
on or after the time it becomes a Loan Party pursuant to Section 5.11 (other
than assets constituting Collateral under a Security Document that become
subject to the Lien created by such Security Document upon acquisition thereof
or constituting Excluded Assets), the Borrower will notify the Administrative
Agent thereof, and, if requested by the Administrative Agent, the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take, and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties and subject to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement.”

 

Section 5.13.       Designation of Subsidiaries.  The Borrower may at any time
after the Restatement Effective Date designate any Restricted Subsidiary of the
Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (a) immediately before and after such
designation on a Pro Forma Basis, no Event of Default shall have occurred and be
continuing, (b) immediately after giving effect to such designation, the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenants set
forth in Sections 6.12 and 6.13 recomputed as of the last day of the most recent
Test Period for which financial statements are available, (c) no Subsidiary may
be designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any other
Indebtedness of Holdings or the Borrower and (d) if a Restricted Subsidiary is
being designated as an Unrestricted Subsidiary hereunder, the sum of (A) the
fair market value of assets of such Restricted Subsidiary as of such date of
designation (the “Designation Date”), plus (B) the aggregate fair market value
of assets of all Unrestricted Subsidiaries (in each case measured as of the date
of each such Unrestricted Subsidiary’s designation as an Unrestricted
Subsidiary) shall not exceed 5.0% of the Consolidated Total Assets of the
Borrower and its Subsidiaries as of such Designation Date pro forma for such
designation.  The designation of any Subsidiary as an Unrestricted Subsidiary
after the Restatement Effective Date shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the fair
market value of the Borrower’s or its Subsidiary’s (as applicable) investment
therein.  The designation of any Unrestricted Subsidiary as a Restricted

 





123

--------------------------------------------------------------------------------

 



Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of the Borrower’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary.

 

Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

 

Section 5.14.       [Reserved.]

 

Section 5.15.       Maintenance of Ratings.  The Borrower will use commercially
reasonable efforts to maintain a corporate credit rating from S&P and a
corporate family rating from Moody’s, in each case with respect to the Borrower,
and a rating of the Term Loans and the Revolving Facility by each of S&P and
Moody’s.

 

Section 5.16.       Post-Closing The Borrower will complete each of the actions
described on Schedule 5.16 as soon as commercially reasonable and by no later
than the date set forth in Schedule 5.16 with respect to such action or such
later date as the Administrative Agent may reasonably agree.

 

Section 5.17.       Regulatory Matters.  The Borrower will, and will cause each
of its Regulated Subsidiaries to, comply in all material respects with all
material rules and regulations, as applicable, of the SEC, FINRA or any other
applicable domestic or foreign Governmental Authority or Regulatory Supervising
Organization (including such rules and regulations dealing with net capital or
other applicable requirements), except, with respect to all such matters, other
than noncompliance by such Regulated Subsidiaries with minimum capital
requirements, to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

ARTICLE 6

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full and all Letters of Credit have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Administrative Agent and each of the Lenders that:

 

Section 6.01.       Indebtedness; Certain Equity Securities.  (a)  Holdings and
the Borrower will not, and will not permit any Restricted Subsidiary or
Intermediate Parent to, create, incur, assume or permit to exist any
Indebtedness, except:

 





124

--------------------------------------------------------------------------------

 



(i)         Indebtedness of Holdings, any Intermediate Parent, the Borrower and
any of the Restricted Subsidiaries under the Loan Documents (including any
Indebtedness incurred pursuant to Section 2.18 or 2.19);

 

(ii)        Indebtedness (A) outstanding on the Restatement Effective Date and
listed on Schedule 6.01 and any Permitted Refinancing thereof and
(B) intercompany Indebtedness outstanding on the Restatement Effective Date and
listed on Schedule 6.01;

 

(iii)       Guarantees by Holdings, any Intermediate Parent, the Borrower and
the Restricted Subsidiaries in respect of Indebtedness of the Borrower or any
Restricted Subsidiary otherwise permitted hereunder; provided that such
Guarantee is otherwise permitted by Section 6.04; provided further that (A) no
Guarantee by any Restricted Subsidiary of any Junior Financing shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Loan Document Obligations pursuant to the Guarantee Agreement, (B) if the
Indebtedness being Guaranteed is subordinated to the Loan Document Obligations,
such Guarantee shall be subordinated to the Guarantee of the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness, (C) no Guarantee by a Regulated
Subsidiary of any Trading Debt of a non-Regulated Subsidiary shall be permitted
unless such non-Regulated Subsidiary is consolidated with such Regulated
Subsidiary for regulatory capital purposes, (D) no Guarantee by a Domestic
Subsidiary that is not a Regulated Subsidiary of any Trading Debt shall be
permitted unless such Domestic Subsidiary is a Subsidiary Loan Party and (E) any
such Guarantee of Trading Debt shall be unsecured;

 

(iv)        Indebtedness of the Borrower owing to any Restricted Subsidiary or
of any Restricted Subsidiary owing to any other Restricted Subsidiary or the
Borrower, Holdings or any Intermediate Parent to the extent permitted by
Section 6.04; provided that all such Indebtedness of any Loan Party owing to any
Restricted Subsidiary that is not a Loan Party shall be subordinated to the Loan
Document Obligations (to the extent any such Indebtedness is outstanding at any
time after the date that is 30 days after the Restatement Effective Date or such
later date as the Administrative Agent may reasonably agree) (but only to the
extent permitted by applicable law and not giving rise to adverse tax
consequences) on terms (i) at least as favorable to the Lenders as those set
forth in the form of intercompany note attached as Exhibit H or (ii) otherwise
reasonably satisfactory to the Administrative Agent;

 

(v)        (A) Indebtedness (including Capital Lease Obligations) of the
Borrower or any Restricted Subsidiaries financing the acquisition, construction,
repair, replacement or improvement of fixed or capital assets, other than
software; provided that such Indebtedness is incurred

 





125

--------------------------------------------------------------------------------

 



concurrently with or within 270 days after the applicable acquisition,
construction, repair, replacement or improvement, and (B) any Permitted
Refinancing of any Indebtedness set forth in the immediately preceding clause
(A); provided further that, at the time of any such incurrence of Indebtedness
and after giving Pro Forma Effect thereto and the use of the proceeds thereof,
the aggregate principal amount of Indebtedness that is outstanding in reliance
on this clause (v) shall not exceed the greater of $50,000,000 and 15% of
Consolidated EBITDA for the most recently ended Test Period for which financial
statements are available as of such time;

 

(vi)        Indebtedness in respect of Swap Agreements permitted by
Section 6.07;

 

(vii)       Indebtedness of any Person that becomes a Restricted Subsidiary (or
of any Person not previously a Restricted Subsidiary that is merged or
consolidated with or into the Borrower or a Restricted Subsidiary) after the
Restatement Effective Date as a result of a Permitted Acquisition, or
Indebtedness of any Person that is assumed by the Borrower or any Restricted
Subsidiary in connection with an acquisition of assets by the Borrower or such
Restricted Subsidiary in a Permitted Acquisition, and Permitted Refinancings
thereof; provided that (A) such Indebtedness is not incurred in contemplation of
or in connection with such Permitted Acquisition, (B) the Borrower and its
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Sections 6.12 and 6.13 for, or as of the last day of, the most recently
ended Test Period for which financial statements are available and (C) no
Default or Event of Default shall exist or result therefrom;

 

(viii)      Indebtedness of the Borrower and the Subsidiary Loan Parties
incurred to finance a Permitted Acquisition and any Permitted Refinancing
thereof; provided that (A) the primary obligor in respect of, and any Person
that Guarantees, such Indebtedness shall be the Borrower or a Subsidiary Loan
Party and no other Person shall be an obligor in respect of such Indebtedness,
(B) such Indebtedness is (x) unsecured and has terms and conditions (other than
pricing, optional prepayment, redemption premiums and subordination terms),
taken as a whole, that are not materially less favorable to the Borrower and its
Restricted Subsidiaries as the terms and conditions of this Agreement or (y) so
long as there is availability under the Incremental Cap, secured by the
Collateral (and no other assets) on a pari passu or junior basis with the
Secured Obligations; provided that (1) such secured debt shall reduce
availability under the Incremental Cap on a dollar-for-dollar basis, (2) such
secured debt shall not have a Weighted Average Life to Maturity shorter than the
Weighted Average Life to Maturity of the Term Loans, (3) such secured debt shall
not have any mandatory prepayment provisions (other than provisions related to
customary asset sale and change of control offers) that could result in

 





126

--------------------------------------------------------------------------------

 



prepayments of such Indebtedness prior to the Term Loans, (4) such secured debt
has terms and conditions (other than pricing, optional prepayment, redemption
premiums and subordination terms), taken as a whole, that are substantially
identical to or no more favorable to the investors providing such debt than the
terms and conditions of this Agreement (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date), (5) the security
agreements relating to such Indebtedness shall be substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent) and (6) such Indebtedness and any agent or trustee under
the agreements or indenture governing such Indebtedness shall be subject to the
First Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement, as
applicable; provided that if such Indebtedness is issued pursuant to an
agreement or indenture that has not previously been made subject thereto, then
Holdings, the Borrower, the Subsidiary Loan Parties, the Administrative Agent
and the agent or trustee for such Indebtedness shall have executed and delivered
the First Lien Intercreditor Agreement or the Junior Lien Intercreditor
Agreement, as applicable, (C) such Indebtedness does not mature prior to the
date that is 180 days after the Latest Maturity Date, (D) such Indebtedness has
no scheduled amortization or payments, repurchases or redemptions of principal
prior to the date that is 180 days after the Latest Maturity Date and
(E) immediately after giving effect thereto and the use of the proceeds thereof,
(x) no Default or Event of Default shall exist or result therefrom and (y) the
Borrower and its Restricted Subsidiaries will be in Pro Forma Compliance with
the covenants set forth in Sections 6.12 and 6.13 for, or as of the last day of,
the most recently ended Test Period for which financial statements are
available; provided that the Borrower shall have delivered a certificate of a
Responsible Officer to the Administrative Agent at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements;

 

(ix)        Indebtedness incurred by a Restricted Subsidiary that is not a Loan
Party to finance a Permitted Acquisition and any Permitted Refinancing thereof;
provided that (A) immediately after giving effect thereto and the use of the
proceeds thereof, (x) no Default or Event of Default shall exist or result
therefrom and (y) the Borrower and its Restricted Subsidiaries will be in Pro
Forma Compliance with the covenants set forth in Sections 6.12 and 6.13 for, or
as of the last day of, the most recently ended Test Period for which financial
statements are available and (B) the aggregate principal amount of outstanding
Indebtedness incurred in reliance on this clause (ix) shall not exceed
$10,000,000 at any time;

 





127

--------------------------------------------------------------------------------

 



(x)         Indebtedness representing deferred compensation to employees of
Holdings, any Intermediate Parent, the Borrower and its Restricted Subsidiaries
incurred in the ordinary course of business;

 

(xi)        Indebtedness consisting of unsecured promissory notes issued by any
Loan Party to current or former officers, directors and employees, their
permitted transferees, or their respective estates, executors, trustees,
administrators, heirs, legatees or distributees to finance the purchase or
redemption of Equity Interests of Holdings (or any direct or indirect parent
thereof or any Employee Holding Vehicle) permitted by Section 6.08(a);

 

(xii)       Indebtedness constituting indemnification obligations or obligations
in respect of purchase price or other similar adjustments incurred in a
Permitted Acquisition, any other Investment or any Disposition, in each case
permitted under this Agreement;

 

(xiii)      Indebtedness consisting of obligations under deferred compensation
or other similar arrangements incurred in connection with any Permitted
Acquisition or other Investment permitted hereunder;

 

(xiv)      Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements, in each case,
incurred in the ordinary course of business in connection with deposit accounts;

 

(xv)       Indebtedness of the Borrower and its Restricted Subsidiaries;
provided that at the time of the incurrence thereof and after giving Pro Forma
Effect thereto and the use of the proceeds thereof, (A) the aggregate principal
amount of Indebtedness outstanding in reliance on this clause (xv) shall not
exceed $50,000,000 and (B) the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xv) in respect of which the primary
obligor or a guarantor is a Restricted Subsidiary that is not a Loan Party shall
not exceed $20,000,000;

 

(xvi)      Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case in
the ordinary course of business;

 

(xvii)     Indebtedness incurred by the Borrower or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other reimbursement-type obligations regarding
workers compensation claims;

 





128

--------------------------------------------------------------------------------

 



(xviii)      obligations in respect of performance, bid, appeal and surety bonds
and performance and completion guarantees and similar obligations provided by
the Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(xix)        unsecured Indebtedness of Holdings or any Intermediate Parent
(“Permitted Holdings Debt”) (A) that is not subject to any Guarantee by the
Borrower or any Subsidiary, (B) that will not mature prior to the date that is
91 days after the Latest Maturity Date in effect on the date of issuance or
incurrence thereof, (C) that has no scheduled amortization or payments,
repurchases or redemptions of principal (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemption provisions
satisfying the requirements of clause (E) below), (D) that does not require any
payments in cash of interest or other amounts in respect of the principal
thereof prior to the earlier to occur of (x) the date that is five years from
the date of the issuance or incurrence thereof and (y) the date that is 91 days
after the Latest Maturity Date in effect on the date of such issuance or
incurrence, and (E) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount notes of
an issuer that is the parent of a borrower under senior secured credit
facilities, and in any event, with respect to covenant, default and remedy
provisions, no more restrictive (taken as a whole) than those set forth in this
Agreement (other than provisions customary for senior discount notes of a
holding company); provided that the Borrower shall have delivered a certificate
of a Responsible Officer to the Administrative Agent at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements; provided further that any such Indebtedness shall constitute
Permitted Holdings Debt only if immediately after giving effect to the issuance
or incurrence thereof and the use of proceeds thereof, (x) no Event of Default
shall have occurred and be continuing and (y) the Borrower and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Sections 6.12 and 6.13 for, or as of the last day of, the most recently ended
Test Period for which financial statements are available (it being understood
that any future capitalized or paid-in-kind interest or accreted principal on
such Indebtedness is not subject to this proviso);

 

(xx)       Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;

 





129

--------------------------------------------------------------------------------

 



(xxi)       Permitted First Priority Refinancing Debt and Permitted Junior Lien
Refinancing Debt, and any Permitted Refinancing thereof;

 

(xxii)      Indebtedness of the Borrower in respect of one or more series of
senior unsecured notes or senior secured notes that will be secured by the
Collateral on a pari passu or junior basis with the Secured Obligations, that
are issued or made in lieu of Incremental Revolving Facilities and/or
Incremental Term Facilities pursuant to an indenture or a note purchase
agreement or otherwise and any extensions, renewals, refinancings and
replacements thereof (the “Additional Notes”); provided that (i) such Additional
Notes are not scheduled to mature prior to the date that is 91 days after the
Latest Maturity Date then in effect and such Additional Notes shall not have a
Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of the Term Loans then in effect, (ii) such Additional Notes shall not
have any mandatory prepayment provisions (other than provisions related to
customary asset sale and change of control offers) that could result in
prepayments of such Additional Notes prior to the Term Loans then in effect,
(iii) such Additional Notes have terms and conditions (other than pricing,
optional prepayment, redemption premiums and subordination terms), taken as a
whole, that are substantially identical to or no more favorable to the investors
providing such Additional Notes than the terms and conditions of this Agreement
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date), (iv) the aggregate principal amount of all Additional
Notes issued pursuant to this paragraph (xxii) shall not exceed (x) the
Incremental Cap less (y) the amount of all Incremental Revolving Facilities and
Incremental Term Facilities and the aggregate principal amount of all secured
Indebtedness incurred after the Restatement Effective Date pursuant to
Section 6.01(a)(viii), and such Additional Notes shall reduce availability under
the Incremental Cap on a dollar-for-dollar basis, (v) such Additional Notes
shall not be Guaranteed by any Person other than a Loan Party, (vi) in the case
of Additional Notes that are secured, the obligations in respect thereof shall
not be secured by any Lien on any asset of the Borrower or any Restricted
Subsidiary other than any asset constituting Collateral, (vii) at the time of
such incurrence (except in the case of any extension, renewal, refinancing or
replacement thereof that does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so extended, renewed, refinanced or
replaced) and immediately after giving effect thereto, the Borrower shall be in
compliance with the covenants set forth in Sections 6.12 and 6.13 on a Pro Forma
Basis as of the end of the most recent Test Period for which financial
statements are available, (viii) no Default or Event of Default shall have
occurred and be continuing or would exist immediately after giving effect to
such incurrence, (ix) if such Additional Notes are secured, the security
agreements relating to such Additional Notes shall be substantially the same as
the Security Documents (with such differences as are reasonably

 





130

--------------------------------------------------------------------------------

 



satisfactory to the Administrative Agent) and (x) if such Additional Notes are
secured, such Additional Notes and the trustee or other representative under the
indenture or other agreement governing such Additional Notes shall be subject to
the First Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement,
as applicable; provided that if such Additional Notes are issued pursuant to an
indenture or other agreement that has not previously been made subject thereto,
then Holdings, the Borrower, the Subsidiary Loan Parties, the Administrative
Agent and the trustee or other representative for such Additional Notes shall
have executed and delivered the First Lien Intercreditor Agreement or the Junior
Lien Intercreditor Agreement, as applicable;

 

(xxiii)       Trading Debt incurred in the ordinary course of business or in a
manner consistent with past practices; and

 

(xxiv)       all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxiii) above.

 

(b)         Holdings and any Intermediate Parent will not create, incur, assume
or permit to exist any Indebtedness except Indebtedness created under Sections
6.01(a)(i), (iii), (iv), (vi), (x), (xi), (xii), (xiii), (xiv), (xvi)(A),
(xix) and all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in the foregoing clauses.

 

(c)         Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary or Intermediate Parent to, issue any preferred Equity
Interests or any Disqualified Equity Interests, except (A) in the case of
Holdings, preferred Equity Interests that are Qualified Equity Interests and
(B) in the case of the Borrower or any Restricted Subsidiary or Intermediate
Parent, preferred Equity Interests issued to and held by Holdings, the Borrower
or any Restricted Subsidiary or Intermediate Parent.

 

Section 6.02.         Liens.  Neither Holdings nor the Borrower will, nor will
they permit any Restricted Subsidiary or Intermediate Parent to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

 

(i)         Liens created under the Loan Documents;

 

(ii)        Permitted Encumbrances;

 

(iii)       Liens existing on the Restatement Effective Date and set forth on
Schedule 6.02 and any modifications, replacements, renewals or extensions
thereof; provided that (A) such modified, replacement, renewal or extension Lien
does not extend to any additional property other than (x) after-acquired
property that is affixed or incorporated into the property

 





131

--------------------------------------------------------------------------------

 



covered by such Lien and (y) proceeds and products thereof, and (B) the
obligations secured or benefited by such modified, replacement, renewal or
extension Lien are, if Indebtedness, permitted by Section 6.01 or, if not
Indebtedness, not prohibited hereunder;

 

(iv)         Liens securing Indebtedness permitted under Section 6.01(a)(v);
provided that (A) such Liens attach concurrently with or within 270 days after
the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens, (B) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
except for accessions to such property and the proceeds and the products thereof
and (C) with respect to Capital Lease Obligations, such Liens do not at any time
extend to or cover any assets (except for accessions to or proceeds of such
assets) other than the assets subject to such Capital Lease Obligations;
provided further that individual financings of equipment provided by one lender
may be cross collateralized to other financings of equipment provided by such
lender;

 

(v)          leases, licenses, subleases or sublicenses granted to others that
do not (A) interfere in any material respect with the business of Holdings, the
Borrower and its Restricted Subsidiaries, taken as a whole, or (B) secure any
Indebtedness;

 

(vi)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(vii)        Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (B) in favor of
a banking institution arising as a matter of law encumbering deposits (including
the right of setoff) and that are within the general parameters customary in the
banking industry;

 

(viii)       Liens (A) on cash advances or escrow deposits in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition permitted under Section 6.05 (including any letter
of intent or purchase agreement with respect to such Investment or Disposition),
or (B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(ix)         Liens on property of any Restricted Subsidiary that is not a Loan
Party or a Regulated Subsidiary, which Liens secure Indebtedness of

 





132

--------------------------------------------------------------------------------

 



such Restricted Subsidiary permitted under Section 6.01 or other obligations of
such Restricted Subsidiary that are not prohibited hereunder;

 

(x)        Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Loan Party and Liens granted by a Loan Party in favor of any other
Loan Party;

 

(xi)       Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Restatement Effective Date (other than Liens
on the Equity Interests of any Person that becomes a Restricted Subsidiary);
provided that (A) such Lien was not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, (B) such
Lien does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property subject to a
Lien securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require or
include, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (C) the Indebtedness secured thereby is permitted under
Section 6.01(a)(v) or (vii);

 

(xii)     any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Borrower or
any Restricted Subsidiaries in the ordinary course of business;

 

(xiii)     Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods by any of the Borrower or any
Restricted Subsidiaries in the ordinary course of business;

 

(xiv)     Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

 

(xv)      Liens incurred in the ordinary course of business (A) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts, in each
case not for speculative purposes or (B) in favor of clearing agencies, clearing
firms, settlement banks and similar entities (acting in their capacities as
such) involved in the clearance and settlement of transactions in, and custody
of, financial assets;

 

(xvi)     Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection

 





133

--------------------------------------------------------------------------------

 



with the incurrence of Indebtedness, (B) relating to pooled deposit or sweep
accounts to permit satisfaction of overdraft or similar obligations incurred in
the ordinary course of business of Holdings, any Intermediate Parent, the
Borrower and its Restricted Subsidiaries or (C) relating to purchase orders and
other agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

 

(xvii)         ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of the Restricted Subsidiaries are
located;

 

(xviii)        Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(xix)          Liens on the Collateral securing Permitted First Priority
Refinancing Debt, Permitted Junior Lien Refinancing Debt, Additional Notes and
Indebtedness incurred to finance a Permitted Acquisition to the extent permitted
to be secured pursuant to Section 6.01(a)(viii);

 

(xx)           Liens securing Trading Debt; provided that any Liens securing
Trading Debt shall be limited to the commodity, futures and other accounts
(including deposit accounts and securities accounts) maintained by the relevant
debtor with the financial institution providing such Trading Debt (or with any
of its Affiliates or third parties acting as a securities, commodities, futures
or other financial intermediary or performing a similar role on behalf of such
financial institutions in connection with such Trading Debt) and all cash,
securities, investment property (excluding any Equity Interests of the Borrower
or its Subsidiaries), instruments, payment intangibles and other assets in or
credited to such accounts or otherwise relating to, arising out of or evidencing
such accounts or assets or held in the possession of, to the order or under the
direction or control of, such financial institution (or any of its Affiliates
acting on its behalf) or any exchange or clearing organization through which
transactions on behalf of the relevant debtor are executed or cleared and all
proceeds of any of the foregoing); and

 

(xxi)          other Liens; provided that at the time of the granting of and
after giving Pro Forma Effect to any such Lien and the obligations secured
thereby (including the use of proceeds thereof) the aggregate face amount of
obligations secured by Liens existing in reliance on this clause (xxi) shall not
exceed the greater of $20,000,000 and 7.5% of Consolidated EBITDA for the most
recently ended Test Period for which financial statements are available.

 

Section 6.03.       Fundamental Changes.  (a)  Neither Holdings nor the Borrower
will, nor will they permit any other Restricted Subsidiary or Intermediate
Parent to, merge

 





134

--------------------------------------------------------------------------------

 



into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that:

 

(i)          any Restricted Subsidiary or Intermediate Parent may merge with
(A) the Borrower; provided that the Borrower shall be the continuing or
surviving Person, or (B) in the case of any Restricted Subsidiary, any one or
more other Restricted Subsidiaries; provided that when any Restricted Subsidiary
Loan Party is merging with another Restricted Subsidiary (x) the continuing or
surviving Person shall be a Subsidiary Loan Party or (y) if the continuing or
surviving Person is not a Subsidiary Loan Party, the acquisition of such
Subsidiary Loan Party by such surviving Restricted Subsidiary is otherwise
permitted under Section 6.04;

 

(ii)         (A) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (B) any Restricted Subsidiary may liquidate or dissolve or change its
legal form if Holdings determines in good faith that such action is in the best
interests of Holdings, the Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;

 

(iii)        any Restricted Subsidiary may make a Disposition of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party,
(B) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04 or (C) to the extent constituting a Disposition to
a Restricted Subsidiary that is not a Loan Party, such Disposition is for fair
value and any promissory note or other non-cash consideration received in
respect thereof is a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 6.04;

 

(iv)        the Borrower may merge or consolidate with any other Person;
provided that (A) the Borrower shall be the continuing or surviving Person or
(B) if the Person formed by or surviving any such merger or consolidation is not
the Borrower (any such Person, the “Successor Borrower”), (w) the Successor
Borrower shall be an entity organized or existing under the laws of the United
States, any State thereof or the District of Columbia, (x) the Successor
Borrower shall expressly assume all the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto or thereto in form and substance reasonably satisfactory
to the Administrative Agent, (y) each Loan Party other than the Borrower, unless
it is the other party to such merger or consolidation, shall have reaffirmed,
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, that its Guarantee of, and grant of any Liens as

 





135

--------------------------------------------------------------------------------

 



security for, the Secured Obligations shall apply to the Successor Borrower’s
obligations under this Agreement and (z) the Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer and an opinion
of counsel, each stating that such merger or consolidation complies with this
Agreement; provided further that (1) if such Person is not a Loan Party, no
Default exists after giving effect to such merger or consolidation and (2) if
the foregoing requirements are satisfied, the Successor Borrower will succeed
to, and be substituted for, the Borrower under this Agreement and the other Loan
Documents; provided further that the Borrower agrees to use commercially
reasonable efforts to provide any documentation and other information about the
Successor Borrower as shall have been reasonably requested in writing by any
Lender through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act;

 

(v)          Holdings may merge or consolidate with any other Person, so long as
no Event of Default exists after giving effect to such merger or consolidation;
provided  that (A) Holdings shall be the continuing or surviving Person or
(B) if the Person formed by or surviving any such merger or consolidation is not
Holdings or is a Person into which Holdings has been liquidated (any such
Person, the “Successor Holdings”), (w) the Successor Holdings shall expressly
assume all the obligations of Holdings under this Agreement and the other Loan
Documents to which Holdings is a party pursuant to a supplement hereto or
thereto in form and substance reasonably satisfactory to the Administrative
Agent, (x) each Loan Party other than Holdings, unless it is the other party to
such merger or consolidation, shall have reaffirmed, pursuant to an agreement in
form and substance reasonably satisfactory to the Administrative Agent, that its
Guarantee of and grant of any Liens as security for the Secured Obligations
shall apply to the Successor Holdings’ obligations under this Agreement, (y) the
Successor Holdings shall, immediately following such merger or consolidation,
directly or indirectly own all Subsidiaries owned by Holdings immediately prior
to such merger and (z) Holdings shall have delivered to the Administrative Agent
a certificate of a Responsible Officer and an opinion of counsel, each stating
that such merger or consolidation complies with this Agreement; provided further
that if the foregoing requirements are satisfied, the Successor Holdings will
succeed to, and be substituted for, Holdings under this Agreement and the other
Loan Documents; provided further that the Borrower agrees to use commercially
reasonable efforts to provide any documentation and other information about the
Successor Holdings as shall have been reasonably requested in writing by any
Lender through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know

 





136

--------------------------------------------------------------------------------

 



your customer” and anti-money laundering rules and regulations, including
without limitation the USA Patriot Act

 

(vi)          any Restricted Subsidiary may merge, consolidate or amalgamate
with any other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Sections 5.11 and 5.12 and if the
other party to such transaction is not a Loan Party, no Default exists after
giving effect to such transaction; and

 

(vii)         any Restricted Subsidiary may effect a merger, dissolution,
liquidation, consolidation or amalgamation to effect a Disposition permitted
pursuant to Section 6.05; provided that if the other party to such transaction
is not a Loan Party, no Default exists after giving effect to the transaction.

 

(b)          The Borrower will not, and Holdings and the Borrower will not
permit any Restricted Subsidiary or Intermediate Parent to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Restricted Subsidiaries on the Restatement Effective Date
and businesses reasonably related or ancillary thereto.

 

(c)           Holdings and any Intermediate Parent will not conduct, transact or
otherwise engage in any business or operations other than (i) the ownership
and/or acquisition of the Equity Interests of the Borrower and any Intermediate
Parent, (ii) the maintenance of its legal existence, including the ability to
incur fees, costs and expenses relating to such maintenance, (iii) participating
in tax, accounting and other administrative matters, (iv) the performance of its
obligations under and in connection with the Loan Documents, any documentation
governing any Indebtedness or Guarantee permitted to be incurred or made by it
under Article 6, the Holdings LLC Agreement, and the other agreements
contemplated hereby, (v) any public offering of its common stock or any other
issuance or registration of its Equity Interests for sale or resale not
prohibited by this Agreement, including the costs, fees and expenses related
thereto, (vi) any transaction that Holdings or any Intermediate Parent is
permitted to enter into or consummate under Article 6 (including, but not
limited to, the making of any Restricted Payment permitted by Section 6.08 or
holding of any cash or Permitted Investments received in connection with
Restricted Payments made in accordance with Section 6.08 pending application
thereof in the manner contemplated by Section 6.04, the incurrence of any
Indebtedness permitted to be incurred by it under Section 6.01 and the making of
any Investment permitted to be made by it under Section 6.04), (vii) incurring
fees, costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes,
(viii) providing indemnification to officers and directors and as otherwise
permitted in Section 6.09, (ix) activities incidental to the consummation of the
Transactions

 





137

--------------------------------------------------------------------------------

 



and (x) activities incidental to the businesses or activities described in
clauses (i) to (ix) of this paragraph.

 

(d)          Holdings and any Intermediate Parent will not own or acquire any
assets (other than Equity Interests as referred to in paragraph (c)(i) above,
cash, Permitted Investments, loans and advances made by Holdings or any
Intermediate Parent under Section 6.04(b) and intercompany Investments
consisting of Indebtedness permitted to be made by it under Section 6.04) or
incur any liabilities (other than liabilities as referred to in paragraph
(c) above, liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and business and activities permitted by
this Agreement).

 

Section 6.04.       Investments, Loans, Advances, Guarantees and Acquisitions. 
Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary or Intermediate Parent to, make or hold any Investment, except:

 

(a)          Permitted Investments;

 

(b)          loans or advances to officers, directors and employees of Holdings,
the Borrower and its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof or any Employee
Holding Vehicle) (provided that the amount of such loans and advances made in
cash to such Person shall be contributed to the Borrower in cash as common
equity or Qualified Equity Interests) and (iii) for purposes not described in
the foregoing clauses (i) and (ii), in an aggregate principal amount outstanding
at any time not to exceed $5,000,000;

 

(c)          Investments (i) by Holdings, any Intermediate Parent, the Borrower
or any Restricted Subsidiary in any Loan Party (excluding any new Restricted
Subsidiary that becomes a Loan Party pursuant to such Investment), (ii) by any
Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is also not a Loan Party, (iii) by the Borrower or any
Restricted Subsidiary (A) in any Restricted Subsidiary; provided that the
aggregate amount of such Investments made by Loan Parties after the Restatement
Effective Date in Restricted Subsidiaries that are not Loan Parties in reliance
on this clause (iii)(A) (including any such Investments deemed to be made
pursuant to Section 6.14) (together with the amount of Investments made in
Restricted Subsidiaries (other than Regulated Subsidiaries) that are not Loan
Parties pursuant to Section 6.04(h) and the amount of Investments and
acquisitions made pursuant to Section 6.04(m), in each case, after the
Restatement Effective Date) shall not exceed the Non-Loan Party Investment
Amount at the time of any such Investment, (B) in any Regulated Subsidiary in
the form of short-term intercompany advances and Indebtedness, in each case made
in the ordinary course of business to provide for working capital and other
operational requirements of such Regulated Subsidiary, (C) in any

 





138

--------------------------------------------------------------------------------

 



Restricted Subsidiary that is not a Loan Party, constituting an exchange of
Equity Interests of such Restricted Subsidiary for Indebtedness of such
Subsidiary, (D) constituting Guarantees of Indebtedness or other monetary
obligations of Restricted Subsidiaries that are not Loan Parties owing to any
Loan Party or (E) constituting unsecured Guarantees of Trading Debt to the
extent such Guarantees are permitted under Section 6.01(a)(iii), (iv) by
Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary in
Restricted Subsidiaries that are not Loan Parties so long as such Investment is
part of a series of simultaneous transactions that result in the proceeds of the
initial transaction being invested in one or more Loan Parties or, if the
proceeds were initially held by a non-Loan Party, in a Restricted Subsidiary
that is not a Loan Party and (v) by Holdings, any Intermediate Parent, the
Borrower or any Restricted Subsidiary in any Restricted Subsidiary that is not a
Loan Party, consisting of the contribution of Equity Interests of any other
Restricted Subsidiary that is not a Loan Party so long as the Equity Interests
of the transferee Restricted Subsidiary is pledged to secure the Secured
Obligations;

 

(d)          Investments consisting of extensions of trade credit in the
ordinary course of business;

 

(e)          Investments (i) existing or contemplated on the Restatement
Effective Date and set forth on Schedule 6.04(e) and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) existing on the
Restatement Effective Date by Holdings, the Borrower or any Restricted
Subsidiary in the Borrower or any Restricted Subsidiary and any modification,
renewal or extension thereof; provided that in each case the amount of the
original Investment is not increased except by the terms of such Investment to
the extent as set forth on Schedule 6.04(e) or as otherwise permitted by this
Section 6.04;

 

(f)          Investments in Swap Agreements permitted under Section 6.07;

 

(g)          promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

 

(h)          Permitted Acquisitions; provided that the aggregate amount of
consideration paid or provided by Holdings, any Intermediate Parent, the
Borrower or any other Loan Party (including any Indebtedness incurred by any
such Person to finance any portion of such consideration) after the Restatement
Effective Date in reliance on this Section 6.04(h) (together with any
Investments made in Subsidiaries that are not Loan Parties pursuant to
Section 6.04(c)(iii)(A), Investments deemed to be made pursuant to Section 6.14
and the amount of Investments and acquisitions made pursuant to Section 6.04(m),
in each case, after the Restatement Effective Date) for Permitted Acquisitions
(including the aggregate principal amount of all Indebtedness assumed in
connection with Permitted Acquisitions) of any Restricted Subsidiary (other than
a Regulated Subsidiary) that shall not be or, after giving effect to such
Permitted Acquisition,

 





139

--------------------------------------------------------------------------------

 



shall not become, a Loan Party, shall not exceed the Non-Loan Party Investment
Amount at such time;

 

(i)           [reserved];

 

(j)          Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

 

(k)          Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(l)          loans and advances to Holdings (or any direct or indirect parent
thereof) or any Intermediate Parent in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made to
Holdings (or such parent) in accordance with Section 6.08(a)(iv), (v), (vi),
(vii) or (viii);

 

(m)          so long as immediately after giving effect to any such Investment
or acquisition no Default shall have occurred and be continuing, other
Investments and other acquisitions; provided that at the time any such
Investment (including any such Investments deemed to be made pursuant to
Section 6.14) or other acquisition is made, the aggregate outstanding amount of
all Investments made in reliance on this clause (m) (including all such
Investments deemed made pursuant to Section 6.14), Investments made in
Subsidiaries that are not Loan Parties pursuant to Section 6.04(c)(iii)(A) and
Investments made in Restricted Subsidiaries (other than Regulated Subsidiaries)
that are not Loan Parties pursuant to Section 6.04(h), together with the
aggregate amount of all consideration paid in connection with all other
acquisitions made in reliance on this clause (m) (including the aggregate
principal amount of all Indebtedness assumed in connection with any such other
acquisition), in each case, after the Restatement Effective Date, shall not
exceed the Non-Loan Party Investment Amount at the time of any such Investment
or acquisition;

 

(n)          advances of payroll payments to employees in the ordinary course of
business;

 

(o)          Investments and other acquisitions to the extent that payment for
such Investments is made solely with Qualified Equity Interests (excluding Cure
Amounts) of Holdings (or any direct or indirect parent thereof);

 

(p)          Investments of a Subsidiary acquired after the Restatement
Effective Date or of a Person merged or consolidated with any Subsidiary in
accordance with

 





140

--------------------------------------------------------------------------------

 



this Section and Section 6.03 after the Restatement Effective Date (other than
existing Investments in subsidiaries of such Subsidiary or Person, which must
comply with the requirements of Section 6.04(h) or 6.04(m)) to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(q)          Investments made or acquired in the ordinary course trading
activities of the Borrower and its Restricted Subsidiaries;

 

(r)          non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to any such
activities, the security interests of the Lenders in the Collateral, taken as a
whole, would not be materially impaired; and

 

(s)          Investments in any Foreign Subsidiary made for the purposes of
providing such Foreign Subsidiary the necessary capital to comply with any
capital or margin requirements of a Regulatory Supervisory Organization;
provided that the aggregate outstanding amount of Investments made pursuant to
this clause shall not exceed $25,000,000 at any time.

 

Section 6.05.       Asset Sales.  Neither Holdings nor the Borrower will, nor
will they permit any Restricted Subsidiary or Intermediate Parent to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will Holdings or the Borrower permit any Restricted Subsidiary
to issue any additional Equity Interest in such Restricted Subsidiary (other
than issuing directors’ qualifying shares, nominal shares issued to foreign
nationals to the extent required by applicable Requirements of Law and other
than issuing Equity Interests to Holdings, the Borrower or a Restricted
Subsidiary in compliance with Section 6.04(c)) (each, a “Disposition”), except:

 

(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of Holdings,
any Intermediate Parent, the Borrower and its Restricted Subsidiaries;

 

(b)          Dispositions of inventory and other assets in the ordinary course
of business;

 

(c)          Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)          Dispositions of property to the Borrower or a Restricted
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be a Loan Party, (ii) to the extent
constituting an Investment, such

 





141

--------------------------------------------------------------------------------

 



Investment must be a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 6.04 or (iii) to the extent constituting
a Disposition to a Restricted Subsidiary that is not a Loan Party, such
Disposition is for fair value and any promissory note or other non-cash
consideration received in respect thereof is a permitted investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

(e)          Dispositions permitted by Section 6.03 (other than
Section 6.03(a)(vii)), Investments permitted by Section 6.04, Restricted
Payments permitted by Section 6.08 and Liens permitted by Section 6.02;

 

(f)          Dispositions of property acquired by Holdings, the Borrower or any
of its Restricted Subsidiaries after the Restatement Effective Date pursuant to
sale-leaseback transactions permitted by Section 6.06;

 

(g)          Dispositions of Permitted Investments;

 

(h)          Dispositions of accounts receivable in connection with the
collection or compromise thereof;

 

(i)          leases, subleases, licenses or sublicenses (including the provision
of software under an open source license), in each case in the ordinary course
of business and that do not materially interfere with the business of Holdings,
the Borrower and its Restricted Subsidiaries, taken as a whole;

 

(j)          transfers of property subject to Casualty Events upon receipt of
the Net Proceeds of such Casualty Event;

 

(k)          Dispositions of property to Persons other than Restricted
Subsidiaries (including the sale or issuance of Equity Interests of a Restricted
Subsidiary) not otherwise permitted under this Section 6.05; provided that
(i) the aggregate amount of consideration received from Dispositions made in
reliance on this clause (k) after the Restatement Effective Date shall not
exceed $100,000,000, (ii) no Default shall exist at the time of, or would result
from, such Disposition (other than any such Disposition made pursuant to a
legally binding commitment entered into at a time when no Default existed or
would have resulted from such Disposition) and (iii) with respect to any
Disposition pursuant to this clause (k) for a purchase price in excess of
$5,000,000, Holdings, the Borrower or a Restricted Subsidiary shall receive not
less than 75% of such consideration in the form of cash or Permitted
Investments; provided,  however, that for the purposes of this clause (iii),
(A) any liabilities (as shown on the most recent balance sheet of Holdings
provided hereunder or in the footnotes thereto) of Holdings, the Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Loan Document Obligations, that are
assumed by the transferee with respect to the applicable Disposition and for
which Holdings, any Intermediate Parent, the Borrower and all of the Restricted
Subsidiaries shall have been validly

 





142

--------------------------------------------------------------------------------

 



released by all applicable creditors in writing, shall be deemed to be cash,
(B) any securities received by Holdings, any Intermediate Parent, the Borrower
or such Restricted Subsidiary from such transferee that are converted by
Holdings, any Intermediate Parent, the Borrower or such Restricted Subsidiary
into cash or Permitted Investments (to the extent of the cash or Permitted
Investments received) within 180 days following the closing of the applicable
Disposition, shall be deemed to be cash and (C) any Designated Non-Cash
Consideration received by Holdings, any Intermediate Parent, the Borrower or
such Restricted Subsidiary in respect of such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (k) that is at that time
outstanding, not in excess of $20,000,000 at the time of the receipt of such
Designated Non-Cash Consideration, with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be
cash;

 

(l)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(m)          Dispositions of assets listed on Schedule 6.05;

 

(n)          Dispositions of non-core assets acquired in a Permitted
Acquisition; provided that (i) such assets were identified to the Administrative
Agent in writing as non-core assets within thirty days of the time that the
applicable Permitted Acquisition was consummated and (ii) such Disposition is
consummated within one year after the date on which the applicable Permitted
Acquisition was consummated; and

 

(o)          Dispositions of securities, Swap Agreements and other financial
instruments as part of the ordinary course trading business of the Borrower and
its Restricted Subsidiaries;

 

provided that any Disposition of any property pursuant to this Section 6.05
(except pursuant to Section 6.05(e) and except for Dispositions by a Loan Party
to another Loan Party), shall be for no less than the fair market value of such
property at the time of such Disposition.

 

Section 6.06.      Sale and Leaseback Transactions.  Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary or Intermediate
Parent to, enter into any arrangement, directly or indirectly, whereby it shall
sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred, except for any such
sale of any fixed or capital assets by the Borrower or any Restricted Subsidiary
that is made for cash consideration in an amount not less than the fair value of
such fixed or capital asset and is consummated within 270 days after the
Borrower or such Restricted

 





143

--------------------------------------------------------------------------------

 



Subsidiary, as applicable, acquires or completes the construction of such fixed
or capital asset; provided that, if such sale and leaseback results in a Capital
Lease Obligation, such Capital Lease Obligation is permitted by Section 6.01 and
any Lien made the subject of such Capital Lease Obligation is permitted by
Section 6.02.

 

Section 6.07.       Swap Agreements.  Neither Holdings nor the Borrower will,
nor will they permit any Restricted Subsidiary or Intermediate Parent to, enter
into any Swap Agreement, except (a) (i) Swap Agreements entered into to hedge or
mitigate risks to which Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of shares
of capital stock or other Equity Interests of Holdings, any Intermediate Parent,
the Borrower or any Restricted Subsidiary) and (ii) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary; provided that
any Swap Agreement entered into pursuant to this clause (a) shall be entered
into in the ordinary course of business and not for speculative purposes and
(b) Swap Agreements entered into in the ordinary course trading business of the
Borrower or any Restricted Subsidiary.

 

Section 6.08.       Restricted Payments; Certain Payments of Indebtedness.  (a) 
Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary or Intermediate Parent to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:

 

(i)          each Restricted Subsidiary may make Restricted Payments to the
Borrower or any other Restricted Subsidiary;

 

(ii)         Holdings, any Intermediate Parent, the Borrower and each Restricted
Subsidiary may declare and make dividend payments or other distributions payable
solely in the Equity Interests of such Person; provided that in the case of any
such Restricted Payment by a Restricted Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, such Restricted Payment is made to the Borrower, any
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

 

(iii)        [Reserved];

 

(iv)        repurchases of Equity Interests in Holdings (or Restricted Payments
by Holdings to allow repurchases of Equity Interests in any direct or indirect
parent of Holdings), the Borrower or any Restricted Subsidiary deemed to occur
upon the exercise of stock options or warrants if such Equity Interests
represent a portion of the exercise price of such options or warrants;

 





144

--------------------------------------------------------------------------------

 



(v)          Holdings may redeem, acquire, retire or repurchase its Equity
Interests (or any options or warrants or stock appreciation rights issued with
respect to any of such Equity Interests) (or make Restricted Payments to allow
any of Holdings’ direct or indirect parent companies or any Employee Holding
Vehicle to so redeem, retire, acquire or repurchase Equity Interests of Holdings
or such entity) held by current or former officers, managers, consultants,
directors and employees or their permitted transferees (or their respective
estates, executors, trustees, administrators, heirs, legatees or distributes) of
Holdings (or any direct or indirect parent thereof), the Borrower and the
Restricted Subsidiaries, or held by any Employee Holding Vehicle for the benefit
of any of the foregoing, upon the death, disability, retirement or termination
of employment of any such Person or otherwise in accordance with any stock
option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement, in an aggregate amount after the Restatement Effective Date together
with the aggregate amount of loans and advances to Holdings made pursuant to
Section 6.04(l) in lieu of Restricted Payments permitted by this clause (v) not
to exceed $15,000,000 in any calendar year with unused amounts in any calendar
year (including in any event $15,000,000 of carry-forward under the Existing
Credit Agreement carried into calendar year 2016) being carried over to
succeeding calendar years subject to a maximum of $30,000,000 in any calendar
year (without giving effect to the following proviso); provided that such amount
in any calendar year may be increased by an amount not to exceed the cash
proceeds of key man life insurance policies received by the Borrower or its
Restricted Subsidiaries after the Restatement Effective Date and not previously
applied pursuant to this clause (v);

 

(vi)        so long as the Borrower and Holdings are each treated as a
pass-through or disregarded entity (a “Flow-Through Entity”) for U.S. federal
and state income tax purposes, Borrower may make distributions to Holdings and
Holdings may make distributions to its members for Permitted Tax Distributions
at such times and with respect to such periods as Tax Distributions (as defined
in the Holdings LLC Agreement) are required to be made or designated pursuant to
the Holdings LLC Agreement; provided that if Holdings is not a Flow-Through
Entity, so long as Borrower is a Flow-Through Entity, Borrower may make
Permitted Tax Distributions to Holdings on a quarterly basis and at the end of a
Taxable Year (with the determination of the Permitted Tax Distributions to be
made by substituting Borrower for Holdings in the applicable definitions);
provided further that Restricted Payments under this clause (vi) in respect of
any taxes attributable to the income of any Unrestricted Subsidiaries of the
Borrower may be made only to the extent that such Unrestricted Subsidiaries have

 





145

--------------------------------------------------------------------------------

 



made cash payments for such purpose to the Borrower or its Restricted
Subsidiaries;

 

(vii)          any Intermediate Parent, the Borrower and the Restricted
Subsidiaries may make Restricted Payments in cash to Holdings and any
Intermediate Parent and, where applicable, Holdings and such Intermediate Parent
may make Restricted Payments in cash:

 

(A)          the proceeds of which shall be used by Holdings or any Intermediate
Parent to pay (or to make Restricted Payments to allow any direct or indirect
parent of Holdings to pay) (1) its operating expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses payable to third parties)
that are reasonable and customary and incurred in the ordinary course of
business, in an aggregate amount together with the aggregate amount of loans and
advances to Holdings made pursuant to Section 6.04(l) in lieu of Restricted
Payments permitted by this clause (a)(vii)(A) not to exceed $4,000,000 in any
fiscal year, plus any reasonable and customary indemnification claims made by
directors or officers of Holdings (or any parent thereof) attributable to the
ownership or operations of Holdings and the Restricted Subsidiaries or otherwise
payable by Holdings pursuant to the Holdings LLC Agreement and (2) fees and
expenses (x) due and payable by any of the Restricted Subsidiaries and
(y) otherwise permitted to be paid (but not paid) by such Restricted Subsidiary
under this Agreement;

 

(B)          the proceeds of which shall be used by Holdings or any Intermediate
Parent to pay franchise taxes and other fees, taxes and expenses required to
maintain its organizational existence;

 

(C)          the proceeds of which shall be used by Holdings to make Restricted
Payments permitted by Section 6.08(a)(iv) or Section 6.08(a)(v);

 

(D)          to finance any Investment permitted to be made pursuant to
Section 6.04; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) Holdings
or any Intermediate Parent shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests but not
including any loans or advances made pursuant to Section 6.04(b)) to be
contributed to the Borrower or the Restricted Subsidiaries or (2) the Person
formed or acquired to merge into or consolidate with the Borrower or any of the
Restricted Subsidiaries (to the extent

 





146

--------------------------------------------------------------------------------

 



such merger or consolidation is permitted under Section 6.03) in order to
consummate such Investment, in each case in accordance with the requirements of
Sections 5.11 and 5.12;

 

(E)          the proceeds of which shall be used to pay (or to make Restricted
Payments to allow any direct or indirect parent thereof to pay) fees and
expenses related to any equity or debt offering permitted by this Agreement; and

 

(F)          the proceeds of which shall be used to make payments permitted by
clause (b)(iv) of this Section 6.08;

 

(viii)         in addition to the foregoing Restricted Payments and so long as
(x) no Default shall have occurred and be continuing or would result therefrom
and (y) the Borrower would be in compliance with the covenants set forth in
Sections 6.12 and 6.13 on a Pro Forma Basis as of the end of the most recent
Test Period for which financial statements are available (after giving Pro Forma
Effect to such additional Restricted Payments), the Borrower and any
Intermediate Parent may make additional Restricted Payments to any Intermediate
Parent and Holdings the proceeds of which may be utilized by Holdings to make
additional Restricted Payments or by Holdings or any Intermediate Parent to make
any payments in respect of any Permitted Holdings Debt, in an aggregate amount,
together with the aggregate amount of (1) prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings made pursuant to
Section 6.08(b)(iv) and (2) loans and advances made pursuant to
Section 6.04(l) in lieu of Restricted Payments permitted by this clause (viii),
in each case, after the Restatement Effective Date, not to exceed
(x) $25,000,000 plus (y) the aggregate amount of the Net Proceeds of the
issuance of, or contribution in respect of existing, Qualified Equity Interests,
in each case to the extent contributed to the Borrower as cash common equity
after the Closing Date (other than any such issuance or contribution made
pursuant to Section 7.02 or any issuance to or contribution from a Restricted
Subsidiary) that are Not Otherwise Applied, plus (z) the amount of Cumulative
Excess Cash Flow that is Not Otherwise Applied; and

 

(ix)           redemptions in whole or in part of any of its Equity Interests
for another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby.

 

(b)          Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary or Intermediate Parent to, make or agree to pay or make,
directly or indirectly, any payment or other distribution (whether in cash,
securities

 





147

--------------------------------------------------------------------------------

 



or other property) of or in respect of principal of or interest on any Junior
Financing, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Junior Financing, or any other payment (including any payment under any
Swap Agreement) that has a substantially similar effect to any of the foregoing,
except:

 

(i)          payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
any Junior Financing prohibited by the subordination provisions thereof;

 

(ii)         refinancings of Indebtedness to the extent permitted by
Section 6.01;

 

(iii)        the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any of its direct or indirect
parent companies or any Intermediate Parent; and

 

(iv)        so long as (x) no Default shall have occurred and be continuing or
would result therefrom and (y) the Borrower would be in compliance with the
covenants set forth in Sections 6.12 and 6.13 on a Pro Forma Basis as of the end
of the most recent Test Period for which financial statements are available
(after giving Pro Forma Effect to such prepayments, redemptions, purchases,
defeasances and other payments), prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount, together with the aggregate amount of
(1) Restricted Payments made pursuant to clause (a)(viii) and (2) loans and
advances made pursuant to Section 6.04(l) in lieu thereof, in each case, after
the Restatement Effective Date, not to exceed the sum of (x) $25,000,000 plus
(y) the amount of the Net Proceeds of issuances of, or contributions in respect
of existing, Qualified Equity Interests, in each case to the extent contributed
to the Borrower as cash common equity after the Closing Date (other than any
such issuance or contribution made pursuant to Section 7.02 or any issuance to
or contribution from a Restricted Subsidiary) that are Not Otherwise Applied
plus (z) the amount of Cumulative Excess Cash Flow that is Not Otherwise
Applied.

 

Section 6.09.     Transactions with Affiliates.  Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary or any
Intermediate Parent to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions with Holdings, the Borrower, any Intermediate Parent or any
Restricted Subsidiary, (b) on terms substantially as favorable to Holdings, the
Borrower, such Intermediate Parent or such Restricted Subsidiary as would be

 





148

--------------------------------------------------------------------------------

 



obtainable by such Person at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate, (c) [reserved], (d) issuances of Equity
Interests of Holdings to the extent otherwise permitted by this Agreement,
(e) employment and severance arrangements between Holdings, the Borrower, any
Intermediate Parent and the Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business (including loans and
advances pursuant to Sections 6.04(b) and 6.04(n)), (f) payments by Holdings
(and any direct or indirect parent thereof), the Borrower and the Restricted
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
parent thereof), any Intermediate Parent, the Borrower and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, to the extent
payments are permitted by Section 6.08, (g) the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings, the Borrower, any Intermediate
Parent and the Restricted Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of Holdings, any Intermediate
Parent, the Borrower and the Restricted Subsidiaries, (h) transactions pursuant
to any permitted agreements in existence or contemplated on the Restatement
Effective Date and set forth on Schedule 6.09 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect
and (i) Restricted Payments permitted under Section 6.08.

 

Section 6.10.     Restrictive Agreements.  Neither Holdings nor the Borrower
will, nor will they permit any Restricted Subsidiary or Intermediate Parent to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of Holdings, any Intermediate Parent, the Borrower or any other
Subsidiary Loan Party to create, incur or permit to exist any Lien upon any of
its property or assets to secure the Secured Obligations or (b) the ability of
any Restricted Subsidiary that is not a Loan Party to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to any Restricted Subsidiary or to Guarantee Indebtedness of
any Restricted Subsidiary; provided that the foregoing clauses (a) and (b) shall
not apply to any such restrictions that (i)(x) exist on the Restatement
Effective Date and (to the extent not otherwise permitted by this Section 6.10)
are listed on Schedule 6.10 and (y) any renewal or extension of a restriction
permitted by clause (i)(x) or any agreement evidencing such restriction so long
as such renewal or extension does not expand the scope of such restrictions,
(ii)(x) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such restrictions
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary and (y) any renewal or extension of a restriction
permitted by clause (ii)(x) or any agreement evidencing such restriction so long
as such renewal or extension does not expand the scope of such restrictions,
(iii) represent Indebtedness of a Restricted Subsidiary that is not a Loan Party
that is permitted by Section 6.01, (iv) are customary restrictions that arise in
connection with any Disposition permitted by Section 6.05 applicable pending
such Disposition solely to the assets subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures

 





149

--------------------------------------------------------------------------------

 



permitted under Section 6.04, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 6.01 but
solely to the extent any negative pledge relates to the property financed by or
securing such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vii) are imposed by Requirements of Law,
(viii) are customary restrictions contained in leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto, (ix) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to
Section 6.01(a)(v) to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (x) are customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of Holdings, any Intermediate Parent, the Borrower or any Restricted Subsidiary,
(xi) are customary provisions restricting assignment of any license, lease or
other agreement, (xii) are restrictions on cash (or Permitted Investments) or
deposits imposed by customers under contracts entered into in the ordinary
course of business (or otherwise constituting Permitted Encumbrances on such
cash or Permitted Investments or deposits) or (xiii) are customary net worth
provisions contained in real property leases or licenses of intellectual
property entered into by the Borrower or any Restricted Subsidiary, so long as
the Borrower has determined in good faith that such net worth provisions could
not reasonably be expected to impair the ability of the Borrower and its
subsidiaries to meet their ongoing obligations under the Loan Documents.

 

Section 6.11.       Amendment of Junior Financing.  Neither Holdings nor the
Borrower will, nor will they permit any Restricted Subsidiary or any
Intermediate Parent to, amend, modify, waive, terminate or release the
documentation governing any Junior Financing, in each case if the effect of such
amendment, modification, waiver, termination or release is materially adverse to
the Lenders.

 

Section 6.12.       Interest Coverage Ratio.  Holdings will not permit the
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower, beginning with the four fiscal quarter period ended September 30,
2016, to be less than 3.00:1.00.

 

Section 6.13.       Total Net Leverage Ratio.  Holdings will not permit the
Total Net Leverage Ratio as of the last day of any fiscal quarter of the
Borrower, beginning with September 30, 2016, to exceed 2.75:1.00.

 

Section 6.14.       Equity Interests.  (a)  Holdings and the Borrower will not
permit any Restricted Subsidiary or any Intermediate Parent to be a non-Wholly
Owned Subsidiary and be released from its Guarantee (if applicable), except
(x) as a result of a Disposition of Equity Interests of such Subsidiary to a
Person other than Holdings, any Intermediate Parent, the Borrower or any other
Restricted Subsidiary that is permitted by the other terms of this Agreement or
an Investment in any Person permitted under Section 6.04; provided that (i) no
Default has occurred or is continuing on the date of such release or would
result immediately after giving effect to such release, and the Administrative
Agent has been furnished with a certificate of a Financial Officer confirming
satisfaction

 





150

--------------------------------------------------------------------------------

 



of such condition, (ii) after such release is effected, such Restricted
Subsidiary shall thereafter be treated as a Restricted Subsidiary that is not a
Loan Party for purposes of this Agreement, (iii) the fair market value of such
Restricted Subsidiary immediately after the release of such Guarantee, as
reasonably determined by a Financial Officer, is deemed to be an Investment by a
Loan Party on the date of such release in a Subsidiary that is not a Loan Party
for purposes of either Section 6.04(c) or 6.04(m), as designated by Holdings to
the Administrative Agent prior to such release, (iv) such Investment is
permitted under such designated section, (v) after giving effect to such
transaction on a Pro Forma Basis, not more than 10% of Consolidated EBITDA for
the most recently ended Test Period for which financial statements are available
shall be attributable to such Restricted Subsidiary together with all other
Restricted Subsidiaries (or any successors thereto) that were released from
being Loan Parties pursuant to the provisions of Sections 6.14(a) and
6.14(b) and (vi) the Borrower shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Agreement or (y) so long as such
Restricted Subsidiary continues to be a Subsidiary Loan Party, in which case the
release provisions of Section 9.14 will not apply.

 

(b)          Holdings may notify the Administrative Agent that it wishes to
obtain the release of the Guarantee of, and grants of Liens by, any Subsidiary
Loan Party under the Security Documents (any Subsidiary in respect of which such
a release is given, a “Released Subsidiary”), and the Administrative Agent will,
and is hereby authorized to, promptly release such Guarantee and grants of Liens
of such Subsidiary Loan Party pursuant to a written notification thereof given
to Holdings; provided that (i) no Default has occurred or is continuing on the
date of such request or would result immediately after giving effect to such
release, and the Administrative Agent has been furnished with a certificate of a
Financial Officer confirming satisfaction of such condition, (ii) after such
release is effected, such Restricted Subsidiary shall thereafter be treated as a
Restricted Subsidiary that is not a Loan Party for purposes of this Agreement,
(iii) the fair market value of such Released Subsidiary immediately after the
release of such Guarantee, as reasonably determined by a Financial Officer, is
deemed to be an Investment by a Loan Party on the date of such release in a
Subsidiary that is not a Loan Party for purposes of either Section 6.04(c) or
6.04(m), as designated by Holdings to the Administrative Agent prior to such
release, (iv) such Investment is permitted under such designated section,
(v) after giving effect to such transaction on a Pro Forma Basis, not more than
10% of Consolidated EBITDA for the most recently ended Test Period for which
financial statements are available shall be attributable to such Restricted
Subsidiary together with all other Restricted Subsidiaries (or any successors
thereto) that were released from being Loan Parties pursuant to the provisions
of Sections 6.14(a) and 6.14(b) and (vi) the Borrower shall have provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Agreement.

 

Section 6.15.       Changes in Fiscal Periods.  Neither Holdings nor the
Borrower will make any change in fiscal year; provided, however, that Holdings
and the Borrower

 





151

--------------------------------------------------------------------------------

 



may, upon written notice to the Administrative Agent, change its fiscal year to
any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, Holdings, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year.

 

ARTICLE 7

Events of Default

 

Section 7.01.       Events of Default.  If any of the following events (any such
event, an “Event of Default”) shall occur:

 

(a)          any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)          any Loan Party shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in paragraph (a) of
this Section) payable under any Loan Document, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of Holdings, the Borrower or any of its Restricted Subsidiaries in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

 

(d)          Holdings, the Borrower or any of its Restricted Subsidiaries shall
fail to observe or perform any covenant, condition or agreement contained in
Sections 5.02, 5.04 (with respect to the existence of Holdings, the Borrower or
such Restricted Subsidiaries), 5.10 or in Article 6 (other than Section 6.09);
provided that any Event of Default under Sections 6.12 and 6.13 is subject to
the cure period provided in Section 7.02;

 

(e)          Holdings, the Borrower or any of its Restricted Subsidiaries shall
fail to observe or perform any covenant, condition or agreement contained in any
Loan Document (other than those specified in paragraph (a), (b) or (d) of this
Section), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower;

 

(f)          Holdings, the Borrower or any of its Restricted Subsidiaries shall
fail to make any payment (whether of principal or interest and regardless of
amount) in

 





152

--------------------------------------------------------------------------------

 



respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable grace period);

 

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (ii) Trading Debt (it being
understood that paragraph (f) of this Section will apply to any failure to make
any payment in respect of any Trading Debt) or (iii) termination events or
similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event);

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, court protection,
reorganization or other relief in respect of Holdings, the Borrower or any
Material Subsidiary or its debts, or of a material part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for Holdings,
the Borrower or any Material Subsidiary or for a material part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed or
unstayed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)          Holdings, the Borrower or any other Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, court protection, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in paragraph
(h) of this Section, (iii) apply for or consent to the appointment of a
receiver, trustee, examiner, custodian, sequestrator, conservator or similar
official for Holdings, the Borrower or any Material Subsidiary or for a material
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding or (v) make a general
assignment for the benefit of creditors;

 

(j)          one or more enforceable judgments for the payment of money in an
aggregate amount in excess of $15,000,000 (to the extent not covered by
insurance as to which the insurer has been notified of such judgment or order
and has not

 





153

--------------------------------------------------------------------------------

 



denied coverage) shall be rendered against Holdings, the Borrower and any of its
Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any judgment creditor shall legally attach or levy
upon assets of any such Loan Party that are material to the businesses and
operations of Holdings, the Borrower and its Restricted Subsidiaries, taken as a
whole, to enforce any such judgment;

 

(k)           (i) an ERISA Event occurs that has resulted or could reasonably be
expected to result in liability of any Loan Party in an aggregate amount that
could reasonably be expected to result in a Material Adverse Effect, or (ii) any
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount that could reasonably be expected to result in a Material
Adverse Effect;

 

(l)          any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Security Document, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents, (ii) as a result of the Administrative Agent’s failure
to (A) maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents or (B) file Uniform
Commercial Code continuation statements, (iii) as to Collateral consisting of
real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage or (iv) as the direct
exclusive result of acts or omissions of the Administrative Agent or any Lender
within its sole control;

 

(m)          any material provision of any Loan Document or any Guarantee of the
Loan Document Obligations shall for any reason be asserted by any Loan Party not
to be a legal, valid and binding obligation of any Loan Party party thereto or
subject thereto other than as expressly permitted hereunder or thereunder;

 

(n)          any Guarantee of the Loan Document Obligations by any Loan Party
pursuant to the Guarantee Agreement shall cease to be in full force and effect
(in each case, other than in accordance with the terms of the Loan Documents);

 

(o)          a Change in Control shall occur;

 

(p)          [Reserved];

 

(q)          [Reserved];

 

(r)          one or more Regulated Subsidiaries shall become subject to
regulatory restrictions on its business as a result of falling below capital
early

 





154

--------------------------------------------------------------------------------

 



warning levels and such restrictions are material and adverse to the business of
Holdings, the Borrower and the Restricted Subsidiaries, taken as a whole; or

 

(s)          any disqualification of the Borrower or Holdings from owning any
Regulated Subsidiary which disqualification remains in effect and unwaived for a
period of 30 days from receipt of notification thereof by the Borrower or
Holdings; provided,  however, that if the Borrower or Holdings becomes the
subject of a waiver application within such 30 day period, then such
disqualification shall not constitute an Event Of Default for so long as such
waiver application has not been denied;

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to Holdings or the Borrower
described in paragraph (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

Section 7.02.       Right to Cure.  (a)  Notwithstanding anything to the
contrary contained in Section 7.01, in the event that the Borrower and the
Restricted Subsidiaries fail to comply with the requirements of either Financial
Performance Covenant as of the last day of any fiscal quarter of the Borrower,
then at any time after the beginning of such fiscal quarter until the expiration
of the 10th day subsequent to the earlier of (i) the date on which a Compliance
Certificate with respect to such fiscal quarter (or the fiscal year ended on the
last day of such fiscal quarter) is delivered in accordance with
Section 5.01(d) and (ii) the date on which the financial statements with respect
to such fiscal quarter (or the fiscal year ended on the last day of such fiscal
quarter) are required to be delivered pursuant to Section 5.01(a) or (b), as
applicable, Holdings shall have the right to issue Qualified Equity Interests
for cash or otherwise receive cash contributions to the capital of Holdings as
cash common equity or other Qualified Equity Interests (which Holdings shall
contribute through its Subsidiaries of which the Borrower is a Subsidiary to the
Borrower as cash common equity) (collectively, the “Cure Right”), and upon the
receipt by the Borrower of the Net Proceeds of such issuance that are Not
Otherwise Applied (the “Cure Amount”) pursuant to the exercise by Holdings of
such Cure Right such Financial Performance Covenant shall be recalculated giving
effect to the following pro forma adjustment:

 





155

--------------------------------------------------------------------------------

 



(i)          Consolidated EBITDA shall be increased with respect to such
applicable fiscal quarter and any four fiscal quarter period that contains such
fiscal quarter, solely for the purpose of measuring the Financial Performance
Covenants and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount; and

 

(ii)         if, after giving effect to the foregoing pro forma adjustment
(without giving effect to any repayment of any Indebtedness with any portion of
the Cure Amount or any portion of the Cure Amount on the balance sheet of the
Borrower and its Restricted Subsidiaries, in each case, with respect to such
fiscal quarter only), the Borrower and its Restricted Subsidiaries shall then be
in compliance with the requirements of the Financial Performance Covenants, the
Borrower and its Restricted Subsidiaries shall be deemed to have satisfied the
requirements of the Financial Performance Covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenants that had occurred shall be deemed cured for the purposes
of this Agreement;

 

provided that the Borrower shall have notified the Administrative Agent of the
exercise of such Cure Right within five (5) Business Days of the issuance of the
relevant Qualified Equity Interests for cash or the receipt of the cash
contributions by Holdings.

 

(b)          Notwithstanding anything herein to the contrary, (i) in each four
consecutive fiscal quarter period of the Borrower there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) during the life
of this Agreement, the Cure Right shall not be exercised more than four times
and (iii) for purposes of this Section 7.02, the Cure Amount shall be no greater
than the amount required for purposes of complying with the Financial
Performance Covenants and any amounts in excess thereof shall not be deemed to
be a Cure Amount.  Notwithstanding any other provision in this Agreement to the
contrary, the Cure Amount received pursuant to any exercise of the Cure Right
shall be disregarded for purposes of determining any financial ratio based
conditions or any available basket under Article 6 of this Agreement.

 

ARTICLE 8

Administrative Agent and Collateral Agent

 

Each Lender hereby irrevocably appoints the Administrative Agent its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to it by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  The
Administrative Agent shall also act as the “collateral agent” under the Loan
Documents (and for purposes of this Article 8, the Administrative Agent acting
in its capacity as such and acting in its capacity as collateral agent shall be
referred to collectively as the “Agent” or the “Agents”), and each of the
Lenders hereby irrevocably appoints and authorizes the Administrative Agent

 





156

--------------------------------------------------------------------------------

 



to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent hereunder for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article 8 and Article 9 (including Section 9.03 as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent”
under the Loan Documents) as if set forth in full herein with respect thereto.

 

Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and (ii) negotiate, enforce or settle
any claim, action or proceeding affecting the Lenders in their capacity as such,
at the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender. In the event that any obligations
(other than the Secured Obligations) are permitted to be incurred hereunder and
secured by Liens permitted to be incurred hereunder on all or a portion of the
Collateral, each Lender authorizes each Agent to enter into intercreditor
agreements, subordination agreements and amendments to the Security Documents to
reflect such arrangements on terms acceptable to such Agent.

 

The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity.  Such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
Holdings, the Borrower or any Subsidiary or other Affiliate thereof as if it
were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02); provided that
neither Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent to liability or that is contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, neither Agent shall have any duty to disclose, nor shall it
be liable for the failure to disclose, any information relating to Holdings, the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent and/or Collateral Agent or any of its
Affiliates in any capacity.  Neither Agent shall be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage

 





157

--------------------------------------------------------------------------------

 



of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable judgment. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by
Holdings, the Borrower or a Lender and neither Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (vi) the value or the sufficiency of any Collateral, (vii) the
financial condition or business affairs of any Loan Party or any other Person
liable for the payment of any Secured Obligations or as to the use of the
proceeds of the Loans, (viii) the properties, books or records of any Loan
Party, (ix) the existence or possible existence of any Event of Default or
Default or (x) the satisfaction of any condition set forth in Article 4 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent by the proper Person. Each Agent may also rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time upon 30 days’ notice to the Lenders
and the Borrower.  If the Administrative Agent becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has consented to, approved of or acquiesced in
any such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has consented to,
approved of or acquiesced in any such proceeding or appointment and the
Administrative Agent is not performing its role hereunder as Administrative
Agent, then the Administrative Agent may be removed as the Administrative Agent
hereunder at the request of the Borrower and the Required Lenders.  Upon receipt
of any such notice of resignation or upon such

 





158

--------------------------------------------------------------------------------

 



removal, the Required Lenders shall have the right, with the Borrower’s consent
(such consent not to be unreasonably withheld or delayed) (provided that no
consent of the Borrower shall be required if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and each Issuing Bank, appoint a successor Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. If no
successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent and/or Collateral Agent, as the case
may be.  Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.  For the avoidance of doubt, the Former Agent shall have all the right,
privileges and immunities provided to the “Administrative Agent” in the Loan
Documents in connection with its acting as the Administrative Agent under the
Existing Credit Agreement.

 

Each Lender acknowledges and represents and warrants that it has, independently
and without reliance upon the Agents or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder. Neither
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any investigation or any appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and neither Agent shall have any responsibility with
respect to the accuracy or completeness of any information provided to Lenders.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or outstanding Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, outstanding Letters of Credit
and all other

 





159

--------------------------------------------------------------------------------

 



Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders and
the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Sections 2.12 and 9.03) allowed in such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders to pay to each Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of such Agent and its agents and counsel,
and any other amounts due such Agent under Sections 2.12 and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

To the extent required by any applicable law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax.  If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective,
or for any other reason), such Lender shall indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 2.15 and without
limiting any obligation of the Borrower to do so pursuant to such Section) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Article 8.  The agreements in this Article 8
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
this Agreement and the repayment, satisfaction or discharge of all other
obligations.

 

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Lead Arranger and the Syndication Agent is
named as such for recognition purposes only, and in its capacity as such shall
have no duties,

 





160

--------------------------------------------------------------------------------

 



responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that the Lead Arranger and the
Syndication Agent shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Loan
Documents.  Without limitation of the foregoing, each of the Lead Arranger and
the Syndication Agent in its capacity as such shall not, by reason of this
Agreement or any other Loan Document, have any fiduciary relationship in respect
of any Lender, any Loan Party or any other Person.

 

The term “Lender” in this ‎Article 8 shall include any Issuing Bank.

 

ARTICLE 9

Miscellaneous

 

Section 9.01.       Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic transmission, as follows:

 

(i)          if to Holdings, the Borrower, the Administrative Agent or the
Issuing Bank, to the address, fax number, e-mail address or telephone number
specified for such Person on Schedule 9.01; and

 

(ii)         if to any Lender, to it at its address (or fax number, telephone
number or e-mail address) set forth in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article 2 if such Lender or the Issuing Bank, as applicable has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

 





161

--------------------------------------------------------------------------------

 



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)          The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, the Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Holdings, the Borrower, any Lender, the Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)          Public Lenders. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 





162

--------------------------------------------------------------------------------

 



(e)          Change of Address, Etc.  Each of Holdings, the Borrower, the
Administrative Agent and the Issuing Bank may change its address, electronic
mail address, fax or telephone number for notices and other communications or
website hereunder by notice to the other parties hereto.  Each Lender may change
its address, fax or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent and the Issuing
Bank.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, fax number and electronic
mail address to which notices and other communications may be sent and
(ii) accurate wire instructions for such Lender.

 

(f)          Reliance by Administrative Agent, Issuing Bank and Lenders.  The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the Issuing Bank, each Lender and the Related Parties from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct as determined in a final and non-appealable
judgment by a court of competent jurisdiction.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent and each of the parties hereto hereby consents to such
recording.

 

Section 9.02.       Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power under this Agreement or any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or the issuance, amendment, renewal or
extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.  No
notice or demand on the Borrower or Holdings in any case shall entitle the
Borrower or Holdings to any other or further notice or demand in similar or
other circumstances.

 





163

--------------------------------------------------------------------------------

 



(b)          Except as provided in Section 2.18 with respect to any Incremental
Revolving Facility Amendment or Incremental Term Facility Amendment (including
to provide for provisions relating to the issuance of letters of credit and
swingline loans and provisions with respect to “defaulting lenders”),
Section 2.19 with respect to any Refinancing Amendment or Section 6.15 with
respect to a change in the fiscal year of Holdings and the Borrower, neither
this Agreement nor any Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders, provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that (x) a waiver of any condition precedent set
forth in paragraphs (a) and (b) of Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender and (y) a
waiver of any condition precedent set forth in paragraph (c) of Section 4.02
shall require the consent of each Revolving Lender), (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby (it being understood that any change to
the definition of Total Leverage Ratio, Total Net Leverage Ratio or in the
component definitions thereof shall not constitute a reduction of interest or
fees), provided that only the consent of the Required Lenders shall be necessary
to waive any obligation of the Borrower to pay default interest pursuant to
Section 2.11(c), (iii) postpone the maturity of any Loan, or the date of any
scheduled amortization payment of the principal amount of any Term Loan under
Section 2.08 or the applicable Refinancing Amendment, or the reimbursement date
with respect to any LC Disbursement, or any date for the payment of any interest
or fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly and adversely affected thereby,
(iv) change Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of the Lenders
holding a Majority in Interest of the outstanding Loans and unused Commitments
of each adversely affected Class, (v) change any of the provisions of this
Section without the written consent of each Lender directly and adversely
affected thereby, (vi) change the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be), (vii) release all or substantially all the
value of the Guarantees under the Guarantee Agreement (except as expressly
provided in the Guarantee Agreement) without the written consent of each Lender
(other than a Defaulting Lender) (except as expressly

 





164

--------------------------------------------------------------------------------

 



provided in the Security Documents), (viii) release all or substantially all the
Collateral from the Liens of the Security Documents, without the written consent
of each Lender (other than a Defaulting Lender), (ix) change any provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
(other than a Defaulting Lender) holding a Majority in Interest of the
outstanding Loans and unused Commitments of each affected Class, or (x) change
the rights of the Term Lenders to decline mandatory prepayments as provided in
Section 2.09 or the rights of any Additional Lenders of any Class to decline
mandatory prepayments of Term Loans of such Class as provided in the applicable
Refinancing Amendment, without the written consent of a Majority in Interest of
the Term Lenders or Additional Lenders of such Class, as applicable; provided
further that (A) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank without the
prior written consent of the Administrative Agent or such Issuing Bank, as the
case may be, and (B) any provision of this Agreement or any other Loan Document
may be amended by an agreement in writing entered into by Holdings, the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment.  Notwithstanding the foregoing,
(a) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent, Holdings and the
Borrower (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders on substantially the same basis as the Lenders prior to
such inclusion and (b) guarantees, collateral security documents and related
documents executed by Foreign Subsidiaries in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

 

(c)          In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (iv), (ix) or (x) of paragraph (b) of this

 





165

--------------------------------------------------------------------------------

 



Section, the consent of a Majority in Interest of the outstanding Loans and
unused Commitments of such Class) to such Proposed Change is obtained, but the
consent to such Proposed Change of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 9.04(b) for an assignment of
Loans or Commitments, as applicable (and, if a Revolving Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld,
(b) such Non-Consenting Lender shall have received payment of an amount equal to
the outstanding par principal amount of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (including pursuant to Section 2.09(a)(i)) from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(c) unless waived, the Borrower or such Eligible Assignee shall have paid to the
Administrative Agent the processing and recordation fee specified in
Section 9.04(b).

 

(d)           [Reserved].

 

(e)          Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the Revolving Commitments and Revolving Exposure of
any Lender that is at the time a Defaulting Lender shall not have any voting or
approval rights under the Loan Documents and shall be excluded in determining
whether all Lenders (or all Lenders of a Class), all affected Lenders (or all
affected Lenders of a Class), a Majority in Interest of Lenders of any Class or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 9.02); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

Section 9.03.       Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall
pay (i) all reasonable and documented or invoiced out-of-pocket costs and
expenses incurred by the Administrative Agent, the Lead Arranger and their
Affiliates (without duplication), including the reasonable fees, charges and
disbursements of Cahill Gordon &

 





166

--------------------------------------------------------------------------------

 



Reindel LLP and to the extent reasonably determined by the Administrative Agent
to be necessary, one local counsel in each applicable jurisdiction (exclusive of
any reasonably necessary special counsel) for the Administrative Agent and, in
the case of an actual or reasonably perceived conflict of interest, one
additional counsel per affected party, and any other counsel retained with the
Borrower’s consent (such consent not to be unreasonably withheld or delayed), in
connection with the syndication of the credit facilities provided for herein,
and the preparation, execution, delivery and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not successful) (ii) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented or
invoiced out-of-pocket expenses incurred by the Administrative Agent, each
Issuing Bank or any Lender, including the fees, charges and disbursements of
counsel for the Administrative Agent, the Issuing Banks and the Lenders, in
connection with the enforcement or protection of any rights or remedies (A) in
connection with the Loan Documents (including all such costs and expenses
incurred during any legal proceeding, including any proceeding under any Debtor
Relief Laws), including its rights under this Section or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket costs and expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that such
counsel shall be limited to one lead counsel and such local counsel (exclusive
of any reasonably necessary special counsel) as may reasonably be deemed
necessary by the Administrative Agent in each relevant jurisdiction and, in the
case of an actual or reasonably perceived conflict of interest, one additional
counsel per affected party, and any other counsel retained with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed).

 

(b)          The Borrower shall indemnify the Administrative Agent, each Issuing
Bank, each Lender, the Lead Arranger, the Syndication Agent and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable and documented or invoiced
out-of-pocket fees and expenses of any counsel for any Indemnitee (provided that
such counsel shall be limited to one lead counsel and such local counsel
(exclusive of any reasonably necessary special counsel) as may reasonably be
deemed necessary by the Indemnitees in each relevant jurisdiction and, in the
case of an actual or perceived conflict of interest, one additional counsel per
affected party), incurred by or asserted against any Indemnitee by any third
party or by the Borrower, Holdings or any Subsidiary arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any Loan Document or any other agreement or instrument contemplated
hereby or thereby, the performance by the parties to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit

 





167

--------------------------------------------------------------------------------

 



if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on, at, to or from any Mortgaged Property or
any other property currently or formerly owned or operated by Holdings, the
Borrower or any Subsidiary, or any other Environmental Liability related in any
way to Holdings, the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, Holdings or any Subsidiary and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, costs or related expenses (x) resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
its Related Parties (as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) resulted from a material breach of the
Loan Documents by such Indemnitee or its Related Parties (as determined by a
court of competent jurisdiction in a final and non-appealable judgment) or
(z) arise from disputes between or among Indemnitees that do not involve an act
or omission by Holdings, the Borrower or any Restricted Subsidiary, except that
the Administrative Agent, the Lead Arranger and the Syndication Agent shall be
indemnified in their capacities as such with respect to any dispute under this
clause (z).

 

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, any Issuing Bank, the Lead Arranger
or the Syndication Agent under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Issuing Bank,the Lead
Arranger or the Syndication Agent, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank,the Lead Arranger or the Syndication
Agent in its capacity as such.  For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the aggregate Revolving Exposures,
Term Loans and unused Commitments at such time.  The obligations of the Lenders
under this paragraph (c) are subject to the last sentence of
Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations
under this paragraph (c)).

 

(d)          To the extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee
(i) for any direct or actual damages arising from the use by unintended
recipients of information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems (including the Internet) in connection with
this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby; provided that such indemnity shall not, as to any Indemnitee,
be available to the

 





168

--------------------------------------------------------------------------------

 



extent that such direct or actual damages are determined by a court of competent
jurisdiction by final, non-appealable judgment to have resulted from the gross
negligence or willful misconduct of, or a material breach of the Loan Documents
by, such Indemnitee or its Related Parties or (ii) on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

 

(e)          All amounts due under this Section shall be payable not later than
ten (10) Business Days after written demand therefor; provided, however, that
any Indemnitee shall promptly refund an indemnification payment received
hereunder to the extent that there is a final judicial determination that such
Indemnitee was not entitled to indemnification with respect to such payment
pursuant to this Section 9.03.

 

Section 9.04.       Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void), (ii) no assignment shall be made to any Defaulting Lender or any
of its Subsidiaries, or any Persons who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section), the
Indemnitees and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           (i) Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of
(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment (x) solely in the case of Term Loans, to any Lender, an Affiliate
of any Lender or an Approved Fund, (y) solely in the case of Revolving Loans and
Revolving Commitments, to any Revolving Lender or (z) if an Event of Default
under Section 7.01(a), (b), (h) or (i) has occurred and is continuing; provided
further that if any such purported assignment is to a Competitor (other than any
such assignment to

 





169

--------------------------------------------------------------------------------

 



the Lead Arranger (or any Affiliate of the Lead Arranger) for the purpose of
facilitating bona fide trades of Term Loans to entities that are not
Disqualified Lenders), the Borrower may unreasonably withhold its consent; and
provided further that the Borrower shall have the right to withhold its consent
to any assignment if in order for such assignment to comply with applicable law,
the Borrower would be required to obtain the consent of, or make any filing or
registration with, any Governmental Authority, (B) the Administrative Agent and
(C) solely in the case of Revolving Loans and Revolving Commitments, each
Issuing Bank; provided that, for the avoidance of doubt, no consent of any
Issuing Bank shall be required for an assignment of all or any portion of a Term
Loan or Term Commitment.  Notwithstanding anything in this Section 9.04 to the
contrary, if the consent of the Borrower is required by this paragraph with
respect to any assignment and the Borrower has not given the Administrative
Agent written notice of its objection to such assignment within ten (10) days
after written notice to the Borrower, the Borrower shall be deemed to have
consented to such assignment.

 

(ii)          Assignments shall be subject to the following additional
conditions: (A) except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall in the case of Revolving Loans not be less than
$5,000,000 (and integral multiples of $1,000,000 in excess thereof) or, in the
case of a Term Loan $1,000,000 (and integral multiples thereof), unless the
Borrower and the Administrative Agent otherwise consent (such consent not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default under Section 7.01(a), (b), (h) or
(i) has occurred and is continuing, (B) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause (B) shall not be
construed to prohibit assignment of a proportionate part of all the assigning
Lender’s rights and obligations in respect of one Class of Commitments or Loans,
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or, if previously agreed by the
Administrative Agent, manually, in each case together (unless waived by the
Administrative Agent) with a processing and recordation fee of $3,500; provided
that the Administrative Agent, in its sole discretion, may elect to waive such
processing and recordation fee; provided further that assignments made pursuant
to Section 2.17(b) or Section 9.02(c) shall not require the signature of the
assigning Lender to become effective (D) the assignee, if it shall not

 





170

--------------------------------------------------------------------------------

 



be a Lender, shall deliver to the Administrative Agent any tax forms required by
Section 2.15(e) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws and (E) unless the Borrower otherwise consents, no assignment of
all or any portion of the Revolving Commitment of a Lender that is also the
Issuing Bank may be made unless (1) the assignee shall be or become an Issuing
Bank, and assume a ratable portion of the rights and obligations of such
assignor in its capacity as Issuing Bank, or (2) the assignor agrees, in its
discretion, to retain all of its rights with respect to and obligations to issue
Letters of Credit hereunder in which case the Applicable Fronting Exposure of
such assignor may exceed such assignor’s Revolving Commitment for purposes of
Section 2.22(a) by an amount not to exceed the difference between the assignor’s
Revolving Commitment prior to such assignment and the assignor’s Revolving
Commitment following such assignment; provided that no such consent of the
Borrower shall be required if an Event of Default under Section 7.01(a), (b),
(h) or (i) has occurred and is continuing.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
subject to the obligations and limitations of) Sections 2.13, 2.14, 2.15 and
9.03 and to any fees payable hereunder that have accrued for such Lender’s
account but have not yet been paid).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amounts of the Loans and LC Disbursements owing

 





171

--------------------------------------------------------------------------------

 



to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and Holdings, the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by
Section 2.15(e) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(vi)        The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(c)           (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other Persons other than a natural person, any VV Holder, any Affiliate
of Vincent Viola (including any trust established for the benefit of his spouse
or children), a Disqualified Lender, Holdings, any Intermediate Parent, the
Borrower or any of the Borrower’s Subsidiaries (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) Holdings, the Borrower, the
Administrative Agent, the Issuing

 





172

--------------------------------------------------------------------------------

 



Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and any other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and any
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant.  Subject
to paragraph (c)(iii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the obligations and limitations of such Sections, including Section 2.15(e),
provided that any forms required to be delivered by any Participant pursuant to
Section 2.15(e) shall be provided solely to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

 

(ii)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(iii)         A Participant shall not be entitled to receive any greater payment
under Section 2.13 or Section 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.

 

(d)          Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other “central” bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 





173

--------------------------------------------------------------------------------

 



(e)          In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(f)           [Reserved].

 

(g)           [Reserved].

 

(h)          Notwithstanding anything to the contrary contained in this
Section 9.04 or any other provision of this Agreement, so long as no Default or
Event of Default has occurred and is continuing or would result therefrom, each
Lender shall have the right at any time to sell, assign or transfer all or a
portion of its Term Commitments or Term Loans to Holdings or one of its
Subsidiaries on a non pro rata basis through one or more open market purchases;
provided that (i) the assigning Lender and the  purchaser shall execute and
deliver to the Administrative Agent a Borrower Assignment and Assumption which
shall include a representation to the assigning Lender at the time of assignment
that the it does not possess material non-public information (or, if Holdings or
a parent company of Holdings is not at the time a public reporting company,
material information of a type that would not reasonably be expected to be
publicly available if Holdings or such parent company was a public reporting
company) with respect to Holdings and its Subsidiaries that has not been
disclosed to the assigning Lender or the Lenders generally (other than the
Lenders that have elected not to receive material non-public information),
(ii) any Loans so repurchased shall be immediately canceled, and (iii) no
proceeds of Loans under the Revolving Facility shall be utilized to make such
purchases.

 

Section 9.05.       Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be

 





174

--------------------------------------------------------------------------------

 



considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of an Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.13, 2.14, 2.15, 9.03, 9.08 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision
hereof.  Notwithstanding the foregoing or anything else to the contrary set
forth in this Agreement, in the event that, in connection with the refinancing
or repayment in full of the credit facilities provided for herein, an Issuing
Bank shall have provided to the Administrative Agent a written consent to the
release of the Revolving Lenders from their obligations hereunder with respect
to any Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under
Section 2.22.

 

Section 9.06.       Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, the Existing Lenders Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent or the
syndication of the Loans and Commitments constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 9.07.       Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to

 





175

--------------------------------------------------------------------------------

 



the extent of such invalidity, illegality or unenforceability without affecting
the validity, legality and enforceability of the remaining provisions hereof;
and the invalidity of a particular provision in a particular jurisdiction shall
not invalidate such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 9.07, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or the Issuing Bank, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so
limited.  The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 9.08.       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, any such Issuing Bank or any such Affiliate to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower then due and owing under this Agreement held by such Lender or Issuing
Bank, irrespective of whether or not such Lender or Issuing Bank shall have made
any demand under this Agreement and although (i) such obligations may be
contingent or unmatured and (ii) such obligations are owed to a branch or office
of such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Secured Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff.  The
applicable Lender and applicable Issuing Bank shall notify the Borrower and the
Administrative Agent of such setoff and application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such setoff and application under this Section.  The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such Issuing Bank and their respective Affiliates may have.

 

Section 9.09.       Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.

 

(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the

 





176

--------------------------------------------------------------------------------

 



State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to any Loan
Document against Holdings or the Borrower or their respective properties in the
courts of any jurisdiction.

 

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.10.       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11.       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 





177

--------------------------------------------------------------------------------

 



Section 9.12.       Confidentiality.  (a)  Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees, trustees and agents,
including accountants, legal counsel and other agents and advisors and
numbering, administration and settlement service providers (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and any failure of such Persons acting on behalf of the
Administrative Agent, any Issuing Bank or the relevant Lender to comply with
this Section 9.12 shall constitute a breach of this Section 9.12 by the
Administrative Agent, such Issuing Bank or the relevant Lender, as applicable),
(ii) to the extent requested by any regulatory authority or self-regulatory
authority, required by applicable law or by any subpoena or similar legal
process; provided that solely to the extent permitted by law and other than in
connection with routine audits and reviews by regulatory and self-regulatory
authorities, each Lender and the Administrative Agent shall notify the Borrower
as promptly as practicable of any such requested or required disclosure in
connection with any legal or regulatory proceeding; provided further that in no
event shall any Lender or the Administrative Agent be obligated or required to
return any materials furnished by the Borrower or any Subsidiary of Holdings,
(iii) to any other party to this Agreement, (iv) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (v) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(B) any actual or prospective counterparty (or its advisors) to any Swap
Agreement or derivative transaction relating to any Loan Party or its
Subsidiaries and its obligations under the Loan Documents or (C) any pledgee
referred to in Section 9.04(d) (it being understood that each Person identified
as a “Disqualified Lender” on Part A of Schedule 1.01 may be disclosed to any
assignee or Participant, or prospective assignee or Participant, in reliance on
this clause (v)), (vi) if required by any rating agency; provided that prior to
any such disclosure, such rating agency shall have agreed in writing to maintain
the confidentiality of such Information or (vii) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Issuing Bank,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than Holdings or the Borrower.  In addition, the Administrative
Agent and the Lead Arranger may disclose the existence of this Agreement and
information about this Agreement (other than any Information) to market data
collectors and similar services providers to the lending industry to the extent
reasonably required by such market data collectors or service providers to
enable such party to receive league table credit for such party’s role in
connection with this Agreement and the Transactions. For the purposes hereof,
“Information” means all information received from Holdings or the Borrower
relating to Holdings, the Borrower, any other Subsidiary or their business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
Holdings, the Borrower or any Subsidiary and other than information pertaining
to this Agreement routinely provided by

 





178

--------------------------------------------------------------------------------

 



arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from Holdings, the Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

(b)          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER,
THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

Section 9.13.       USA Patriot Act.  Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.

 

Section 9.14.       Release of Liens and Guarantees.  (a)  A Subsidiary Loan
Party shall automatically be released from its obligations under the Loan
Documents, and all security interests created by the Security Documents in
Collateral owned by such

 





179

--------------------------------------------------------------------------------

 



Subsidiary Loan Party shall be automatically released, (1) upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Loan Party ceases to be a Restricted Subsidiary (including pursuant
to a merger with a Subsidiary that is not a Loan Party or designation as an
Unrestricted Subsidiary), (2) upon the request of the Borrower in connection
with a transaction permitted under Section 6.14(a), as a result of which such
Subsidiary Loan Party ceases to be a Wholly Owned Subsidiary or (3) upon the
request of the Borrower, if permitted pursuant to Section 6.14(b).  Upon any
sale or other transfer by any Loan Party (other than to Holdings, the Borrower
or any Subsidiary Loan Party) of any Collateral in a transaction permitted under
this Agreement, or upon the effectiveness of any written consent to the release
of the security interest created under any Security Document in any Collateral
or the release of Holdings or any Subsidiary Loan Party from its Guarantee under
the Guarantee Agreement pursuant to Section 9.02, the security interests in such
Collateral created by the Security Documents or such guarantee shall be
automatically released.  Upon termination of the aggregate Commitments and
payment in full of all Secured Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (including as a result of obtaining the consent of the applicable Issuing
Bank as described in Section 9.05), all obligations under the Loan Documents and
all security interests created by the Security Documents shall be automatically
released.  In connection with any termination or release pursuant to this
Section, the Administrative Agent shall execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release so long as the
Borrower or applicable Loan Party shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement.

 

(b)          The Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to subordinate its Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(iv).

 

(c)          Each of the Lenders and the Issuing Bank irrevocably authorizes the
Administrative Agent to provide any release or evidence of release, termination
or subordination contemplated by this Section 9.14.  Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Loan Party from its
obligations under any Loan Document, in each case in accordance with the terms
of the Loan Document and this Section 9.14.

 

Section 9.15.       No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees that
(i) (A) the arranging and other

 





180

--------------------------------------------------------------------------------

 



services regarding this Agreement provided by the Administrative Agent, the
Lenders, the Lead Arranger and the Syndication Agent are arm’s-length commercial
transactions between the Borrower, Holdings and their respective Affiliates, on
the one hand, and the Administrative Agent, the Lenders, the Lead Arranger and
the Syndication Agent, on the other hand, (B) each of the Borrower and Holdings
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each of the Borrower and Holdings is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders, the Lead
Arranger and the Syndication Agent is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not and will not be acting as an advisor, agent or fiduciary for the
Borrower, Holdings, any of their respective Affiliates or any other Person and
(B) none of the Administrative Agent, the Lenders, the Lead Arranger and the
Syndication Agent has any obligation to the Borrower, Holdings or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Lenders, the Lead Arranger
and the Syndication Agent and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, Holdings and their respective Affiliates, and none of the
Administrative Agent, the Lenders, the Lead Arranger and the Syndication Agent
has any obligation to disclose any of such interests to the Borrower, Holdings
or any of their respective Affiliates.  To the fullest extent permitted by law,
each of the Borrower and Holdings hereby waives and releases any claims that it
may have against the Administrative Agent, the Lenders, the Lead Arranger and
the Syndication Agent with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

Section 9.16.       Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the obligations
hereunder.

 

Section 9.17.       Lender Action.  Each Lender and the Issuing Bank agrees that
it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or

 





181

--------------------------------------------------------------------------------

 



otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, unless expressly provided for herein
or in any other Loan Document, without the prior written consent of the
Administrative Agent.  The provisions of this Section 9.17 are for the sole
benefit of the Lenders and the Issuing Bank and shall not afford any right to,
or constitute a defense available to, any Loan Party.

 

Section 9.18.       Marshalling; Payments Set Aside.  Neither the Administrative
Agent nor any Lender shall be under any obligation to marshal any assets in
favor of any Loan Party or any other Person or against or in payment of any or
all of the Secured Obligations. To the extent that any Loan Party makes a
payment or payments to the Administrative Agent or Lenders (or to the
Administrative Agent, on behalf of Lenders), or the Administrative Agent or
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

 

Section 9.19.       Margin Stock; Collateral.  Each of the Lenders represents to
the Administrative Agent and each of the other Lenders that it in good faith is
not relying upon any margin stock (within the meaning of Regulation U of the
Board of Governors) as collateral in the extension or maintenance of the credit
provided in this Agreement.

 

Section 9.20.       Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
to the extent applicable:

 

(i)          reduction in full or in part or cancellation of any such liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its

 





182

--------------------------------------------------------------------------------

 



parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 

 



183

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

--------------------------------------------------------------------------------